Exhibit 10.14



 

 

 

 

 

 

 

 

 

 

 

AUGMEDIX, INC.

 

LOAN AND SECURITY AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 



 

This LOAN AND SECURITY AGREEMENT (this “Agreement”) is entered into as of June
11, 2015, by and between Comerica Bank (“Bank”) and AUGMEDIX, INC. (“Borrower”).

 

RECITALS

 

Borrower wishes to obtain credit from time to time from Bank, and Bank desires
to extend credit to Borrower. This Agreement sets forth the terms on which Bank
will advance credit to Borrower, and Borrower will repay the amounts owing to
Bank.

 

AGREEMENT

 

The parties agree as follows:

 

1. DEFINITIONS AND CONSTRUCTION.

 

1.1 Definitions. As used in this Agreement, all capitalized terms shall have the
definitions set forth on Exhibit A. Any term used in the Code and not defined
herein shall have the meaning given to the term in the Code.

 

1.2 Accounting Terms. Any accounting term not specifically defined on Exhibit A
shall be construed in accordance with GAAP and all calculations shall be made in
accordance with GAAP. The term “financial statements” shall include the
accompanying notes and schedules.

 

2. LOAN AND TERMS OF PAYMENT.

 

2.1 Credit Extensions.

 

(a) Promise to Pay. Subject to and upon the terms and conditions of this
Agreement, Borrower promises to pay to Bank, in lawful money of the United
States, the aggregate unpaid principal amount of all Credit Extensions made by
Bank to Borrower, together with interest on the unpaid principal amount of such
Credit Extensions at rates in accordance with the terms hereof.

 

(b) Growth Capital Advances.

 

(i) Subject to and upon the terms and conditions of this Agreement, Bank agrees
to make Growth Capital Advances to Borrower. Borrower may request Growth Capital
Advances from the Closing Date through December 11, 2016. The aggregate amount
of Growth Capital Advances shall not exceed the Growth Capital Line.

 

(ii) Interest shall accrue from the date of each Growth Capital Advance at the
rate specified in the Pricing Addendum, and shall be payable in accordance with
Section 2.3(b) and on the terms set forth in the Pricing Addendum. Any Growth
Capital Advances that are outstanding on December 11, 2016 shall be payable in
thirty (30) equal monthly installments of principal, plus all accrued interest,
beginning on January 11, 2017, and continuing on the same day of each month
thereafter through the Growth Capital Maturity Date at which time all
Obligations owing from Borrower to Bank shall be due and payable in full. Growth
Capital Advances, once repaid, may not be reborrowed. Borrower may prepay any
Growth Capital Advances without penalty or premium.

 

(iii) When Borrower desires to obtain a Growth Capital Advance, Borrower shall
notify Bank (which notice shall be irrevocable) by facsimile transmission to be
received no later than 3:00 p.m. Pacific time three (3) Business Days before the
day on which the Growth Capital Advance is to be made. Such notice shall be
substantially in the form of Exhibit C. The notice shall be signed by an
Authorized Officer.

 

2.2 Intentionally Omitted.

 



2

 



 

2.3 Interest Rates, Payments, and Calculations.

 

(a) Interest Rates for Growth Capital Advances. The Growth Capital Advances
shall bear interest, on the outstanding daily balance thereof, on the terms set
forth in the Pricing Addendum attached hereto as Exhibit E.

 

(b) Payments. Bank shall, at its option, charge such interest, all Bank
Expenses, and all Periodic Payments against any of Borrower’s deposit accounts
or against the Growth Capital Line, in which case those amounts shall thereafter
accrue interest at the rate then applicable hereunder. Any interest not paid
when due shall be compounded by becoming a part of the Obligations, and such
interest shall thereafter accrue interest at the rate then applicable hereunder.

 

2.4 Crediting Payments. If no Event of Default has occurred and is continuing,
Bank shall credit a wire transfer of funds, check or other item of payment to
such deposit account or Obligation as Borrower specifies. After the occurrence
and during the continuance of an Event of Default, Bank shall have the right, in
its sole discretion, to immediately apply any wire transfer of funds, check, or
other item of payment Bank may receive to conditionally reduce Obligations, but
such applications of funds shall not be considered a payment on account unless
such payment is of immediately available federal funds or unless and until such
check or other item of payment is honored when presented for payment.
Notwithstanding anything to the contrary contained herein, any wire transfer or
payment received by Bank after 12:00 noon Pacific time shall be deemed to have
been received by Bank as of the opening of business on the immediately following
Business Day. Whenever any payment to Bank under the Loan Documents would
otherwise be due (except by reason of acceleration) on a date that is not a
Business Day, such payment shall instead be due on the next Business Day, and
additional fees or interest, as the case may be, shall accrue and be payable for
the period of such extension.

 

2.5 Bank Expenses. Borrower shall pay to Bank on the Closing Date, all Bank
Expenses incurred through the Closing Date (provided however that Bank Expenses
for legal fees (excluding out of pocket fees and costs for diligence searches
and filing fees) shall not exceed Seven Thousand Five Hundred Dollars ($7,500)
on the Closing Date if there have been two (2) or less reasonable turns of the
Loan Documents), and, after the Closing Date, all reasonable Bank Expenses, as
and when they become due.

 

2.6 Term. This Agreement shall become effective on the Closing Date and, subject
to Section 13.7, shall continue in full force and effect for so long as any
Obligations remain outstanding or Bank has any obligation to make Credit
Extensions under this Agreement. Notwithstanding the foregoing, Bank shall have
the right to terminate its obligation to make Credit Extensions under this
Agreement immediately and without notice upon the occurrence and during the
continuance of an Event of Default. Upon (i) repayment in full of the
Obligations (other than inchoate indemnity obligations) and (ii) termination of
Bank’s commitment to make Credit Extensions hereunder, Borrower may, by
providing written notice thereof to Bank, terminate this Agreement and promptly
thereafter, Bank shall release its liens in the Collateral. Upon such
termination, Bank shall, at Borrower’s expense, execute and deliver such
documents as Borrower shall reasonably request in order to evidence such
termination and the release of the Bank’s Liens granted hereunder.

 

3. CONDITIONS OF LOANS.

 

3.1 Conditions Precedent to Initial Credit Extension. The obligation of Bank to
make the initial Credit Extension is subject to the condition precedent that
Bank shall have received, in form and substance satisfactory to Bank, the
following:

 

(a) this Agreement and the other Loan Documents required by Bank;

 

(b) the Borrowing Resolutions;

 

(c) the Pricing Addendum;

 

(d) a financing statement (Form UCC-1);

 



3

 



 

(e) agreement to furnish insurance;

 

(f) payment of the Bank Expenses then due as specified in Section 2.5;

 

(g) current SOS Reports indicating that except for Permitted Liens, there are no
other security interests or Liens of record in the Collateral;

 

(h) current financial statements, including company prepared statements for
Borrower’s most recently ended fiscal year, company prepared consolidated and
consolidating balance sheets and income statements for the most recently ended
month in accordance with Section 6.2, and such other updated financial
information as Bank may reasonably request;

 

(i) current Compliance Certificate in accordance with Section 6.2;

 

(j) a Warrant in form and substance satisfactory to Bank;

 

(k) a Collateral Information Certificate;

 

(l) an Automatic Loan Payment Authorization; and

 

(m) such other documents or certificates, and completion of such other matters,
as Bank may reasonably deem necessary or appropriate.

 

3.2 Conditions Precedent to all Credit Extensions. The obligation of Bank to
make each Credit Extension, including the initial Credit Extension, is further
subject to the following conditions:

 

(a) timely receipt by Bank of the Payment/Advance Form as provided in Section
2.1; and

 

(b) there has occurred no circumstance or circumstances that could reasonably be
expected to have a Material Adverse Effect;

 

(c) the representations and warranties contained in Article 5 shall be true and
correct in all material respects on and as of the date of such Payment/Advance
Form and on the effective date of each Credit Extension as though made at and as
of each such date, and no Event of Default shall have occurred and be
continuing, or would exist after giving effect to such Credit Extension
(provided, however, that those representations and warranties expressly
referring to another date shall be true, correct and complete in all material
respects as of such date). The making of each Credit Extension shall be deemed
to be a representation and warranty by Borrower on the date of such Credit
Extension as to the accuracy of the facts referred to in this Section 3.2.

 

4. CREATION OF SECURITY INTEREST.

 

4.1 Grant of Security Interest. Borrower grants and pledges to Bank a continuing
security interest in the Collateral to secure prompt repayment of any and all
Obligations and to secure prompt performance by Borrower of each of its
covenants and duties under the Loan Documents. Except as set forth in the
Schedule, such security interest constitutes a valid, first priority security
interest in the presently existing Collateral, and will constitute a valid,
first priority security interest in later-acquired Collateral, subject in each
case only to Permitted Liens described in clauses (c) and (d) of the definition
of Permitted Liens in Exhibit A. Notwithstanding any termination of this
Agreement, Bank’s Lien on the Collateral shall remain in effect for so long as
any Obligations are outstanding.

 



4

 



 

4.2 Perfection of Security Interest. Borrower authorizes Bank to file at any
time until the Obligations have been paid in full and Bank has no further
obligations to make any Credit Extensions, financing statements, continuation
statements, and amendments thereto that (i) either specifically describe the
Collateral or describe the Collateral as all assets of Borrower of the kind
pledged hereunder, and (ii) contain any other information required by the Code
for the sufficiency of filing office acceptance of any financing statement,
continuation statement, or amendment, including whether Borrower is an
organization, the type of organization and any organizational identification
number issued to Borrower, if applicable. Any such financing statements may be
filed by Bank at any time in any jurisdiction whether or not Division 9 of the
Code is then in effect in that jurisdiction. Borrower shall from time to time
endorse and deliver to Bank, at the request of Bank, all Negotiable Collateral
and other documents that Bank may reasonably request, in form satisfactory to
Bank, to perfect and continue perfection of Bank’s security interests in the
Collateral and in order to fully consummate all of the transactions contemplated
under the Loan Documents. Borrower shall have possession of the Collateral,
except where expressly otherwise provided in this Agreement or where Bank
chooses, in its good faith business judgment, to perfect its security interest
by possession in addition to the filing of a financing statement with respect to
Collateral where possession is a preferred method of perfection. Where
Collateral with an aggregate value in excess of One Hundred Thousand Dollars
($100,000) is in possession of a third party bailee, Borrower shall take such
steps as Bank reasonably requests for Bank to (i) obtain an acknowledgment, in
form and substance satisfactory to Bank, of the bailee that the bailee holds
such Collateral for the benefit of Bank, (ii) obtain “control” of any Collateral
consisting of investment property, deposit accounts, securities accounts,
letter-of-credit rights or electronic chattel paper (as such items and the term
“control” are defined in Division 9 of the Code) by causing the securities
intermediary or depositary institution or issuing bank (each, a “Financial
Institution”) to execute a control agreement in form and substance reasonably
satisfactory to Bank, and in the event that such third-party institution refuses
to enter into such control agreement, Borrowers shall have twenty (20) days from
the date of such Financial Institution’s refusal to establish alternative
arrangements with a Financial Institution that will enter into the respective
account control agreement. Borrower will not create any chattel paper without
placing a legend on the chattel paper acceptable to Bank indicating that Bank
has a security interest in the chattel paper.

 

4.3 Right to Inspect. Bank (through any of its officers, employees, or agents)
shall have the right, upon reasonable prior notice, from time to time during
Borrower’s usual business hours but no more than once a year (unless an Event of
Default has occurred and is continuing), to inspect Borrower’s Books and to make
copies thereof and to check, test, and appraise the Collateral in order to
verify Borrower’s financial condition or the amount, condition of, or any other
matter relating to, the Collateral. Any confidential information of Borrower
obtained by or accessed by Bank during any such inspection shall be subject to
the confidentiality provisions set forth in Section 13.8 below.

 

5. REPRESENTATIONS AND WARRANTIES.

 

Borrower represents and warrants as follows:

 

5.1 Due Organization and Qualification. Borrower and each Subsidiary is an
entity duly existing under the laws of the jurisdiction in which it is organized
and qualified and licensed to do business in any state in which the conduct of
its business or its ownership of property requires that it be so qualified,
except where the failure to do so could not reasonably be expected to cause a
Material Adverse Effect.

 

5.2 Due Authorization; No Conflict. The execution, delivery, and performance of
the Loan Documents are within Borrower’s powers, have been duly authorized, and
are not in conflict with nor constitute a breach of any provision contained in
Borrower’s organizational documents, nor will they constitute an event of
default under any material agreement by which Borrower is bound. Borrower is not
in default under any agreement by which it is bound, except to the extent such
default would not reasonably be expected to cause a Material Adverse Effect.

 

5.3 Collateral. Borrower has rights in or the power to transfer the Collateral,
and its title to the Collateral is free and clear of Liens, adverse claims, and
restrictions on transfer or pledge except for Permitted Liens. All Inventory is
in all material respects of good and merchantable quality, free from all
material defects, except for Inventory for which adequate reserves have been
made. Except as set forth in the Schedule, none of the Collateral is maintained
or invested with a Person other than Bank or Bank’s Affiliates.

 

5.4 Intellectual Property. Borrower is the sole owner of the Intellectual
Property, except for Intellectual Property it licenses from one or more third
parties and licenses granted by Borrower to its customers in the ordinary course
of business. To the best of Borrower’s knowledge, each of the Copyrights,
Trademarks and Patents owned by Borrower is valid and enforceable, and no part
of the Intellectual Property owned by Borrower has been judged invalid or
unenforceable, in whole or in part, and no claim has been made to Borrower that
any part of the Intellectual Property owned by Borrower violates the rights of
any third party except to the extent such claim could not reasonably be expected
to cause a Material Adverse Effect. Other than this Agreement, Borrower is not a
party to, or bound by, any agreement that restricts the grant by Borrower of a
security interest in the Intellectual Property Collateral.

 



5

 



 

5.5 Name; Location of Chief Executive Office; Location of Inventory and
Equipment. Except as disclosed in the Schedule, Borrower has not done business
under any name other than that specified on the signature page hereof, and its
exact legal name is as set forth in the first paragraph of this Agreement. The
chief executive office of Borrower is located at the address indicated in
Section 10 hereof. Except as disclosed in the Schedule, Collateral of Borrower
is located at the address indicated in Section 10 hereof.

 

5.6 Actions, Suits, Litigation, or Proceedings. Except as set forth in the
Schedule, there are no actions, suits, litigation or proceedings, at law or in
equity, pending by or against Borrower or any Subsidiary before any court,
administrative agency, or arbitrator in which a likely adverse decision could
reasonably be expected to have a Material Adverse Effect.

 

5.7 No Material Adverse Change in Financial Statements. All consolidated and
consolidating financial statements related to Borrower and any Subsidiary that
are delivered by Borrower to Bank fairly present in all material respects
Borrower’s consolidated and consolidating financial condition as of the date
thereof and Borrower’s consolidated and consolidating results of operations for
the period then ended. There has not been a material adverse change in the
consolidated or in the consolidating financial condition of Borrower since the
date of the most recent of such financial statements submitted to Bank.

 

5.8 Solvency, Payment of Debts. Borrower is able to pay its debts (including
trade debts) as they mature; the fair saleable value of Borrower’s assets
(including goodwill minus disposition costs) exceeds the fair value of its
liabilities; and Borrower is not left with unreasonably small capital after the
transactions contemplated by this Agreement.

 

5.9 Compliance with Laws and Regulations. Borrower and each Subsidiary have met
the minimum funding requirements of ERISA with respect to any employee benefit
plans subject to ERISA. No event has occurred resulting from Borrower’s failure
to comply with ERISA that is reasonably likely to result in Borrower’s incurring
any liability that could reasonably be expected to have a Material Adverse
Effect. Borrower is not an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940.
Borrower is not engaged principally, or as one of the important activities, in
the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulations T, U, and X of the Board of
Governors of the Federal Reserve System). Borrower has complied in all material
respects with all the provisions of the Federal Fair Labor Standards Act.
Borrower has complied in all material respects with all environmental laws,
regulations and ordinances. Borrower has not violated any statutes, laws,
ordinances or rules applicable to it, the violation of which could reasonably be
expected to have a Material Adverse Effect. Borrower and each Subsidiary have
filed or caused to be filed all tax returns required to be filed, and have paid,
or have made adequate provision for the payment of, all taxes reflected therein
except those being contested in good faith with adequate reserves under GAAP or
where the failure to file such returns or pay such taxes could not reasonably be
expected to have a Material Adverse Effect.

 

5.10 Investments. Borrower does not own any Equity Interests of any Person,
except for Permitted Investments and except as set forth on the Schedule.

 

5.11 Government Consents. Borrower and each Subsidiary have obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all governmental authorities that are necessary
for the continued operation of Borrower’s business as currently conducted,
except where the failure to do so would not reasonably be expected to cause a
Material Adverse Effect.

 

5.12 Restricted Agreements. Except as disclosed on the Schedule or as timely
disclosed in writing to Bank pursuant to Section 6.9, Borrower is not a party
to, nor is bound by, any Restricted Agreement.

  



6

 



 

5.13 Full Disclosure. No representation, warranty or other statement made by
Borrower in any certificate or written statement furnished to Bank taken
together with all such certificates and written statements furnished to Bank
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained in such certificates or
statements not misleading, it being recognized by Bank that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not to be viewed as facts and that actual results during the
period or periods covered by any such projections and forecasts may differ from
the projected or forecasted results.

 

6. AFFIRMATIVE COVENANTS.

 

Borrower covenants that, until payment in full of all outstanding Obligations,
and for so long as Bank may have any commitment to make a Credit Extension
hereunder, Borrower shall do all of the following:

 

6.1 Good Standing and Government Compliance. Borrower shall maintain its and
each of its Subsidiaries’ organizational existence and good standing in the
Borrower State, shall maintain qualification and good standing in each other
jurisdiction in which the failure to so qualify could reasonably be expected to
have a Material Adverse Effect, and shall furnish to Bank the organizational
identification number issued to Borrower by the authorities of the jurisdiction
in which Borrower is organized, if applicable. Borrower shall meet, and shall
cause each Subsidiary to meet, the minimum funding requirements of ERISA with
respect to any employee benefit plans subject to ERISA. Borrower shall comply in
all material respects with all applicable Environmental Laws, and maintain all
material permits, licenses and approvals required thereunder where the failure
to do so could reasonably be expected to have a Material Adverse Effect.
Borrower shall comply, and shall cause each Subsidiary to comply, with all
statutes, laws, ordinances and government rules and regulations to which it is
subject, and shall maintain, and shall cause each of its Subsidiaries to
maintain, in force all licenses, approvals and agreements, the loss of which or
failure to comply with which would reasonably be expected to have a Material
Adverse Effect.

 

6.2 Financial Statements, Reports, Certificates. Borrower shall deliver to Bank:
(i) as soon as available, but in any event within thirty (30) days after the end
of each calendar month, a company prepared consolidated and consolidating
balance sheet and income statement covering Borrower’s operations during such
period, in a form reasonably acceptable to Bank and certified by a Responsible
Officer; (ii) as soon as available, but in any event within one hundred eighty
(180) days after the end of Borrower’s fiscal year (beginning with the 2015
fiscal year), audited consolidated and consolidating financial statements of
Borrower prepared in accordance with GAAP, consistently applied, together with
an opinion which is unqualified (including no going concern comment or
qualification) or otherwise consented to in writing by Bank on such financial
statements of an independent certified public accounting firm reasonably
acceptable to Bank; provided however, if Borrower’s board of directors does not
require such financial statements to be audited for a certain year, such
financial statements for that year may instead be Borrower prepared and no
opinion will be required; (iii) if applicable, copies of all statements, reports
and notices sent or made available generally by Borrower to its security holders
or to any holders of Subordinated Debt and all reports on Forms 10-K and 10-Q
filed with the Securities and Exchange Commission; (iv) in a reasonably prompt
manner upon receipt of notice thereof, a report of any legal actions pending or
threatened against Borrower or any Subsidiary that could result in damages or
costs to Borrower or any Subsidiary of One Hundred Thousand Dollars ($100,000)
or more; (v) in a reasonably prompt manner after receipt, each management letter
prepared by Borrower’s independent certified public accounting firm regarding
Borrower’s management control systems; (vi) as soon as available, but in any
event not later than thirty (30) days after approval by Borrower’s board of
directors, Borrower’s financial and business projections and budget for the
immediately following year (on a monthly basis), with evidence of approval
thereof by Borrower’s Board of Directors; and (vii) such budgets, sales
projections, operating plans or other financial information as Bank may
reasonably request from time to time.

 

(a) Within thirty (30) days after the last day of each month, Borrower shall
deliver to Bank with the monthly financial statements a Compliance Certificate
certified as of the last day of the applicable month and signed by a Responsible
Officer in substantially the form of Exhibit D hereto.

 

(b) In a reasonably prompt manner after becoming aware of the occurrence or
existence of an Event of Default hereunder, a written statement of a Responsible
Officer setting forth details of the Event of Default, and the action which
Borrower has taken or proposes to take with respect thereto.

 



7

 

  

(c) Bank shall have a right from time to time hereafter to audit Borrower’s
Accounts and appraise Collateral at Borrower’s expense, provided that such
audits will be conducted no more often than every twelve (12) months unless an
Event of Default has occurred and is continuing.

 

Borrower may deliver to Bank on an electronic basis any certificates, reports or
information required pursuant to this Section 6.2, and Bank shall be entitled to
rely on the information contained in the electronic files, provided that Bank in
good faith believes that the files were delivered by a Responsible Officer. If
Borrower delivers this information electronically, it shall also deliver to Bank
by U.S. Mail, reputable overnight courier service, hand delivery, facsimile or
.pdf file within five (5) Business Days of submission of the unsigned electronic
copy the certification of monthly financial statements, the intellectual
property report and the Compliance Certificate, each bearing the physical
signature of the Responsible Officer.

 

6.3 Inventory; Returns. Borrower shall keep all Inventory in good and
merchantable condition, free from all material defects except for Inventory for
which adequate reserves have been made. Returns and allowances, if any, as
between Borrower and its account debtors shall be on the same basis and in
accordance with the usual customary practices of Borrower, as they exist on the
Closing Date. Borrower shall promptly notify Bank of all returns and recoveries
and of all disputes and claims involving more than One Hundred Thousand Dollars
($100,000).

 

6.4 Taxes. Borrower shall make, and cause each Subsidiary to make, due and
timely payment or deposit of all material federal, state, and local taxes,
assessments, or contributions required of it by law, including, but not limited
to, those laws concerning income taxes, F.I.C.A., F.U.T.A. and state disability,
and will execute and deliver to Bank, on demand, proof reasonably satisfactory
to Bank indicating that Borrower or a Subsidiary has made such payments or
deposits and any appropriate certificates attesting to the payment or deposit
thereof; provided that Borrower or a Subsidiary need not make any payment if the
amount or validity of such payment is contested in good faith by appropriate
proceedings and is reserved against (to the extent required by GAAP) by
Borrower.

 

6.5 Insurance.

 

(a) Borrower, at its expense, shall keep the Collateral insured against loss or
damage by fire, theft, explosion, sprinklers, and all other hazards and risks,
and in such amounts, as ordinarily insured against by other owners in similar
businesses conducted in the locations where Borrower’s business is conducted on
the date hereof. Borrower shall also maintain liability and other insurance in
amounts and of a type that are customary to businesses similar to Borrower’s.

 

(b) All such policies of insurance shall be in such form, with such companies,
and in such amounts as are reasonably satisfactory to Bank. All policies of
property insurance shall contain a lender’s loss payable endorsement, in a form
satisfactory to Bank, showing Bank as an additional loss payee, and all
liability insurance policies shall show Bank as an additional insured and
specify that the insurer must give at least twenty (20) days notice to Bank
before canceling its policy for any reason. Upon Bank’s request, Borrower shall
deliver to Bank certified copies of the policies of insurance and evidence of
all premium payments. If no Event of Default has occurred and is continuing,
proceeds payable under any casualty policy will, at Borrower’s option, be
payable to Borrower to replace the property subject to the claim, provided that
any such replacement property shall be deemed Collateral in which Bank has been
granted a first priority security interest hereunder. If an Event of Default has
occurred and is continuing, all proceeds payable under any such policy shall, at
Bank’s option, be payable to Bank to be applied on account of the Obligations.

 

6.6 Accounts. No later than forty five (45) days after the Closing Date and at
all times thereafter, Borrower shall maintain its primary operating and
investment accounts with Bank or Bank’s Affiliates (covered by satisfactory
control agreements).

 

6.7 Intentionally Omitted.

 



8

 



 

6.8 Registration of Intellectual Property Rights.

 

(a) Borrower shall register or cause to be registered on an expedited basis (to
the extent not already registered) with the United States Patent and Trademark
Office or the United States Copyright Office, as the case may be, those
registrable intellectual property rights now owned or hereafter developed or
acquired by Borrower, to the extent that Borrower, in its reasonable business
judgment, deems it appropriate to so protect such intellectual property rights.

 

(b) Borrower shall promptly give Bank written notice of any applications or
registrations of intellectual property rights filed with the United States
Patent and Trademark Office and United States Copyright Office, including the
date of such filing and the registration or application numbers, if any.

 

(c) Borrower shall give Bank prompt written notice of the filing of any
applications or registrations with the United States Copyright Office, including
the title of such intellectual property rights to be registered, as such title
will appear on such applications or registrations, and the date such
applications or registrations will be filed.

 

(d) Borrower shall (i) use commercially reasonable efforts to protect, defend
and maintain the validity and enforceability of the Trademarks, Patents,
Copyrights, and trade secrets, (ii) use commercially reasonable efforts to
detect infringements of the Trademarks, Patents and Copyrights and promptly
advise Bank in writing of material infringements detected and (iii) not allow
any material Trademarks, Patents or Copyrights to be abandoned, forfeited or
dedicated to the public without the written consent of Bank, which shall not be
unreasonably withheld or delayed.

 

6.9 Restricted Agreement Consents. Prior to entering into or becoming bound by
any license or agreement, Borrower shall provide written notice to Bank of the
material terms of such license or agreement with a description of its likely
impact on Borrower’s business or financial condition.

 

6.10 Creation/Acquisition of Subsidiaries. In the event Borrower or any
Subsidiary creates or acquires any domestic Subsidiary, Borrower and such
Subsidiary shall promptly notify Bank of the creation or acquisition of such new
Subsidiary and take all such action as may be reasonably required by Bank to
cause each such Subsidiary to guarantee the Obligations of Borrower or become a
co-Borrower under the Loan Documents and grant a continuing pledge and security
interest in and to the collateral of such Subsidiary (substantially as described
on Exhibit B hereto), and Borrower shall grant and pledge to Bank a perfected
security interest in the stock, units or other evidence of ownership of each
Subsidiary (whether foreign or domestic).

 

6.11 Further Assurances. At any time and from time to time Borrower shall
execute and deliver such further instruments and take such further action as may
reasonably be requested by Bank to effect the purposes of this Agreement.

 

7. NEGATIVE COVENANTS.

 

Borrower covenants and agrees that, so long as any credit hereunder shall be
available and until the outstanding Obligations are paid in full or for so long
as Bank may have any commitment to make any Credit Extensions, Borrower shall
not do any of the following without Bank’s prior written consent:

 

7.1 Dispositions. Convey, sell, lease, license, transfer or otherwise dispose of
(collectively, to “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any part of its business or property, or subject to Section 6.6, move
cash balances on deposit with Bank to accounts opened at another financial
institution, other than Permitted Transfers.

 

7.2 Change in Name, Location, Executive Office, or Executive Management; Change
in Business; Change in Fiscal Year; Change in Control. Change its name or the
Borrower State or relocate its chief executive office without thirty (30) days
prior written notification to Bank; replace its chief executive officer or chief
financial officer without thirty (30) days prior written notification to Bank;
(provided that Borrower may terminate either or both such officers without such
prior written consent to Bank if Borrower’s Board of Directors determines that
doing so is reasonably necessary for the protection of Borrower’s business and
prompt notice is thereafter given to the Bank); engage in any business, or
permit any of its Subsidiaries to engage in any business, other than or
reasonably related or incidental to the businesses currently engaged in by
Borrower; change its fiscal year end; have a Change in Control.

 



9

 



 

7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with or into any other business
organization (other than mergers or consolidations of a Subsidiary into another
Subsidiary or into Borrower), or acquire, or permit any of its Subsidiaries to
acquire, all or substantially all of the Equity Interests or property of another
Person, or enter into any agreement to do any of the same, other than Permitted
Transfers and Permitted Investments and except where (i) such transactions do
not in the aggregate exceed One Hundred Thousand Dollars ($100,000) during any
fiscal year, (ii) no Event of Default has occurred, is continuing or would exist
after giving effect to such transactions, (iii) such transactions do not result
in a Change in Control, and (iv) Borrower is the surviving entity.

 

7.4 Indebtedness. Create, incur, assume, guarantee or be or remain liable with
respect to any Indebtedness, or permit any Subsidiary so to do, other than
Permitted Indebtedness, or prepay any Indebtedness or take any actions which
impose on Borrower an obligation to prepay any Indebtedness, except Indebtedness
to Bank.

 

7.5 Encumbrances. Create, incur, assume or allow any Lien with respect to any of
its property, or assign or otherwise convey any right to receive income,
including the sale of any Accounts, or permit any of its Subsidiaries so to do,
except for Permitted Liens, or covenant to any other Person that Borrower in the
future will refrain from creating, incurring, assuming or allowing any Lien with
respect to any of Borrower’s property.

 

7.6 Distributions. Pay any dividends or make any other distribution or payment
on account of or in redemption, retirement or purchase of any Equity Interests,
except that Borrower may (i) repurchase the Equity Interests of former employees
pursuant to equity repurchase agreements as long as an Event of Default does not
exist prior to such repurchase or would not exist after giving effect to such
repurchase, (ii) repurchase the Equity Interests of former employees pursuant to
equity repurchase agreements by the cancellation of indebtedness owed by such
former employees to Borrower regardless of whether an Event of Default exists
and (iii) may make Permitted Investments or Permitted Transfers of Equity
Interests.

 

7.7 Investments. Directly or indirectly acquire or own, or make any Investment
in or to any Person, or permit any of its Subsidiaries to do so, other than
Permitted Investments, or maintain (except as expressly permitted in Section 6.6
of this Agreement) or invest any of its property with a Person other than Bank
or Bank’s Affiliates or permit any Subsidiary to do so unless such Person has
entered into a control agreement with Bank, in form and substance satisfactory
to Bank, or suffer or permit any Subsidiary to be a party to, or be bound by, an
agreement that restricts such Subsidiary from paying dividends or otherwise
distributing property to Borrower. Further, Borrower shall not grant a license
to its Intellectual Property to, or enter into any agreement with any Prohibited
Territory or with any Person organized under the laws of a Prohibited Territory.

 

7.8 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower except for
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person other than
equity financings with existing investors of Borrower which does not result in a
Change in Control and the terms of such equity financing do not conflict or
violate the terms of this Agreement.

 

7.9 Subordinated Debt. Make any payment in respect of any Subordinated Debt, or
permit any of its Subsidiaries to make any such payment, except in compliance
with the terms of such Subordinated Debt and the terms of the subordination
agreement relating to such Subordinated Debt, or amend any provision of any
document evidencing such Subordinated Debt, except in compliance with the terms
of the subordination agreement relating to such Subordinated Debt, or amend any
provision affecting Bank’s rights contained in any documentation relating to the
Subordinated Debt without Bank’s prior written consent.

 



10

 



 

7.10 Inventory and Equipment. Store the Inventory or the Equipment with a
bailee, warehouseman, or similar third party unless the third party has been
notified of Bank’s security interest and Bank (a) has received an acknowledgment
from the third party that it is holding or will hold the Inventory or Equipment
for Bank’s benefit or (b) is in possession of the warehouse receipt, where
negotiable, covering such Inventory or Equipment. Except for Inventory sold in
the ordinary course of business and except for such other locations as Bank may
approve in writing, Borrower shall keep the Inventory and Equipment only at the
location set forth in Section 10, the current Schedule, and such other locations
of which Borrower gives Bank prior written notice.

 

7.11 No Investment Company; Margin Regulation. Become or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose.

 

8. EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an Event of Default by
Borrower under this Agreement:

 

8.1 Payment Default. If Borrower fails to pay any of the Obligations when due;

 

8.2 Covenant Default.

 

(a) If Borrower fails to perform any obligation under Article 6 or violates any
of the covenants contained in Article 7 of this Agreement; or

 

(b) If Borrower fails or neglects to perform or observe any other material term,
provision, condition, covenant contained in this Agreement, in any of the Loan
Documents, or in any other present or future agreement between Borrower and Bank
and as to any default under such other term, provision, condition or covenant
that can be cured, has failed to cure such default within ten (10) business days
after Borrower receives written notice thereof or any officer of Borrower
becomes aware thereof; provided, however, that if the default cannot by its
nature be cured within the ten (10) business day period or cannot after diligent
attempts by Borrower be cured within such ten (10) business day period, and such
default is likely to be cured within a reasonable time, then Borrower shall have
an additional reasonable period (which shall not in any case exceed thirty (30)
days) to attempt to cure such default, so long as Borrower continues to attempt
to cure such default with reasonable diligence, and within such reasonable time
period the failure to have cured such default shall not be deemed an Event of
Default but no Credit Extensions will be made;

 

8.3 Intentionally Omitted.

 

8.4 Attachment. If any material portion of Borrower’s and/or its Subsidiaries
assets is attached, seized, subjected to a writ or distress warrant, or is
levied upon, or comes into the possession of any trustee, receiver or person
acting in a similar capacity and such attachment, seizure, writ or distress
warrant or levy has not been removed, discharged or rescinded within five (5)
days, or if Borrower and/or its Subsidiaries is enjoined, restrained, or in any
way prevented by court order from continuing to conduct all or any material part
of its business affairs, or if a judgment or other claim becomes a lien or
encumbrance upon any material portion of Borrower’s and/or its Subsidiaries
assets, or if a notice of lien, levy, or assessment is filed of record with
respect to any of Borrower’s and/or its Subsidiaries assets by the United States
Government, or any department, agency, or instrumentality thereof, or by any
state, county, municipal, or governmental agency, and the same is not paid
within five (5) days after Borrower and/or its Subsidiaries receives notice
thereof, provided that none of the foregoing shall constitute an Event of
Default where such action or event is stayed or an adequate bond has been posted
pending a good faith contest by Borrower and/or its Subsidiaries (provided that
no Credit Extensions will be made during such cure period);

 

8.5 Insolvency. If Borrower and/or its Subsidiaries becomes insolvent, or if an
Insolvency Proceeding is commenced by Borrower and/or its Subsidiaries, or if an
Insolvency Proceeding is commenced against Borrower and/or its Subsidiaries and
is not dismissed or stayed within thirty (30) days (provided that no Credit
Extensions will be made prior to the dismissal of such Insolvency Proceeding);

 



11

 



 

8.6 Other Agreements. If there is a default or other failure to perform in any
agreement to which Borrower and/or its Subsidiaries is a party with a third
party or parties resulting in a right by such third party or parties, whether or
not exercised, to accelerate the maturity of any Indebtedness in an amount in
excess of One Hundred Thousand Dollars ($100,000) or that would reasonably be
expected to have a Material Adverse Effect;

 

8.7 Subordinated Debt. If Borrower and/or its Subsidiaries makes any payment on
account of Subordinated Debt, except to the extent the payment is allowed under
any subordination agreement entered into with Bank;

 

8.8 Judgments; Settlements. If one or more (a) judgments, orders, decrees or
arbitration awards requiring the Borrower and/or its Subsidiaries to pay an
aggregate amount of One Hundred Thousand Dollars ($100,000) or greater shall be
rendered against Borrower and/or its Subsidiaries and the same shall not have
been vacated or stayed within ten (10) days thereafter (provided that no Credit
Extensions will be made prior to such matter being vacated or stayed); or (b)
settlements is agreed upon by Borrower and/or its Subsidiaries for the payment
by Borrower and/or its Subsidiaries of an aggregate amount of One Hundred
Thousand Dollars ($100,000) or greater or that could reasonably be expected to
have a Material Adverse Effect.

 

8.9 Misrepresentations. If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document.

 

8.10 Guaranty. If any guaranty of all or a portion of the Obligations (a
“Guaranty”) ceases for any reason to be in full force and effect, or any
guarantor fails to perform any obligation under any Guaranty or a security
agreement securing any Guaranty (collectively, the “Guaranty Documents”), or any
event of default occurs under any Guaranty Document or any guarantor revokes or
purports to revoke a Guaranty, or any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
in any Guaranty Document or in any certificate delivered to Bank in connection
with any Guaranty Document, or if any of the circumstances described in Sections
8.3 through 8.9 occur with respect to any guarantor.

 

9. BANK’S RIGHTS AND REMEDIES.

 

9.1 Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Bank may, at its election, without notice of its election and
without demand, do any one or more of the following, all of which are authorized
by Borrower:

 

(a) Declare all Obligations, whether evidenced by this Agreement, by any of the
other Loan Documents, or otherwise, immediately due and payable (provided that
upon the occurrence of an Event of Default described in Section 8.5
(insolvency), all Obligations shall become immediately due and payable without
any action by Bank);

 

(b) Cease advancing money or extending credit to or for the benefit of Borrower
under this Agreement or under any other agreement between Borrower and Bank;

 

(c) Settle or adjust disputes and claims directly with account debtors for
amounts, upon terms and in whatever order that Bank reasonably considers
advisable;

 

(d) Make such payments and do such acts as Bank considers necessary or
reasonable to protect its security interest in the Collateral. Borrower agrees
to assemble the Collateral if Bank so requires, and to make the Collateral
available to Bank as Bank may reasonably designate. Borrower authorizes Bank to
enter the premises where the Collateral is located, to take and maintain
possession of the Collateral, or any part of it, and to pay, purchase, contest,
or compromise any encumbrance, charge, or lien which in Bank’s determination
appears to be prior or superior to its security interest and to pay all expenses
incurred in connection therewith. With respect to any of Borrower’s owned
premises, Borrower hereby grants Bank a license to enter into possession of such
premises and to occupy the same, without charge, in order to exercise any of
Bank’s rights or remedies provided herein, at law, in equity, or otherwise;

 



12

 



 

(e) Set off and apply to the Obligations any and all (i) balances and deposits
of Borrower held by Bank, and (ii) indebtedness at any time owing to or for the
credit or the account of Borrower held by Bank;

 

(f) Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell (in the manner provided for herein) the Collateral.
Bank is hereby granted a license or other right, solely pursuant to the
provisions of this Section 9.1, to use, without charge, Borrower’s labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, Borrower’s rights udder all
licenses and all franchise agreements shall inure to Bank’s benefit;

 

(g) Sell the Collateral at either a public or private sale, or both, by way of
one or more contracts or transactions, for cash or on terms, in such manner and
at such places (including Borrower’s premises) as Bank determines is
commercially reasonable, and apply any proceeds to the Obligations in whatever
manner or order Bank deems appropriate. Bank may sell the Collateral without
giving any warranties as to the Collateral. Bank may specifically disclaim any
warranties of title or the like. This procedure will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral. If Bank
sells any of the Collateral upon credit, Borrower will be credited only with
payments actually made by the purchaser, received by Bank, and applied to the
indebtedness of the purchaser. If the purchaser fails to pay for the Collateral,
Bank may resell the Collateral and Borrower shall be credited with the proceeds
of the sale;

 

(h) Bank may credit bid and purchase at any public sale;

 

(i) Apply for the appointment of a receiver, trustee, liquidator or conservator
of the Collateral, without notice and without regard to the adequacy of the
security for the Obligations and without regard to the solvency of Borrower, any
guarantor or any other Person liable for any of the Obligations; and

 

(j) Any deficiency that exists after disposition of the Collateral as provided
above will be paid immediately by Borrower.

 

Bank may comply with any applicable state or federal law requirements in
connection with a disposition of the Collateral and compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral.

 

9.2 Power of Attorney.

 

Effective only upon the occurrence and during the continuance of an Event of
Default, Borrower hereby irrevocably appoints Bank (and any of Bank’s designated
officers, or employees) as Borrower’s true and lawful attorney to: (a) send
requests for verification of Accounts or notify account debtors of Bank’s
security interest in the Accounts; (b) endorse Borrower’s name on any checks or
other forms of payment or security that may come into Bank’s possession; (c)
sign Borrower’s name on any invoice or bill of lading relating to any Account,
drafts against account debtors, schedules and assignments of Accounts,
verifications of Accounts, and notices to account debtors; (d) dispose of any
Collateral; (e) make, settle, and adjust all claims under and decisions with
respect to Borrower’s policies of insurance; (1) settle and adjust disputes and
claims respecting the accounts directly with account debtors, for amounts and
upon terms which Bank determines to be reasonable; and (g) file, in its sole
discretion, one or more financing or continuation statements and amendments
thereto, relative to any of the Collateral without the signature of Borrower
where permitted by law; provided Bank may exercise such power of attorney to
sign the name of Borrower on any of the documents described in clause (g) above,
regardless of whether an Event of Default has occurred. The appointment of Bank
as Borrower’s attorney in fact, and each and every one of Bank’s rights and
powers, being coupled with an interest, is irrevocable until all of the
Obligations have been fully repaid and performed and Bank’s obligation to
provide advances hereunder is terminated.

 



13

 



 

9.3 Accounts Collection. At any time after the occurrence and during the
continuation of an Event of Default, Bank may notify any Person owing funds to
Borrower of Bank’s security interest in such funds and verify the amount of such
Account. Borrower shall collect all amounts owing to Borrower for Bank, receive
in trust all payments as Bank’s trustee, and immediately deliver such payments
to Bank in their original form as received from the account debtor, with proper
endorsements for deposit.

 

9.4 Bank Expenses. If Borrower fails to pay any amounts or furnish any required
proof of payment due to third persons or entities, as required under the terms
of this Agreement, then Bank may do any or all of the following after reasonable
notice to Borrower: (a) make payment of the same or any part thereof; (b) set up
such reserves under the Growth Capital Line as Bank reasonably deems necessary
to protect Bank from the exposure created by such failure; or (c) obtain and
maintain insurance policies of the type discussed in Section 6.5 of this
Agreement, and take any action with respect to such policies as Bank deems
prudent. Any amounts so paid or deposited by Bank shall constitute Bank
Expenses, shall be immediately due and payable, and shall bear interest at the
then applicable rate hereinabove provided, and shall be secured by the
Collateral. Any payments made by Bank shall not constitute an agreement by Bank
to make similar payments in the future or a waiver by Bank of any Event of
Default under this Agreement.

 

9.5 Bank’s Liability for Collateral. Bank has no obligation to clean up or
otherwise prepare the Collateral for sale. All risk of loss, damage or
destruction of the Collateral shall be borne by Borrower.

 

9.6 No Obligation to Pursue Others. Bank has no obligation to attempt to satisfy
the Obligations by collecting them from any other Person liable for them and
Bank may release, modify or waive any collateral provided by any other Person to
secure any of the Obligations, all without affecting Bank’s rights against
Borrower. Borrower waives any right it may have to require Bank to pursue any
other Person for any of the Obligations.

 

9.7 Remedies Cumulative. Bank’s rights and remedies under this Agreement, the
Loan Documents, and all other agreements shall be cumulative. Bank shall have
all other rights and remedies not inconsistent herewith as provided under the
Code, by law, or in equity. No exercise by Bank of one right or remedy shall be
deemed an election, and no waiver by Bank of any Event of Default on Borrower’s
part shall be deemed a continuing waiver. No delay by Bank shall constitute a
waiver, election, or acquiescence by it. No waiver by Bank shall be effective
unless made in a written document signed on behalf of Bank and then shall be
effective only in the specific instance and for the specific purpose for which
it was given. Borrower expressly agrees that this Section 9.7 may not be waived
or modified by Bank by course of performance, conduct, estoppel or otherwise.

 

9.8 Demand; Protest. Except as otherwise provided in this Agreement, Borrower
waives demand, protest, notice of protest, notice of default or dishonor, notice
of payment and nonpayment and any other notices relating to the Obligations.

 

10. NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by a recognized overnight delivery
service, certified mail, postage prepaid, return receipt requested, or by
facsimile to Borrower or to Bank, as the case may be, at its addresses set forth
below:

 





14

 

 

If to Borrower:

AUGMEDIX, INC.

1161 Mission Street, Suite 210

San Francisco, CA 94103

Attn: Ian Shakil, CEO

FAX: (___) _____________



 

If to Bank:



Comerica Bank

M/C 7578

39200 Six Mile Rd.

Livonia, MI 48152

Attn: National Documentation Services



    with a copy to:

Comerica Bank

250 Lytton Ave, 3rd Floor

[*]

Attn: [*]

FAX: [*]

 

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

 

11. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law. Each of Borrower and Bank hereby submits to the exclusive
jurisdiction of the State and Federal courts located in the State of California.
THE UNDERSIGNED ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL
ONE, BUT THAT IT MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES. TO THE EXTENT
PERMITTED BY LAW, EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO
CONSULT) WITH COUNSEL OF ITS, HIS OR HER CHOICE, KNOWINGLY AND VOLUNTARILY, AND
FOR THE MUTUAL BENEFIT OF ALL PARTIES, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE
EVENT OF LITIGATION ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OTHER
DOCUMENT, INSTRUMENT OR AGREEMENT BETWEEN THE UNDERSIGNED PARTIES.

 

12. REFERENCE PROVISION.

 

12.1 In the event the Jury Trial Waiver set forth above is not enforceable, the
parties elect to proceed under this Judicial Reference Provision.

 

12.2 With the exception of the items specified in Section 12.3, below, any
controversy, dispute or claim (each, a “Claim”) between the parties arising out
of or relating to this Agreement or any other document, instrument or agreement
between the undersigned parties (collectively in this Section, the “Comerica
Documents”), will be resolved by a reference proceeding in California in
accordance with the provisions of Sections 638 et seq. of the California Code of
Civil Procedure (“CCP”), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding. Except as otherwise provided in the
Comerica Documents, venue for the reference proceeding will be in the Superior
Court in the County where the real property involved in the action, if any, is
located or in a County where venue is otherwise appropriate under applicable law
(the “Court”).

 

12.3 The matters that shall not be subject to a reference are the following: (i)
foreclosure of any security interests in real or personal property, (ii)
exercise of selfhelp remedies (including, without limitation, set-off), (iii)
appointment of a receiver and (iv) temporary, provisional or ancillary remedies
(including, without limitation, writs of attachment, writs of possession,
temporary restraining orders or preliminary injunctions). This Agreement does
not limit the right of any party to exercise or oppose any of the rights and
remedies described in clauses (i) and (ii) or to seek or oppose from a court of
competent jurisdiction any of the items described in clauses (iii) and (iv). The
exercise of, or opposition to, any of those items does not waive the right of
any party to a reference pursuant to this Agreement.

 

12.4 The referee shall be a retired Judge or Justice selected by mutual written
agreement of the parties. If the parties do not agree within ten (10) days of a
written request to do so by any party, then, upon request of any party, the
referee shall be selected by the Presiding Judge of the Court (or his or her
representative). A request for appointment of a referee may be heard on an ex
parte or expedited basis, and the parties agree that irreparable harm would
result if ex parte relief is not granted.

 



15

 

  

12.5 The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (i) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (ii) if practicable, try all issues of law or
fact within one hundred twenty (120) days after the date of the conference and
(iii) report a statement of decision within twenty (20) days after the matter
has been submitted for decision.

 

12.6 The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party’s failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered based upon good cause shown, no party shall
be entitled to “priority” in conducting discovery, depositions may be taken by
either party upon seven (7) days written notice, and all other discovery shall
be responded to within fifteen (15) days after service. All disputes relating to
discovery which cannot be resolved by the parties shall be submitted to the
referee whose decision shall be final and binding.

 

12.7 Except as expressly set forth in this Agreement, the referee shall
determine the manner in which the reference proceeding is conducted including
the time and place of hearings, the order of presentation of evidence, and all
other questions that arise with respect to the course of the reference
proceeding. All proceedings and hearings conducted before the referee, except
for trial, shall be conducted without a court reporter, except that when any
party so requests, a court reporter will be used at any hearing conducted before
the referee, and the referee will be provided a courtesy copy of the transcript.
The party making such a request shall have the obligation to arrange for and pay
the court reporter. Subject to the referee’s power to award costs to the
prevailing party, the parties will equally share the cost of the referee and the
court reporter at trial.

 

12.8 The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a court
proceeding, including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference. Pursuant to CCP § 644, such decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court and any such decision will be final, binding and conclusive.
The parties reserve the right to appeal from the final judgment or order or from
any appealable decision or order entered by the referee. The parties reserve the
right to findings of fact, conclusions of laws, a written statement of decision,
and the right to move for a new trial or a different judgment, which new trial,
if granted, is also to be a reference proceeding under this provision.

 

12.9 If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration. The arbitration will be conducted by a retired judge
or Justice, in accordance with the California Arbitration Act §1280 through
§1294.2 of the CCP as amended from time to time. The limitations with respect to
discovery set forth above shall apply to any such arbitration proceeding.

 

12.10 THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND
CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND
NOT BY A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND
FOR THE MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL
APPLY TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF
OR IN ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER COMERICA DOCUMENTS.

 



16

 



 

13. GENERAL PROVISIONS.

 

13.1 Successors and Assigns. This Agreement shall bind and inure to the benefit
of the respective successors and permitted assigns of each of the parties and
shall bind all persons who become bound as a debtor to this Agreement; provided,
however, that neither this Agreement nor any rights hereunder may be assigned by
Borrower without Bank’s prior written consent, which consent may be granted or
withheld in Bank’s sole discretion. Bank shall have the right without the
consent of or notice to Borrower to sell, transfer, negotiate, or grant
participation in all or any part of, or any interest in, Bank’s obligations,
rights and benefits hereunder.

 

13.2 Indemnification. BORROWER SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS BANK
AND ITS OFFICERS, EMPLOYEES, AND AGENTS AGAINST: (A) ALL OBLIGATIONS, DEMANDS,
CLAIMS, AND LIABILITIES CLAIMED OR ASSERTED BY ANY OTHER PARTY IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND/OR THE LOAN DOCUMENTS;
AND (B) ALL LOSSES OR BANK EXPENSES IN ANY WAY SUFFERED, INCURRED, OR PAID BY
BANK, ITS OFFICERS, EMPLOYEES AND AGENTS AS A RESULT OF OR IN ANY WAY ARISING
OUT OF, FOLLOWING, OR CONSEQUENTIAL TO TRANSACTIONS BETWEEN BANK AND BORROWER
WHETHER UNDER THIS AGREEMENT, OR OTHERWISE (INCLUDING WITHOUT LIMITATION
REASONABLE ATTORNEYS FEES AND EXPENSES), EXCEPT FOR LOSSES CAUSED BY BANK’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

13.3 Time of Essence. Time is of the essence for the performance of all
obligations set forth in this Agreement.

 

13.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

13.5 Amendments in Writing, Integration; Entire Agreement. All amendments to or
terminations of this Agreement or the other Loan Documents must be in writing
signed by the parties. All prior agreements, understandings, representations,
warranties, and negotiations between the parties hereto with respect to the
subject matter of this Agreement and the other Loan Documents, if any, are
merged into this Agreement and the Loan Documents. This Agreement and the other
Loan Documents (including the Pricing Addendum) together constitute the entire
agreement and understanding of the parties with respect to the subject matter
hereof. In the event of any conflict or inconsistency between this Agreement and
the Pricing Addendum, the provisions of the Pricing Addendum shall govern and
prevail.

 

13.6 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement.

 

13.7 Survival. All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations
remain outstanding or Bank has any obligation to make any Credit Extension to
Borrower. The obligations of Borrower to indemnify Bank with respect to the
expenses, damages, losses, costs and liabilities described in Section 13.2 shall
survive until all applicable statute of limitations periods with respect to
actions that may be brought against Bank have run.

 

13.8 Confidentiality. In handling any confidential information, Bank and all
employees and agents of Bank shall exercise the same degree of care that Bank
exercises with respect to its own proprietary information of the same types to
maintain the confidentiality of any non-public information thereby received or
received pursuant to this Agreement except that disclosure of such information
may be made (i) to the parent, subsidiaries, or Affiliates and service providers
of Bank, (ii) to prospective transferees, participants, or purchasers of any
interest in the Obligations, (iii) as required by law, regulations, rule or
order, subpoena, judicial order or similar order of a governmental agency, (iv)
as may be required in connection with the examination, audit or similar
investigation of Bank, (v) to Bank’s accountants, auditors and regulators, and
(vi) as Bank may determine in connection with the enforcement of any remedies
hereunder. Confidential information hereunder shall not include information that
either: (a) is in the public domain or in the knowledge or possession of Bank
when disclosed to Bank, or becomes part of the public domain after disclosure to
Bank through no fault of Bank; or (b) is disclosed to Bank by a third party,
provided Bank does not have actual knowledge that such third party is prohibited
from disclosing such information or has a duty to Borrower not to disclose.

 



17

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 



  AUGMEDIX, INC         By: /s/ Ian Shakil   Name: Ian Shakil   Title: CEO



 

  COMERICA BANK         By: /s/ Kevin Zeidan   Name: Kevin Zeidan   Title: SVP



 



18

 



 



EXHIBIT A

 

DEFINITIONS

 

“Accounts” mean all presently existing and hereafter arising accounts, contract
rights, payment intangibles and all other forms of obligations owing to Borrower
arising out of the sale or lease of goods (including, without limitation, the
licensing of software and other technology) or the rendering of services by
Borrower and any and all credit insurance, guaranties, and other security
therefor, as well as all merchandise returned to or reclaimed by Borrower and
Borrower’s Books relating to any of the foregoing.

 

“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners.

 

“Authorized Officers” means the officers of Borrower listed in the Borrowing
Resolutions as authorized to request Credit Extensions.

 

“Bank Expenses” mean all costs or expenses of Bank, or any other holder or owner
of the Loan Documents (including, without limit, court costs, legal expenses and
reasonable attorneys’ fees and expenses, whether generated in-house or by
outside counsel, whether or not suit is instituted, and, if suit is instituted,
whether at trial court level, appellate court level, in a bankruptcy, probate or
administrative proceeding or otherwise) incurred in connection with the
preparation, negotiation, execution, delivery, amendment, administration, and
performance, or incurred in collecting, attempting to collect under the Loan
Documents or the Obligations, or incurred in defending the Loan Documents, or
incurred in any other matter or proceeding relating to the Loan Documents or the
Obligations; and reasonable Collateral audit fees.

 

“Board of Directors” means the Board of Directors of Borrower.

 

“Borrower State” means Delaware, the state under whose laws Borrower is
organized.

 

“Borrower’s Books” mean all of Borrower’s books and records including: ledgers;
records concerning Borrower’s assets or liabilities, the Collateral, business
operations or financial condition; and all computer programs, or tape files, and
the equipment, containing such information.

 

“Borrowing Resolutions” means an officer’s certificate of Borrower with respect
to incumbency and resolutions authorizing the execution and delivery of this
Agreement and the other Loan Documents in the form attached hereto.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California are authorized or required to close.

 

“Cash” means unrestricted cash and cash equivalents.

 

“Change in Control” shall mean any transaction or series of related transactions
in which any “person” or “group” (within the meaning of Section 13(d) and
14(d)(2) of the Securities Exchange Act of 1934) becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Securities Exchange Act of 1934), directly
or indirectly, of a sufficient number of shares of all classes of Equity
Interests then outstanding of Borrower ordinarily entitled to vote in the
election of directors, empowering such “person” or “group” to elect a majority
of the Board of Directors of Borrower, who did not have such power before such
transaction.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the California Uniform Commercial Code as amended or supplemented
from time to time.

 



19

 

  

“Collateral” means the property described on Exhibit B attached hereto and all
Negotiable Collateral to the extent not described on Exhibit B, except to the
extent any such property (i) is nonassignable by its terms without the consent
of the licensor thereof or another party (but only to the extent such
prohibition on transfer is enforceable under applicable law, including, without
limitation, Sections 9406 and 9408 of the Code), (ii) the granting of a security
interest therein is contrary to applicable law, provided that upon the cessation
of any such restriction or prohibition, such property shall automatically become
part of the Collateral, or (iii) constitutes the Equity Interests of a
controlled foreign corporation (as defined in the IRC), in excess of sixty-five
percent (65%) of the voting power of all classes of Equity Interests of such
controlled foreign corporations entitled to vote.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (ii) any obligations with respect to undrawn letters of credit,
corporate credit cards or merchant services issued or provided for the account
of that Person; and (iii) all obligations arising under any interest rate,
currency or commodity swap agreement, interest rate cap agreement, interest rate
collar agreement, or other agreement or arrangement designed to protect such
Person against fluctuation in interest rates, currency exchange rates or
commodity prices; provided, however, that the term “Contingent Obligation” shall
not include endorsements for collection or deposit in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determined amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by Bank in good faith; provided, however, that such amount shall not
in any event exceed the maximum amount of the obligations under the guarantee or
other support arrangement.

 

“Copyrights” mean any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held.

 

“Credit Extension” means each Growth Capital Advance or any other extension of
credit by Bank to or for the benefit of Borrower hereunder.

 

“Dollars” mean lawful money of the United States.

 

“Environmental Laws” mean all laws, rules, regulations, orders and the like
issued by any federal state, local foreign or other governmental or
quasi-governmental authority or any agency pertaining to the environment or to
any hazardous materials or wastes, toxic substances, flammable, explosive or
radioactive materials, asbestos or other similar materials.

 

“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.

 

“Equity Interests” means, with respect to any Person, the capital stock,
partnership or limited liability company interest, or other equity securities or
equity ownership interests of such Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

 

“Event of Default” has the meaning assigned in Article 8.

 

“GAAP” means generally accepted accounting principles, consistently applied, as
in effect from time to time in the United States provided, however, that when
used with reference to any unaudited financial statements of Borrower, the term
GAAP shall be subject to the exceptions that the unaudited financial statements
(i) do not contain the notes to financial statements required under GAAP; or
(ii) are subject to year-end audit adjustments.

 

“Growth Capital Advance(s)” means a cash advance or cash advances under the
Growth Capital Line,

 

20

 

 

“Growth Capital Line” means a Credit Extension of up to Three Million Five
Hundred Thousand Dollars ($3,500,000).

 

“Growth Capital Maturity Date” means June 11, 2019.

 

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations and (d) all Contingent
Obligations.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property” means any Copyrights, Patents, Trademarks, servicemarks
and applications therefor, now owned or hereafter acquired, or any claims for
damages by way of any past, present and future infringement of any of the
foregoing.

 

“Inventory” means all present and future inventory in which Borrower has any
interest.

 

“Investment” means any beneficial ownership (including Equity Interests) of any
Person, or any loan, advance or capital contribution to any Person.

 

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

 

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

 

“Loan Documents” mean, collectively, this Agreement, the Pricing Addendum, any
guaranty, any note or notes executed by Borrower, and any other document,
instrument or agreement entered into in connection with this Agreement, all as
amended or extended from time to time.

 

“Material Adverse Effect” means (i) a material adverse change in Borrower’s
business or financial condition, or (ii) a material impairment in the prospect
of repayment of all or any portion of the Obligations or in otherwise performing
Borrower’s obligations under the Loan Documents, (iii) a material impairment in
the perfection, value or priority of Bank’s security interests in the
Collateral.

 

“Negotiable Collateral” means all of Borrower’s present and future letters of
credit of which it is a beneficiary, drafts, instruments (including promissory
notes), securities, documents of title, and chattel paper, and Borrower’s Books
relating to any of the foregoing.

 

“Obligations” mean all debt, principal, interest, Bank Expenses and other
amounts owed to Bank by Borrower pursuant to this Agreement or any other
agreement, whether absolute or contingent, due or to become due, now existing or
hereafter arising, including any interest that accrues after the commencement of
an Insolvency Proceeding and including any debt, liability, or obligation owing
from Borrower to others that Bank may have obtained by assignment or otherwise
but excluding any Warrants.

 

“Patents” mean all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

 

“Periodic Payments” mean all installments or similar recurring payments that
Borrower may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrower and Bank.

 

21

 

 

”Permitted Indebtedness” mean:

 

(a)Indebtedness of Borrower in favor of Bank arising under this Agreement or any
other Loan Document;

 

(b)Indebtedness existing on the Closing Date and disclosed in the Schedule;

 

(c)Indebtedness not to exceed One Hundred Thousand Dollars ($100,000) in the
aggregate secured by a lien described in clause (c) of the defined term
“Permitted Liens,” provided such Indebtedness does not exceed the lesser of the
cost or fair market value of the equipment financed with such Indebtedness;

 

(d)Subordinated Debt;

 

(e)Indebtedness to trade creditors incurred in the ordinary course of business;

 

(f)Indebtedness that constitutes a Permitted Investment; and

 

(g)Extensions, refinancings and renewals of any items of Permitted Indebtedness,
provided that the principal amount is not increased or the terms modified to
impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.

 

“Permitted Investments” mean:

 

(a)Investments existing on the Closing Date disclosed in the Schedule;

 

(b)(i) Marketable direct obligations issued or unconditionally guaranteed by the
United States or any agency or any State thereof maturing within one (1) year
from the date of acquisition thereof, (ii) commercial paper maturing no more
than one (1) year from the date of creation thereof and currently having rating
of at least A-2 or P-2 from either Standard & Poor’s Rating Service or Moody’s
Investors Service, Inc., (iii) Bank’s certificates of deposit maturing no more
than one (1) year from the date of investment therein, and (iv) Bank’s money
market accounts and deposit accounts;

 

(c)Repurchases of Equity Interests from former employees, directors, or
consultants of Borrower under the terms of applicable equity repurchase
agreements (i) in an aggregate amount not to exceed One Hundred Thousand Dollars
($100,000) in any fiscal year, provided that no Event of Default has occurred,
is continuing or would exist after giving effect to the repurchases, or (ii) in
any amount where the consideration for the repurchase is the cancellation of
indebtedness owed by such former employees, directors or consultants to Borrower
regardless of whether an Event of Default exists;

 

(d)Investments accepted in connection with Permitted Transfers;

 

(e)Investments of Subsidiaries in or to other Subsidiaries or Borrower and
Investments by Borrower in Subsidiaries not to exceed Two Million Five Hundred
Thousand Dollars ($2,500,000) in the aggregate in any fiscal year;

 

(f)Investments not to exceed One Hundred Thousand Dollars ($100,000) in the
aggregate in any fiscal year consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of Equity Interests of Borrower or its Subsidiaries pursuant to
employee equity purchase agreements approved by Borrower’s Board of Directors;

 

(g)Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business;

 

22

 

 

(h)Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
ordinary course of business, provided that this subparagraph (h) shall not apply
to Investments of Borrower in any Subsidiary;

 

(i)Joint ventures or strategic alliances in the ordinary course of Borrower’s
business consisting of the non-exclusive licensing of technology, the
development of technology or the providing of technical support, provided that
any cash Investments by Borrower do not exceed One Hundred Thousand Dollars
($100,000) in the aggregate in any fiscal year.

 

“Permitted Liens” mean:

 

(a)Any Liens existing on the Closing Date and disclosed in the Schedule
(excluding Liens to be satisfied with the proceeds of the Advances) or arising
under this Agreement or the other Loan Documents;

 

(b)Liens for taxes, fees, assessments or other governmental charges or levies,
either not delinquent or being contested in good faith by appropriate
proceedings and for which Borrower maintains adequate reserves, provided the
same have no priority over any of Bank’s security interests;

 

(c)Liens securing Indebtedness not to exceed One Hundred Thousand Dollars
($100,000) in the aggregate (i) upon or in any Equipment acquired or held by
Borrower or any of its Subsidiaries to secure the purchase price of such
Equipment or indebtedness incurred solely for the purpose of financing the
acquisition or lease of such Equipment, or (ii) existing on such Equipment at
the time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
Equipment;

 

(d)Liens incurred in connection with the extension, renewal or refinancing of
the indebtedness secured by Liens of the type described in clauses (a) through
(c) above, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the indebtedness being extended, renewed or refinanced does not increase; and

 

(e)Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Sections 8.4 (attachment) or 8.8
(judgments/settlements); and

 

(f)Liens in favor of other financial institutions arising in connection with
Borrower’s deposit accounts held at such institutions to secured standard fees
for deposit services charged by, but not financing made available by such
institutions, provided that Bank has a perfected security interest in the
amounts held in such deposit accounts.

 

“Permitted Transfer” means the conveyance, sale, lease, transfer or disposition
by Borrower or any Subsidiary of:

 

(a)Cash in the ordinary course of business, in connection with Permitted
Investments;

 

(b)Inventory in the ordinary course of business;

 

(c)Non-exclusive licenses and similar arrangements for the use of the property
of Borrower or its Subsidiaries in the ordinary course of business;

 

(d)Worn-out, obsolete, or surplus Equipment;

 

(e)Transfers that are explicitly permitted by Section 7; or

 

(f)Other assets of Borrower or its Subsidiaries that do not in the aggregate
exceed One Hundred Thousand Dollars ($100,000) during any fiscal year.

 

23

 

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

 

“Pricing Addendum” means that certain Prime Referenced Rate Addendum attached
hereto as Exhibit E, dated as of the Closing Date, by and between Borrower and
Bank (as the same may be amended and/or restated from time to time).

 

“Prohibited Territory” means any person or country listed by the Office of
Foreign Assets Control of the United States Department of Treasury as to which
transactions between a United States Person and that territory are prohibited.

 

“Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer and the Controller of Borrower.

 

“Restricted Agreement” is any material license or other material agreement
(other than over-the-counter software that is commercially available to the
public and “open source” licenses) to which Borrower is a party or under which
Borrower is bound (including licenses and agreements under which Borrower is the
licensee): (a) that prohibits or otherwise restricts Borrower from assigning to
Bank, or granting to Bank a Lien in, Borrower’s interest in such license or
agreement, the rights arising thereunder or any other property, or (b) for which
a default under or termination of such license or contract could interfere with
the Bank’s right to use, license, sell or collect any Collateral or otherwise
exercise its rights and remedies with respect to the Collateral under the Loan
Documents or applicable law.

 

“Schedule” means the schedule of exceptions attached hereto and approved by
Bank, if any.

 

“SOS Reports” mean the official reports from the Secretaries of State of each
Borrower State and other applicable federal, state or local government offices
identifying all current security interests filed in the Collateral and Liens of
record as of the date of such report.

 

“Subordinated Debt” means any debt incurred by Borrower that is subordinated in
writing to the debt owing by Borrower to Bank on terms reasonably acceptable to
Bank (and identified as being such by Borrower and Bank).

 

“Subsidiary” means any corporation, partnership or limited liability company or
joint venture in which (i) any general partnership interest or (ii) more than
fifty percent (50%) of the Equity Interests of which by the terms thereof
ordinary voting power to elect the Board of Directors, managers or trustees of
the entity, at the time as of which any determination is being made, is owned by
Borrower, either directly or through an Affiliate.

 

“Trademarks” mean any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

 

“United States” means the United States of America.

 

“Warrant” means that certain Warrant to Purchase Stock issued on the Closing
Date by Borrower to Bank.

 

24

 

 

DEBTOR AUGMEDIX, INC.     SECURED PARTY: COMERICA BANK

 

EXHIBIT B

 

COLLATERAL DESCRIPTION ATTACHMENT TO LOAN AND SECURITY AGREEMENT

 

All personal property of Debtor of every kind, whether presently existing or
hereafter created or acquired, and wherever located, including but not limited
to: (a) all accounts (including health-care-insurance receivables), chattel
paper (including tangible and electronic chattel paper), deposit accounts,
documents (including negotiable documents), equipment (including all accessions
and additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;
and (b) any and all cash proceeds and/or noncash proceeds thereof, including,
without limitation, insurance proceeds, and all supporting obligations and the
security therefor or for any right to payment. All terms above have the meanings
given to them in the California Uniform Commercial Code, as amended or
supplemented from time to time.

 

Notwithstanding the foregoing, the Collateral shall not include (a) more than
65% of the presently existing and hereafter arising issued and outstanding
shares of capital stock owned by Debtor of any Foreign Subsidiary which shares
entitle the holder thereof to vote for directors or any other matter; (b) rights
held under a lease or license that are not assignable by their terms without the
consent of the lessor or licensor thereof (but only to the extent such
restriction on assignment is enforceable under applicable law); or (c) the
Intellectual Property; provided, however, that the Collateral shall include all
accounts and general intangibles that consist of rights to payment from the
sale, licensing or disposition of all or any part of, or rights in, the
Intellectual Property (the “Rights to Payment”). Notwithstanding the foregoing,
if a judicial authority (including a U.S. Bankruptcy Court) holds that a
security interest in the underlying Intellectual Property is necessary to have a
security interest in the Rights to Payment, then the Collateral shall
automatically, and effective as of June 11, 2015 include the Intellectual
Property to the extent necessary to permit perfection of Bank’s security
interest in the Rights to Payment.

 

25

 

 

EXHIBIT C

 

TECHNOLOGY & LIFE SCIENCES DIVISION
LOAN ANALYSIS
LOAN ADVANCE/PAYDOWN REQUEST FORM
DEADLINE FOR SAME DAY PROCESSING IS 3:00* P.M., P.S.T.
DEADLINE FOR EQUIPMENT ADVANCES IS 3:00 P.M., P.S.T.**
DEADLINE FOR WIRE TRANSFERS IS 1.30 P.M., P.S.T.
*At month end and the day before a holiday, the cut off time is 1:30 P.M, P.S.T.
**Subject to 3 day advance notice.

 

TO: Loan Analysis DATE: _____                 TIME: FAX #: [*]  

 

 FROM: AUGMEDIX, INC.   TELEPHONE REQUEST (For Bank Use Only):   Borrower’s Name
     FROM: Authorized Signer’s Name   The following person is authorized to
request the loan payment transfer/loan advance on the designated account and is
known to me.        FROM:         Authorized Signature (Borrower)   Authorized
Requester & Phone #  PHONE #:                FROM ACCOUNT #:   Received by
(Bank) & Phone #  (please include Note number, if applicable)      TO ACCOUNT #:
     (please include Note number, if applicable)   Authorized Signature (Bank)

 

REQUESTED TRANSACTION TYPE   REQUESTED DOLLAR AMOUNT   For Bank Use Only        
  PRINCIPAL INCREASE* (ADVANCE)   $   Date Rec’d: PRINCIPAL PAYMENT (ONLY)   $  
Time:         Comp. Status:   YES            NO OTHER INSTRUCTIONS:       Status
Date:         Time:         Approval:          

 

All representations and warranties of Borrower stated in the Loan and Security
Agreement are true, correct and complete in all material respects as of the date
of the telephone request for an advance confirmed by this Loan Advance/Paydown
Request Form, including without limitation the representation that Borrower has
paid for and owns the equipment financed by the Bank; provided, however, that
those representations and warranties expressly referring to another date shall
be true, correct and complete in all material respects as of such date.

 

*IS THERE A WIRE REQUEST TIED TO THIS LOAN ADVANCE? (PLEASE CIRCLE ONE)
        YES         NO

 

If YES, the Outgoing Wire Transfer Instructions must be completed below.

 

OUTGOING WIRE TRANSFER INSTRUCTIONS   Fed Reference Number   Bank Transfer
Number           The items marked with an asterisk (*) are required to be
completed. *Beneficiary Name         *Beneficiary Account Number        
*Beneficiary Address         Currency Type   US DOLLARS ONLY *ABA Routing Number
(9 Digits)         *Receiving Institution Name         *Receiving Institution
Address         *Wire Amount   $    

 

26

 

 

EXHIBIT D

 

COMPLIANCE CERTIFICATE

 

Please send all Required Reporting to:



 

Comerica Bank

Technology & Life Sciences Division

Loan Analysis Department

250 Lytton Ave, 3rd Floor

Palo Alto, CA 94301

Attn: [*]

FAX: [*]

Email: [*]

 

FROM: AUGMEDIX, INC.

 

The undersigned authorized Officer of AUGMEDIX, INC. (“Borrower”), hereby
certifies that in accordance with the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is
in complete compliance for the period ending _________________________________
with all required covenants, including without limitation the ongoing
registration of intellectual property rights in accordance with Section 6.8,
except as noted below and (ii) all representations and warranties of Borrower
stated in the Agreement are true and correct in all material respects as of the
date hereof. Attached herewith are the required documents supporting the above
certification. The Officer further certifies that these are prepared in
accordance with Generally Accepted Accounting Principles (GAAP) and are
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.

 

Please indicate compliance status by circling Yes/No under “Complies” or
“Applicable” column.

 

REPORTING COVENANTS

  REQUIRED   COMPLIES               Company Prepared Monthly F/S   Monthly,
within 30 days   YES   NO Compliance Certificate   Monthly, within 30 days   YES
  NO CPA Audited, Unqualified F/S   Annually, within 180 days of FYE   YES   NO
Annual Business Plan (on a monthly basis, incl. operating budget)   Annually,
within 30 days of board approval   YES   NO Audit   annual   YES   NO          
    If Public:             10-Q   Quarterly, within 5 days of SEC filing (50
days)   YES   NO 10-K   Annually, within 5 days of SEC filing (95 days)   YES  
NO               Total amount of Borrower’s cash and investments   Amount:
$ ______________   YES   NO Total amount of Borrower’s cash and investments
maintained with Bank   Amount: $ ______________   YES   NO

 

    DESCRIPTION   APPLICABLE           Legal Action > $100,000   Notify promptly
upon notice _____________   YES   NO Inventory Disputes > $100,000   Notify
promptly upon notice _____________   YES   NO Mergers & Acquisitions > $100,000
  Notify promptly upon notice _____________   YES   NO Cross default with other
agreements > $100,000   Notify promptly upon notice _____________   YES   NO
Judgment > $100,000   Notify promptly upon notice _____________   YES   NO

 

OTHER COVENANTS   REQUIRED   ACTUAL   COMPLIES               Permitted
Indebtedness for equipment leases   <$100,000       YES   NO Permitted
Investments for stock repurchase   <$100,000       YES   NO Permitted
Investments for subsidiaries   <$2,500,000       YES   NO Permitted Investments
for employee loans   <$100,000       YES   NO Permitted Investments for joint
ventures   <$100,000       YES   NO Permitted Liens for equipment leases  
<$100,000       YES   NO Permitted Transfers   <$100,000       YES   NO

 

27

 

 

Please Enter Below Comments Regarding Violations:

 

The Officer further acknowledges that at any time Borrower is not in compliance
with all the terms set forth in the Agreement, including, without limitation,
the financial covenants, no credit extensions will be made.

 

Very truly yours,       /s/ IAN SHAKIL   Authorized Signer       Name:  IAN
SHAKIL   Title: CEO  

 

28

 

  

EXHIBIT E

 

[PRICING ADDENDUM — see attached]

 

29

 

  

SCHEDULE OF EXCEPTIONS

 

TO LOAN AND SECURITY AGREEMENT

 

Permitted Indebtedness (Exhibit A)

 

None.

 

Permitted Investments (Exhibit A)

 

None.

 

Permitted Liens (Exhibit A)

 

None.

 

Security Interests (Section 4.1)

 

None.

 

Collateral (Section 5.3)

 

None.

 

Intellectual Property Collateral)

 

None.

 

Prior Names (Section 5.5)

 

None.

 

Inventory or Equipment Locations (Section 5.5)

 

None.

 

Litigation (Section 5.6)

 

None.

 

Subsidiaries (Section 5.10)

 

None.

 

Inbound Licenses (Section 5.12)

 

None.

 

30

 

 

[ex10-14_003.jpg] 

  

CORPORATION RESOLUTIONS AND INCUMBENCY CERTIFICATION
AUTHORITY TO PROCURE LOANS

 

I certify that I am the duly elected and qualified Secretary of AUGMEDIX, INC.
(the “Corporation”), and the keeper of the records of the Corporation; that the
following is a true and correct copy of resolutions duly adopted by the Board of
Directors of the Corporation in accordance with its bylaws and applicable
statutes.

 

Copy of Resolutions:

 

Be it Resolved, that:

 

1.Any (insert number required to sign) One (1) of the following (insert titles
only) __________________________ of the Corporation (the “Authorized Signer(s)”)
are/is authorized, for, on behalf of, and in the name of the Corporation to:

 

(a)Negotiate and procure loans, letters of credit and other credit or financial
accommodations from Comerica Bank (the “Bank”), up to an amount not exceeding
$____________, in aggregate (if left blank, then unlimited);

 

(b)Discount with the Bank, commercial or other business paper belonging to the
Corporation made or drawn by or upon third parties, without limit as to amount;

 

(c)Purchase, sell, exchange, assign, endorse for transfer and/or deliver
certificates and/or Instruments representing stocks, bonds, evidences of
indebtedness or other securities owned by the Corporation, whether or not
registered in the name of the Corporation;

 

(d)Give security for any liabilities of the Corporation to the Bank by grant,
security interest, assignment, lien, deed of trust or mortgage upon any real or
personal property, tangible or intangible of the Corporation;

 

(e)Issue and/or execute one or more warrants for the purchase of the
Corporation’s capital stock to Bank;

 

(f)Execute and deliver in form and content as may be required by the Bank any
and all notes, evidences of Indebtedness, applications for letters of credit,
guaranties, subordination agreements, loan and security agreements, financing
statements, assignments, liens, deeds of trust, mortgages, trust receipts and
other agreements, instruments or documents to carry out the purposes of these
Resolutions, any or all of which may relate to all or to substantially all of
the Corporation’s property and assets; and

 

(g)Appoint, delegate and authorize such other person(s) (the “Delegated
Person(s)”) as may be designated in writing from time to time by the above
referenced Authorized Signer(s), or any one or more of them, to (i) request
loans, advances and/or letters of credit under any line of credit, loan or other
credit or financial accommodation made available by Bank to or in favor of the
Corporation, and to execute and/or deliver unto Bank, in form and content as may
be required by the Bank, such agreements, instruments and documents as may be
necessary or required to carry out such purposes, (ii) make loan payments for
and on behalf of the Corporation, and (iii) execute and certify borrowing base
certificates, account agings, inventory reports and collateral reports (together
with any other documents, reports and certificates required to be delivered in
connection with any of the foregoing) for and on behalf of the Corporation.

 

2.Said Bank be and it is authorized and directed to pay the proceeds of any such
loans or discounts as directed by the Authorized Signer(s) or Delegated
Person(s) (if any), whether so payable to the order of any of said Authorized
Signer(s) or Delegated Person(s) (if any) in their individual capacities or not,
and whether such proceeds are deposited to the individual credit of any of said
Authorized Signer(s) or Delegated Person(s) (if any) or not.

 

3.Any and all agreements, instruments and documents previously executed and acts
and things previously done to carry out the purposes of these Resolutions are
ratified, confirmed and approved as the act or acts of the Corporation.

 

4.These Resolutions shall continue in force, and the Bank may consider the
holders of said offices and their signatures to be and continue to be as set
forth in a certified copy of these Resolutions delivered to the Bank, until
notice to the contrary in writing is duly served on the Bank (such notice to
have no effect on any action previously taken by the Bank in reliance on these
Resolutions).

 

31

 

 

5.Any person, corporation or other legal entity dealing with the Bank may rely
upon a certificate signed by an officer of the Bank to effect that these
Resolutions and any agreement, instrument or document executed pursuant to them
are still in full force and effect and binding upon the Corporation.

 

6.The Bank may consider the holders of the offices of the Corporation and their
signatures, respectively, to be and continues to be as set forth in the
Certificate of the Secretary of the Corporation until notice to the contrary in
writing is duly served on the Bank.

 

I further certify that the above Resolutions are in full force and effect as of
the date of this Certificate; that these Resolutions and any borrowings or
financial accommodations under these Resolutions have been properly noted in the
corporate books and records, and have not been rescinded, annulled, revoked or
modified; that neither the foregoing Resolutions nor any actions to be taken
pursuant to them are or wilt be in contravention of any provision of the
articles of incorporation or bylaws of the Corporation or of any agreement,
Indenture or other Instrument to which the Corporation is a party or by which it
is bound; and that neither the articles of Incorporation nor bylaws of the
Corporation nor any agreement, indenture or other instrument to which the
Corporation is a party or by which it is bound require the vote or consent of
shareholders of the Corporation to authorize any act, matter or thing described
in the foregoing Resolutions.

 

further certify that the following named persons have been duly elected to the
offices set opposite their respective names, that they continue to hold these
offices at the present time, and that the signatures which appear below are the
genuine, original signatures of each respectively:

 

(PLEASE SUPPLY GENUINE SIGNATURES OF AUTHORIZED SIGNERS BELOW)

 

NAME (Type or Print)   TITLE   SIGNATURE           Ian Shakil   CEO   /s/ Ian
Shakil Pelu Tran   President, Chief Customer Officer   /s/ Pelu Tran George
Shakil   CEO   /s/ George Shakil                    

 

In Witness Whereof, I have affixed my name as Secretary on June 11, 2015.

 

  /s/ Pelu Tran   Secretary

 

The Above Statements are Correct.

 

      SIGNATURE OF OFFICER OR DIRECTOR OR, IF NONE, A SHAREHOLDER OTHER THAN THE
SECRETARY WHEN THE SECRETARY IS THE SOLE AUTHORIZED SIGNER SET FORTH ABOVE

 

Failure to complete the above when the Secretary is the sole Authorized Signer
set forth above, shall constitute a certification by the Secretary that the
Secretary is the sole Shareholder, Director and Officer of the Corporation.

  

32

 

 

[ex10-14_002.jpg] 

 

Agreement to Furnish Insurance to Loan and Security Agreement

 



(Herein called “Bank”)

 

Borrower(s): AUGMEDIX, INC,

 

I understand that the Loan and Security Agreement or Deed of Trust which I
executed in connection with this transaction requires me to provide certain
insurance policies, including, without limitation, a physical damage insurance
policy including a Lenders Loss Payable Endorsement in favor of Comerica Bank
(the “Bank”) as shown below.

 

The following minimum insurance must be provided according to the terms of the
security documents (together with such other insurance as may be required by the
Bank pursuant to the terms of the security documents).

 

Fire & Extended Coverage

Lender’s Loss Payable Endorsement

 

I may obtain the required insurance from any company that is acceptable to the
Bank, and will deliver proof of such coverage with an effective date of June 11,
2015 or earlier.

 

I understand and agree that if i fall to deliver proof of insurance to the Bank
at the address below, or upon the lapse or cancellation of such insurance, the
Bank may procure Lender’s Single Interest Insurance or other similar coverage on
the property. If the Bank procures insurance to protect its interest in the
property described in the security documents, the cost for the insurance will be
added to my indebtedness as provided in the security documents. Lender’s Single
Interest Insurance shall cover only the Bank’s interest as a secured party, and
shall become effective at the earlier of the funding date of this transaction or
the date my insurance was canceled or expired. I UNDERSTAND THAT LENDER’S SINGLE
INTEREST INSURANCE WILL PROVIDE ME WITH ONLY LIMITED PROTECTION AGAINST PHYSICAL
DAMAGE TO THE COLLATERAL, UP TO THE BALANCE OF THE LOAN, HOWEVER, MY EQUITY IN
THE PROPERTY WILL NOT BE INSURED. FURTHER, THE INSURANCE WILL NOT PROVIDE
MINIMUM PUBLIC LIABILITY OR PROPERTY DAMAGE INDEMNIFICATION AND DOES NOT MEET
THE REQUIREMENTS OF THE FINANCIAL RESPONSIBILITY LAW.

 

CALIFORNIA CIVIL CODE SECTION 2955.5. HAZARD INSURANCE DISCLOSURE: No lender
shall require a borrower, as a condition of receiving or maintaining a loan
secured by real property, to provide hazard insurance coverage against risks to
the improvements on that real property in an amount exceeding the replacement
value of the improvements on the property.

 

  Bank Address for Insurance Documents:           Comerica Bank     P.O. Box
863299     Plano, Texas 75086-3299  

 

I acknowledge having read the provisions of this agreement, and agree to its
terms. I authorize the Bank to provide to any person (including any insurance
agent or company) any information necessary to obtain the insurance coverage
required.

 

Date: June 11, 2015 OWNER(S) OF COLLATERAL:       AUGMEDIX, INC.       By: /s/
Ian Shakil   Title: CEO       By:     Title:  

 

INSURANCE VERIFICATION           Date ______________________________   Phone
_________________________________       Agents Name _______________________  
Person Talked To _________________________       Agents Address
_________________________________________________________________________________
      Insurance Company
_______________________________________________________________________________
      Policy Number(s)
_________________________________________________________________________________
  Effective Dates: From Deductible $ ________________   To:
____________________________________        

Comments: ______________________________

 

 

33

 

 

COMERICA BANK
Member FDIC

 

ITEMIZATION OF AMOUNT FINANCED
DISBURSEMENT INSTRUCTIONS
(Growth Capital)

 

Name(s): AUGMEDIX, INC. Date: June 11, 2015

 

$ credited to deposit account No. [*] when Growth Capital Advances are requested
or  disbursed to Borrower by cashier’s check or wire transfer

 

Amounts paid to others on your behalf:     $ to Comerica Bank for Loan Fee     $
to Comerica Bank for Document Fee     $ to Comerica Bank for accounts receivable
audit (estimate)     $ to Bank counsel fees and expenses     $ to ______________
    $ to ______________     $ TOTAL (AMOUNT FINANCED)

 

Upon consummation of this transaction, this document will also serve as the
authorization for Comerica Bank to disburse the loan proceeds as stated above.

 

/s/ Ian Shakil     Signature   Signature

 

34

 

 

[ex10-14_002.jpg] 

 

AUTOMATIC LOAN PAYMENT AUTHORIZATION

 



 

Date: June   , 2015

 

Obligor Name:                 AUGMEDIX,
INC.                                                                                                                             

 

Obligor Number: ____________________________________ Lender’s Cost Center #:
Loan Group Cost Center

 

Address:                    1161 Mission Street, Suite 210, San Francisco, CA
94103                                                

 

The undersigned hereby authorizes Comerica Bank (“Bank”) to charge the account
designated below for the payments due on the loan(s) as designated below and all
renewals, extensions, modifications and/or substitutions thereof. This
authorization will remain in effect unless the undersigned requests a
modification that is agreed to by the Bank in writing. The undersigned remains
fully responsible for all amounts outstanding to Bank if the designated account
is insufficient for repayment.

 

☒Automatic Payment Authorization for all payments on all current and future
borrowings, as and when such payments come due (which payments include, without
limitation, principal, interest, fees, costs, and expenses).

 

☐Automatic Payment Authorization for all payments on only the specific borrowing
identified below, as and when such payments come due (which payments include,
without limitation, principal, interest, fees, costs, and expenses).

 

Specific Obligation Number: _________________________________

 

☐Automatic Payment Authorization for less than all payments on only the specific
borrowing identified below, as and when such payments come due.

 

Specific Obligation Number: ___________________________________

 

☐Principal and Interest payments only

 

☐Principal payments only I Interest payments only

 

☐SPECIAL INSTRUCTIONS/IRREGULAR PAYMENT INSTRUCTIONS

 



 

 



 



 

Payment Due Date: Your loan payments will be charged to your account as
indicated above on the dates such payments become due (or on a date thereafter
when there are available funds) unless that day is a Saturday, Sunday, or Bank
holiday in which case such payments will be charged on the following business
day, with interest to accrue during this extension as provided under the loan
documents.

 

Account to be Charged:

 

Account No. [*]

 

Transit No. [*]

 

Number of lead days to issue billing 1

 

(Charges to account are withdrawals pursuant to account resolution)

 

  BORROWER:         AUGMEDIX, INC.         By: /s/ Ian Shakil   Name: Ian Shakil
  Title: CEO

 

35

 

  

USA PATRIOT ACT

 

NOTICE

OF

CUSTOMER IDENTIFICATION

 

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT

 

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account.

 

WHAT THIS MEANS FOR YOU: when you open an account, we will ask your name,
address, date of birth, and other information that will allow us to identify
you. We may also ask to see your driver’s license or other identifying
documents.

 



36

 

 

DEBTOR AUGMEDIX, INC.     SECURED PARTY; COMERICA BANK

 

EXHIBIT A to UCC Financing Statement

 

COLLATERAL DESCRIPTION ATTACHMENT TO UCC NATIONAL FINANCING FORM

 

All personal property of Debtor of every kind, whether presently existing or
hereafter created or acquired, and wherever located, including but not limited
to: (a) all accounts (including health-care-insurance receivables), chattel
paper (including tangible and electronic chattel paper), deposit accounts,
documents (including negotiable documents), equipment (including all accessions
and additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;
and (b) any and all cash proceeds and/or noncash proceeds thereof; including,
without limitation, insurance proceeds, and all supporting obligations and the
security therefor or for any right to payment. All terms above have the meanings
given to them in the California Uniform Commercial Code, as amended or
supplemented from time to time.

 

Notwithstanding the foregoing, the Collateral shall not include the Intellectual
Property; provided, however, that the Collateral shall include all accounts and
general intangibles that consist of rights to payment from the sale, licensing
or disposition of all or any part of, or rights in, the Intellectual Property
(the “Rights to Payment”). Notwithstanding the foregoing, if a judicial
authority (including a U.S. Bankruptcy Court) holds that a security interest in
the underlying Intellectual Property is necessary to have a security interest in
the Rights to Payment, then the Collateral shall automatically, and effective as
of June 11, 2015, include the Intellectual Property to the extent necessary to
permit perfection of Bank’s security interest in the Rights to Payment.

 



37

 

 

Prime Reference Rate Addendum
To Loan and Security Agreement

 

This Prime Reference Rate Addendum to Loan and Security Agreement (this
“Addendum”) is entered into as of June 11, 2015, by and between Comerica Bank
(“Bank”) and AUGMEDIX, INC., a Delaware corporation (“Borrower”). This Addendum
supplements the terms of the Loan and Security Agreement dated June 11, 2015 (as
the same may be amended, modified, supplemented, extended or restated from time
to time, the “Agreement”).

 

1. Definitions. As used in this Addendum, the following terms shall have the
following meanings. Initially capitalized terms used and not defined in this
Addendum shall have the meanings ascribed thereto in the Agreement.

 

a. “Applicable Margin” means one half of one percent (0.50%) per annum.

 

b. “Business Day” means any day, other than a Saturday, Sunday or any other day
designated as a holiday under Federal or applicable State statute or regulation,
on which Bank is open for all or substantially all of its domestic and
international business (including dealings in foreign exchange) in San Jose,
California, and, in respect of notices and determinations relating the Daily
Adjusting LIBOR Rate, also a day on which dealings in dollar deposits are also
carried on in the London interbank market and on which banks are open for
business in London, England.

 

c. “Change in Law” means the occurrence, after the date hereof, of any of the
following: (i) the adoption or introduction of, or any change in any applicable
law, treaty, rule or regulation (whether domestic or foreign) now or hereafter
in effect and whether or not applicable to Bank on such date, or (ii) any change
in interpretation, administration or implementation thereof of any such law,
treaty, rule or regulation by any Governmental Authority, or (iii) the issuance,
making or implementation by any Governmental Authority of any interpretation,
administration, request, regulation, guideline, or directive (whether or not
having the force of law), including any risk-based capital guidelines. For
purposes of this definition, (x) a change in law, treaty, rule, regulation,
interpretation, administration or implementation shall include, without
limitation, any change made or which becomes effective on the basis of a law,
treaty, rule, regulation, interpretation administration or implementation then
in force, the effective date of which change is delayed by the terms of such
law, treaty, rule, regulation, interpretation, administration or implementation,
and (y) the Dodd-Frank Wall Street Reform and Consumer Protection Act (Pub. L.
111-203, H.R. 4173) and all requests, rules, regulations, guidelines,
interpretations or directives promulgated thereunder or issued in connection
therewith shall be deemed to be a “Change in Law”, regardless of the date
enacted, adopted, issued or promulgated, whether before or after the date
hereof, and (z) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States regulatory
authorities, in each case pursuant to Basel III, shall each be deemed to be a
“Change in Law”, regardless of the date enacted, adopted, issued or implemented.

 

d. “Daily Adjusting LIBOR Rate” means, for any day, a per annum interest rate
which is equal to the quotient of the following:

 

1.for any day, the per annum rate of interest determined on the basis of the
rate for deposits in United States Dollars for a period equal to one (1) month
appearing on Page BBAM of the Bloomberg Financial Markets Information Service as
of 8:00 a.m. (California time) (or as soon thereafter as practical) on such day,
or if such day is not a Business Day, on the immediately preceding Business Day.
In the event that such rate does not appear on Page BBAM of the Bloomberg
Financial Markets Information Service (or otherwise on such Service) on any day,
the “Daily Adjusting LIBOR Rate” for such day shall be determined by reference
to such other publicly available service for displaying eurodollar rates as may
be reasonably selected by Bank, or in the absence of such other service, the
“Daily Adjusting LIBOR Rate” for such day shall, instead, be determined based
upon the average of the rates at which Bank is offered dollar deposits at or
about 8:00 a.m. (California time) (or as soon thereafter as practical), on such
day, or if such day is not a Business Day, on the immediately preceding Business
Day, in the interbank eurodollar market in an amount comparable to the
outstanding principal amount of the Obligations and for a period equal to one
(1) month;

 

divided by

 

2.1.00 minus the maximum rate (expressed as a decimal) on such day at which Bank
is required to maintain reserves on “Euro-currency Liabilities” as defined in
and pursuant to Regulation D of the Board of Governors of the Federal Reserve
System or, if such regulation or definition is modified, and as long as Bank is
required to maintain reserves against a category of liabilities which includes
eurodollar deposits or includes a category of assets which includes eurodollar
loans, the rate at which such reserves are required to be maintained on such
category.

 

38

 

  

e. “Governmental Authority” means the government of the United States of America
or any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including, without limitation, any supranational bodies such as the
European Union or the European Central Bank).

 

f. “LIBOR Lending Office” means Bank’s office located in the Cayman Islands,
British West Indies, or such other branch of Bank, domestic or foreign, as it
may hereafter designate as its LIBOR Lending Office by notice to Borrower.

 

g. “Prime Rate” means the per annum interest rate established by Bank as its
prime rate for its borrowers, as such rate may vary from time to time, which
rate is not necessarily the lowest rate on loans made by Bank at any such time.

 

h. “Prime Referenced Rate” means, for any day, a per annum interest rate which
is equal to the Prime Rate in effect on such day, but in no event and at no time
shall the Prime Referenced Rate be less than the sum of the Daily Adjusting
LIBOR Rate for such day plus two and one-half percent (2.50%) per annum. If, at
any time, Bank determines that it is unable to determine or ascertain the Daily
Adjusting LIBOR Rate for any day, the Prime Referenced Rate for each such day
shall be the Prime Rate in effect at such time, but not less than two and
one-half percent (2.50%) per annum.

 

2. Interest Rate Options. Subject to the terms and conditions of this Addendum,
the Obligations under the Agreement shall bear interest at the Prime Referenced
Rate plus the Applicable Margin.

 

3. Payment of Interest. Accrued and unpaid interest on the unpaid balance of the
Obligations outstanding under the Agreement shall be payable monthly, in
arrears, on the eleventh (11th) day of each month, until maturity (whether as
stated herein, by acceleration, or otherwise). In the event that any payment
under this Addendum becomes due and payable on any day which is not a Business
Day, the due date thereof shall be extended to the next succeeding Business Day,
and, to the extent applicable, interest shall continue to accrue and be payable
thereon during such extension at the rates set forth in this Addendum. Interest
accruing hereunder shall be computed on the basis of a year of 360 days, and
shall be assessed for the actual number of days elapsed, and in such
computation, effect shall be given to any change in the applicable interest rate
as a result of any change in the Prime Referenced Rate on the date of each such
change.

 

4. Bank’s Records. The amount and date of each advance under the Agreement, its
applicable interest rate, and the amount and date of any repayment shall be
noted on Bank’s records, which records shall be conclusive evidence thereof,
absent manifest error; provided, however, any failure by Bank to make any such
notation, or any error in any such notation, shall not relieve Borrower of its
obligations to repay Bank all amounts payable by Borrower to Bank under or
pursuant to this Addendum and the Agreement, when due in accordance with the
terms hereof.

 

5. Default Interest Rate. From and after the occurrence of any Event of Default,
and so long as any such Event of Default remains unremedied or uncured
thereafter, the Obligations outstanding under the Agreement shall bear interest
at a per annum rate of five percent (5%) above the otherwise applicable interest
rate hereunder, which interest shall be payable upon demand. In addition to the
foregoing, a late payment charge equal to five percent (5%) of each late payment
hereunder may be charged on any payment not received by Bank within ten (10)
calendar days after the payment due date therefor, but acceptance of payment of
any such charge shall not constitute a waiver of any Event of Default under the
Agreement. In no event shall the interest payable under this Addendum and the
Agreement at any time exceed the maximum rate permitted by law.

 

6. Prepayment. Borrower may prepay all or part of the outstanding balance of any
Obligations at any time without premium or penalty. Any prepayment hereunder
shall also be accompanied by the payment of all accrued and unpaid interest on
the amount so prepaid. Borrower hereby acknowledges and agrees that the
foregoing shall not, in any way whatsoever, limit, restrict, or otherwise affect
Bank’s right to make demand for payment of all or any part of the Obligations
under the Agreement due on a demand basis in Bank’s sole and absolute
discretion.

 

39

 

  

7. Regulatory Developments or Other Circumstances Relating to the Daily
Adjusting LIBOR Rate.

 

a. If any Change in Law shall: (a) subject Bank to any tax, duty or other charge
with respect to this Addendum or any Obligations under the Agreement, or shall
change the basis of taxation of payments to Bank of the principal of or interest
under this Addendum or any other amounts due under this Addendum in respect
thereof (except for changes in the rate of tax on the overall net income of Bank
or its LIBOR Lending Office imposed by the jurisdiction in which Bank’s
principal executive office or LIBOR Lending Office is located); or (b) impose,
modify or deem applicable any reserve (including, without limitation, any
imposed by the Board of Governors of the Federal Reserve System), special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by Bank, or shall impose on Bank or the foreign
exchange and interbank markets any other condition affecting this Addendum or
the Obligations; and the result of any of the foregoing is to increase the cost
to Bank of maintaining any part of the Obligations or to reduce the amount of
any sum received or receivable by Bank under this Addendum by an amount deemed
by Bank to be material, then Borrower shall pay to Bank, within fifteen (15)
days of Borrower’s receipt of written notice from Bank demanding such
compensation, such additional amount or amounts as will compensate Bank for such
increased cost or reduction. A certificate of Bank, prepared in good faith and
in reasonable detail by Bank and submitted by Bank to Borrower, setting forth
the basis for determining such additional amount or amounts necessary to
compensate Bank shall be conclusive and binding for all purposes, absent
manifest error.

 

b. In the event that any Change in Law affects or would affect the amount of
capital required or expected to be maintained by Bank (or any corporation
controlling Bank), and Bank determines that the amount of such capital is
increased by or based upon the existence of any obligations of Bank hereunder or
the maintaining of any Obligations, and such increase has the effect of reducing
the rate of return on Bank’s (or such controlling corporation’s) capital as a
consequence of such obligations or the maintaining of such Obligations to a
level below that which Bank (or such controlling corporation) could have
achieved but for such circumstances (taking into consideration its policies with
respect to capital adequacy), then Borrower shall pay to Bank, within fifteen
(15) days of Borrower’s receipt of written notice from Bank demanding such
compensation, additional amounts as arc sufficient to compensate Bank (or such
controlling corporation) for any increase in the amount of capital and reduced
rate of return which Bank reasonably determines to be allocable to the existence
of any obligations of Bank hereunder or to maintaining any Obligations. A
certificate of Bank as to the amount of such compensation, prepared in good
faith and in reasonable detail by Bank and submitted by Bank to Borrower, shall
be conclusive and binding for all purposes absent manifest error.

 

8. Legal Effect. Except as specifically modified hereby, all of the terms and
conditions of the Agreement remain in full force and effect.

 

9. Conflicts. As to the matters specifically the subject of this Addendum, in
the event of any conflict between this Addendum and the Agreement, the terms of
this Addendum shall control.

 

IN WITNESS WHEREOF, the parties have agreed to the foregoing as of the date
first set forth above.

 

COMERICA BANK   AUGMEDIX, INC.           By: /s/ Kevin Zeidan   By: /s/ Ian
Shakil Name:  Kevin Zeidan   Name:  Ian Shakil Title: SVP   Its: CEO

 



40

 

 

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This First Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of February 14, 2017, by and between COMERICA BANK (“Bank”) and
AUGMEDIX, INC. (“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of June 11, 2015 (as amended from time to time, the “Agreement”). The parties
desire to amend the Agreement in accordance with the terms of this Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1. Any references in the Agreement to “Payment/Advance Form” shall hereby mean
and refer to the “Loan Advance/Paydown Request”.

 

2. Any references in the Agreement to “Exhibit C” shall hereby mean and refer to
“Exhibit A attached to the Pricing Addendum.”

 

3. The following defined term in Section 1.1 of the Agreement hereby is amended
and restated as follows:

 

“Bank Expenses” mean all costs or expenses of Bank, or any other holder or owner
of the Loan Documents (including, without limit, court costs, legal expenses and
reasonable attorneys’ fees and expenses, whether generated in-house or by
outside counsel, whether or not suit is instituted, and, if suit is instituted,
whether at trial court level, appellate court level, in a bankruptcy, probate or
administrative proceeding or otherwise) incurred in connection with the
preparation, negotiation, execution, delivery, amendment, administration, and
performance, or incurred in collecting, attempting to collect under the Loan
Documents or the Obligations, or incurred in defending the Loan Documents, or
incurred in any other matter or proceeding relating to the Loan Documents or the
Obligations; and reasonable Collateral audit fees.

 

4. Section 2.1(b)(ii) of the Agreement is hereby amended and restated in its
entirety as follows:

 

“(ii) Interest shall accrue from the date of each Growth Capital Advance at the
rate specified in the Pricing Addendum, and shall be payable in accordance with
Section 2.3(b) and on the terms set forth in the Pricing Addendum. The Growth
Capital Advances were to be payable in thirty (30) equal monthly installments of
principal, plus all accrued interest, beginning on January 11, 2017, and
continuing on the same day of each month thereafter until paid in full;
provided, however, Borrower and Bank hereby acknowledge that Bank agreed to
abate the principal portion of the Growth Capital Advance payments due on
January 11, 2017, February 11, 2017 and March 11, 2017 and that the balance of
the Growth Capital Advances shall thereafter be payable in twenty seven (27)
equal monthly installments of principal, plus all accrued interest, beginning on
April 11, 2017, and continuing on the same day of each month thereafter through
the Growth Capital Maturity Date. Growth Capital Advances, once repaid, may not
be reborrowed. Borrower may prepay any Growth Capital Advances without penalty
or premium.”

 

5. Exhibit C to the Agreement is hereby deleted in its entirety.

 

6. Exhibit F to the Agreement is hereby replaced with Exhibit F attached hereto.

 

7. No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right. Bank’s failure at any time to require strict
performance by Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Bank.

 

41

 

 

8. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof.

 

9. Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.

 

10. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

 

(a) this Amendment, duly executed by Borrower;

 

(b) a Certificate of the Secretary of Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Amendment;

 

(c) an Amended and Restated Prime Referenced Rate Addendum to Loan and Security
Agreement, duly executed by Borrower;

 

(d) all reasonable Bank Expenses incurred through the date of this Amendment,
which may be debited from any of Borrower’s accounts; and

 

(e) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

 

11. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

 

42

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

  AUGMEDIX, INC.       By: /s/ Ian Shakil   Title: CEO & Co-Founder      
COMERICA BANK       By: /s/ Kevin Zeidan   Title: SVP

 

[Signature Page to First Amendment to Loan & Security Agreement]

 

43

 

 

EXHIBIT F

 

[PRICING ADDENDUM – see attached]

 

44

 

 

[ex10-14_003.jpg] 

 

CORPORATION RESOLUTIONS AND INCUMBENCY CERTIFICATION
AUTHORITY TO PROCURE LOANS

 



 

 

I certify that I am the duly elected and qualified Secretary of AUGMEDIX, INC.
(the “Corporation”), and the keeper of the records of the Corporation; that the
following is a true and correct copy of resolutions duly adopted by the Board of
Directors of the Corporation in accordance with its bylaws and applicable
statutes.

 

Copy of Resolutions:

 

Be it Resolved, that:

 

1.Any (Insert number required to sign) One (1) of the following (insert titles
only) _____________________________of the Corporation (the “Authorized
Signer(s)”) are/is authorized, for, on behalf of, and in the name of the
Corporation to:

 

(a)Negotiate and procure loans, letters of credit and other credit or financial
accommodations from Comerica Bank (the “Bank”), up to an amount not exceeding
$_____________, in aggregate (if left blank, then unlimited);

 

(b)Discount with the Bank, commercial or other business paper belonging to the
Corporation made or drawn by or upon third parties, without limit as to amount;

 

(c)Purchase, sell, exchange, assign, endorse for transfer and/or deliver
certificates and/or instruments representing stocks, bonds, evidences of
Indebtedness or other securities owned by the Corporation, whether or not
registered in the name of the Corporation;

 

(d)Give security for any liabilities of the Corporation to the Bank by grant,
security interest, assignment, lien, deed of trust or mortgage upon any real or
personal property, tangible or intangible of the Corporation;

 

(e)Issue and/or execute one or more warrants for the purchase of the
Corporation’s capital stock to Bank;

 

(f)Execute and deliver in form and content as may be required by the Bank any
and all notes, evidences of Indebtedness, applications for letters of credit,
guaranties, subordination agreements, loan and security agreements, financing
statements, assignments, liens, deeds of trust, mortgages, trust receipts and
other agreements, Instruments or documents to carry out the purposes of these
Resolutions, any or all of which may relate to all or to substantially all of
the Corporation’s property and assets; and

 

(g)Appoint, delegate and authorize such other person(s) (the “Delegated
Person(s)”) as may be designated in writing from time to time by the above
referenced Authorized Signer(s), or any one or more of them, (i) to request
loans, advances and/or letters of credit under any line of credit, loan or other
credit or financial accommodation made available by Bank to or in favor of the
Corporation, and to execute and/or deliver unto Bank, in form and content as may
be required by the Bank, such agreements, instruments and documents as may be
necessary or required to carry out such purposes, (ii) make loan payments for
and on behalf of the Corporation, and (iii) execute and certify borrowing base
certificates, account agings, inventory reports and collateral reports (together
with any other documents, reports and certificates required to be delivered in
connection with any of the foregoing) for and on behalf of the Corporation.

 

2.Said Bank be and it is authorized and directed to pay the proceeds of any such
loans or discounts as directed by the Authorized Signer(s) or Delegated
Person(s) (if any), whether so payable to the order of any of said Authorized
Signer(s) or Delegated Person(s) (if any) in their Individual capacities or not,
and whether such proceeds are deposited to the individual credit of any of said
Authorized Signer(s) or Delegated Person(s) (if any) or not.

 

3.Any and all agreements, instruments and documents previously executed and acts
and things previously done to carry out the purposes of these Resolutions are
ratified, confirmed and approved as the act or acts of the Corporation.

 

4.These Resolutions shall continue in force, and the Bank may consider the
holders of said offices and their signatures to be and continue to be as set
forth in a certified copy of these Resolutions delivered to the Bank, until
notice to the contrary in writing is duly served on the Bank (such notice to
have no effect on any action previously taken by the Bank in reliance on these
Resolutions).

 

5.Any person, corporation or other legal entity dealing with the Bank may rely
upon a certificate signed by an officer of the Bank to effect that these
Resolutions and any agreement, instrument or document executed pursuant to them
are still in full force and effect and binding upon the Corporation.

 

6.The Bank may consider the holders of the offices of the Corporation and their
signatures, respectively, to be and continue to be as set forth in the
Certificate of the Secretary of the Corporation until notice to the contrary in
writing is duly served on the Bank.

 

45

 

 

I further certify that the following named persons (“Authorized Persons”) have
been duly elected to the offices set opposite their respective names, that they
continue to hold these offices at the present time and that the signatures which
appear below are the genuine, original signatures of each respectively. I
acknowledge and agree that the Authorized Persons may sign this certificate in
multiple counterparts, each of which shall be deemed an original instrument, and
all of which shall constitute a single certificate, and that the signature of
any Authorized Signer to any counterpart shall be deemed certified by me in
accordance with this certification. I or the Bank may assemble the signatures
from one or more counterparts and attach them to any other counterpart for the
purpose of having a single document containing all the signatures of the
Authorized Signers. Delivery of an executed counterpart of a signature to this
certificate by telecopy, emailed portable document format (“pdf”), or tagged
image file format (“tiff”) or any other electronic means that reproduces an
image of the actual executed signature of the Authorized Signer shall be
effective as delivery of an original executed counterpart of this certificate. I
or the party sending an executed counterpart of his/her signature to this
certificate by telecopy, pdf, tiff or any other electronic means shall also send
the original thereof to Bank within five (5) days thereafter, but failure to do
so shall not affect my certification of such signature and incumbency of such
party.

 

(PLEASE SUPPLY GENUINE SIGNATURES OF AUTHORIZED SIGNERS BELOW)

 

NAME (Type or Print)   TITLE   SIGNATURE           Pelu Tran   President, Chief
 Executive Officer   /s/ Pelu Tran           Ian Shakil   CEO   /s/ Ian Shakil  
                                                         

 

In Witness Whereof, I have affixed my name as Secretary on February 14, 2017.
/s/ Pelu Tran   Secretary

 

The Above Statements are Correct.         SIGNATURE OF OFFICER OR DIRECTOR OR,
IF NONE, A SHAREHOLDER OTHER THAN THE SECRETARY IS THE SOLE AUTHORIZED SIGNER
SET FORTH ABOVE     Failure to complete the above when the Secretary is the sole
Authorized Signer set forth above, shall constitute a certification by the
Secretary that the Secretary is the sole Shareholder, Director and Officer of
the Corporation.

 

46

 

 

Amended and Restated Prime Referenced Rate Addendum To
Loan and Security Agreement

 

This Amended and Restated Prime Referenced Rate Addendum to Loan and Security
Agreement (this “Addendum”) is entered into as of February 14, 2017, by and
between Comerica Bank (“Bank”) and AUGMEDIX, INC. (“Borrower”). This Addendum
supplements the terms of the Loan and Security Agreement dated June 11, 2015 (as
the same may be amended, modified, supplemented, extended or restated from time
to time, included without limitation, by that certain First Amendment to Loan
and Security Agreement dated as of the date hereof, collectively, the
“Agreement”) and amends and restates, in its entirety, that certain Prime
Referenced Rate Addendum to Loan and Security Agreement dated as of June 11,
2015.

 

1. Definitions. As used in this Addendum, the following terms shall have the
following meanings. Initially capitalized terms used and not defined in this
Addendum shall have the meanings ascribed thereto in the Agreement.

 

a. “Advance” means a borrowing requested by the Borrower and made by Bank under
the Agreement.

 

b. “Applicable Margin” means one half of one percentage point (0.50%) per annum.

 

c. “Business Day” means any day, other than a Saturday, Sunday or any other day
designated as a holiday under Federal or applicable State statute or regulation,
on which Bank is open for all or substantially all of its domestic and
international business (including dealings in foreign exchange) in San Jose,
California, and, in respect of notices and determinations relating the Daily
Adjusting LIBOR Rate, also a day on which dealings in dollar deposits are also
carried on in the London interbank market and on which banks are open for
business in London, England.

 

d. “Change in Law” means the occurrence, after the date hereof, of any of the
following: (i) the adoption or introduction of, or any change in any applicable
law, treaty, rule or regulation (whether domestic or foreign) now or hereafter
in effect and whether or not applicable to Bank on such date, or (ii) any change
in interpretation, administration or implementation thereof of any such law,
treaty, rule or regulation by any Governmental Authority, or (iii) the issuance,
making or implementation by any Governmental Authority of any interpretation,
administration, request, regulation, guideline, or directive (whether or not
having the force of law), including without limitation, any risk-based capital
guidelines or any interpretation, administration, request, regulation,
guideline, or directive relating to liquidity. For purposes of this definition,
(x) a change in law, treaty, rule, regulation, interpretation, administration or
implementation shall include, without limitation, any change made or which
becomes effective on the basis of a law, treaty, rule, regulation,
interpretation administration or implementation then in force, the effective
date of which change is delayed by the terms of such law, treaty, rule,
regulation; interpretation, administration or implementation, and (y) the
Dodd-Frank Wall Street Reform and Consumer Protection Act (Pub. L. 111-203, H.R.
4173) and all requests, rules, regulations, guidelines, interpretations or
directives promulgated thereunder or issued in connection therewith shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted, issued
or promulgated, whether before or after the date hereof, and (z) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall each be deemed to be a “Change in Law”, regardless
of the date enacted, adopted, issued or implemented.

 

e. “Daily Adjusting LIBOR Rate” means, for any day, a per annum interest rate
which is equal to the quotient of the following:

 

(1)for any day, the per annum rate of interest determined on the basis of the
rate for deposits in United States Dollars for a period equal to one (1) month
appearing on Page BBAM of the Bloomberg Financial Markets Information Service at
or about 11:00 a.m. (London, England time) (or as soon thereafter as practical)
on such day, or if such day is not a Business Day, on the immediately preceding
Business Day. In the event that such rate does not appear on Page BBAM of the
Bloomberg Financial Markets Information Service (or otherwise on such Service)
on any day, the “Daily Adjusting LIBOR Rate” for such day shall be determined by
reference to such other publicly available service for displaying eurodollar
rates as may be reasonably selected by Bank, or in the absence of such other
service, the “Daily Adjusting LIBOR Rate” for such day shall, instead, be
determined based upon the average of the rates at which Bank is offered dollar
deposits at or about 8:00 a.m. (California time) (or as soon thereafter as
practical), on such day, or if such day is not a Business Day, on the
immediately preceding Business Day, in the interbank eurodollar market in an
amount comparable to the applicable principal amount of Obligations hereunder
which is to bear interest on the basis of the Daily Adjusting LIBOR Rate and for
a period equal to one (1) month;

 

divided by

 

47

 

 

(2)1.00 minus the maximum rate (expressed as a decimal) on such day at which
Bank is required to maintain reserves on “Euro-currency Liabilities” as defined
in and pursuant to Regulation D of the Board of Governors of the Federal Reserve
System or, if such regulation or definition is modified, and as long as Bank is
required to maintain reserves against a category of liabilities which includes
eurodollar deposits or includes a category of assets which includes eurodollar
loans, the rate at which such reserves are required to be maintained on such
category.

 

provided, however, and notwithstanding anything to the contrary set forth in the
Agreement, if at any time the Daily Adjusting LIBOR Rate determined as provided
above would be less than zero percent (0%) then the Daily Adjusting LIBOR Rate
shall be deemed to be zero percent (0%) per annum for all purposes of the
Agreement (the “Daily Adjusting LIBOR 0% Floor”), except for any portion of any
outstanding Advance(s) hereunder or any principal Obligations outstanding under
this Agreement which at any such time is/are subject to any Specified Hedging
Agreement, in which case the Daily Adjusting LIBOR Rate for such portion of such
Advance(s) and Obligations shall be determined without giving effect to the
Daily Adjusting LIBOR 0% Floor. Each calculation by Bank of the Daily Adjusting
LIBOR Rate shall be conclusive and binding for all purposes, absent manifest
error.

 

f. “Governmental Authority” means the government of the United States of America
or any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including, without limitation, any supranational bodies such as the
European Union or the European Central Bank).

 

g. “Prime Rate” means the per annum interest rate established by Bank as its
prime rate for its borrowers, as such rate may vary from time to time, which
rate is not necessarily the lowest rate on loans made by Bank at any such time.

 

h. “Prime Referenced Rate” means, for any day, a per annum interest rate which
is equal to the Prime Rate in effect on such day, but in no event and at no time
shall the Prime Referenced Rate be less than the sum of the Daily Adjusting
LIBOR Rate for such day plus two and one-half percent (2.50%) per annum. If, at
any time, Bank determines that it is unable to determine or ascertain the Daily
Adjusting LIBOR Rate for any day, the Prime Referenced Rate for each such day
shall be the Prime Rate in effect at such time, but not less than two and
one-half percent (2.50%) per annum.

 

i. “Request for Advance” means a Loan Advance/Paydown Request Form issued by the
Borrower under the Agreement in the form annexed to this Addendum as Exhibit A.

 

j. “Specified Hedging Agreement” means any agreement or other documentation
between the Borrower (or any of them) and Bank providing for an interest rate
swap that does not provide for a minimum rate of zero percent (0%) with respect
to determinations of the Daily Adjusting LIBOR Rate, for the purposes of such
interest rate swap (e.g., determines the floating amount by using the “negative
interest method” rather than the “zero interest rate method” in the case of any
such interest rate swap made under any master agreement or other documentation
published by the International Swaps and Derivatives Association, Inc.).

 

2. Interest Rate Options. Subject to the terms and conditions of this Addendum,
the Obligations under the Agreement shall bear interest at the Prime Referenced
Rate plus the Applicable Margin.

 

3. Payment of Interest. Accrued and unpaid interest on the unpaid principal
balance of the Obligations outstanding under the Agreement shall be payable
monthly, in arrears, on the eleventh (11th) day of each month, from the date
made until the same is paid in full (whether in accordance with the terms
hereof, by acceleration, or otherwise). In the event that any payment under this
Addendum becomes due and payable on any day which is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day, and, to the
extent applicable, interest shall continue to accrue and be payable thereon
during such extension at the rates set forth in this Addendum. Interest accruing
hereunder shall be computed on the basis of a year of 360 days, and shall be
assessed for the actual number of days elapsed, and in such computation, effect
shall be given to any change in the applicable interest rate as a result of any
change in the Prime Referenced Rate on the date of each such change.

 

4. Bank’s Records. The amount and date of each advance under the Agreement, its
applicable interest rate, and the amount and date of any repayment shall be
noted on Bank’s records, which records shall be conclusive evidence thereof,
absent manifest error; provided, however, any failure by Bank to make any such
notation, or any error in any such notation, shall not relieve Borrower of its
obligations to repay Bank all amounts payable by Borrower to Bank under or
pursuant to this Addendum and the Agreement, when due in accordance with the
terms hereof.

 

5. Selection/Conversion of Interest Rate Options.

 

a. Borrower may request an Advance hereunder either (i) upon the delivery to
Bank of a written Request for Advance duly completed and executed by Borrower
(as herein provided) or, (ii) to the extent applicable, pursuant to a request
submitted through Bank’s Loan Management System (each a “Request”), in each
case, subject to the terms and conditions set forth in the Agreement.

 

48

 

 

b. In the event that Borrower is unable to request Advances hereunder through
the Bank’s Loan Management System, Advances hereunder may be requested by
delivery or submission to Bank by hand delivery, first class mail, overnight
courier, facsimile, email or other means of delivery acceptable to Bank, of a
written Request duly completed and executed by Borrower. Advances hereunder may
be requested in Borrower’s discretion by telephonic notice to Bank. Any Advance
requested by telephonic notice shall be confirmed by Borrower that same day by
submission to Bank of a written Request, as provided herein. Borrower
acknowledge(s) that if Bank makes an Advance based on a request made by
telephone, facsimile, email or other means of delivery (other than by hand
delivery, first class mail or overnight courier), it shall be for Borrower’s
convenience and all risks involved in the use of any such procedure shall be
borne by Borrower, and Borrower expressly agree(s) to indemnify and hold Bank
harmless therefor. Bank shall have no duty to confirm the authority of anyone
requesting an Advance by telephone, facsimile, email or any such other means of
delivery. In the event that Borrower elect(s) to request Advances by telephonic
notice, facsimile, email or other means of delivery acceptable to Bank, Borrower
acknowledge(s) and agree(s) that Bank may impose or require such verification,
authentication and other procedures as Bank may require from time to time.

 

6. Default Interest Rate. From and after the occurrence of any Event of Default,
and so long as any such Event of Default remains unremedied or uncured
thereafter, the Obligations outstanding under the Agreement shall bear interest
at a per annum rate of five percent (5%) above the otherwise applicable interest
rate hereunder, which interest shall be payable upon demand. In addition to the
foregoing, a late payment charge equal to five percent (5%) of each late payment
hereunder may be charged on any payment not received by Bank within ten (10)
calendar days after the payment due date therefor, but acceptance of payment of
any such charge shall not constitute a waiver of any Event of Default under the
Agreement. In no event shall the interest payable under this Addendum and the
Agreement at any time exceed the maximum rate permitted by law. THE MAXIMUM
INTEREST RATE SHALL NOT EXCEED THE HIGHEST APPLICABLE USURY CEILING.

 

7. Prepayment. Borrower may prepay all or part of the outstanding balance of any
Obligations at any time without premium or penalty. Any prepayment hereunder
shall also be accompanied by the payment of all accrued and unpaid interest on
the amount so prepaid. Borrower hereby acknowledges and agrees that the
foregoing shall not, in any way whatsoever, limit, restrict, or otherwise affect
Bank’s right to make demand for payment of all or any part of the Obligations
under the Agreement due on a demand basis in Bank’s sole and absolute
discretion.

 

8. Regulatory Developments or Other Circumstances Relating to the Daily
Adjusting LIBOR Rate.

 

a. If any Change in Law shall: (a) subject Bank to any tax, duty or other charge
with respect to this Addendum or any Obligations under the Agreement, or shall
change the basis of taxation of payments to Bank of the principal of or interest
under this Addendum or any other amounts due under this Addendum in respect
thereof (except for changes in the rate of tax on the overall net income of Bank
imposed by the jurisdiction in which Bank’s principal executive office is
located); or (b) impose, modify or deem applicable any reserve (including,
without limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by Bank, or shall impose on Bank or
the foreign exchange and interbank markets any other condition affecting this
Addendum or the Obligations; and the result of any of the foregoing is to
increase the cost to Bank of maintaining any part of the Obligations or to
reduce the amount of any sum received or receivable by Bank under this Addendum
by an amount deemed by Bank to he material, then Borrower shall pay to Bank,
within fifteen (15) days of Borrower’s receipt of written notice from Bank
demanding such compensation, such additional amount or amounts as will
compensate Bank for such increased cost or reduction. A certificate of Bank,
prepared in good faith and in reasonable detail by Bank and submitted by Bank to
Borrower, setting forth the basis for determining such additional amount or
amounts necessary to compensate Bank shall be conclusive and binding for all
purposes, absent manifest error.

 

b. In the event that any Change in Law affects or would affect the amount of
capital or liquidity required or expected to be maintained by Bank (or any
corporation controlling Bank), and Bank determines that the amount of such
capital or liquidity is increased by or based upon the existence of any
obligations of Bank hereunder or the maintaining of any Obligations, and such
increase has the effect of reducing the rate of return on Bank’s (or such
controlling corporation’s) capital as a consequence of such obligations or the
maintaining of such Obligations to a level below that which Bank (or such
controlling corporation) could have achieved but for such circumstances (taking
into consideration its policies with respect to capital adequacy and liquidity),
then Borrower shall pay to Bank, within fifteen (15) days of Borrower’s receipt
of written notice from Bank demanding such compensation, additional amounts as
are sufficient to compensate Bank (or such controlling corporation) for any
increase in the amount of capital and/or liquidity and reduced rate of return
which Bank reasonably determines to be allocable to the existence of any
obligations of Bank hereunder or to maintaining any Obligations. A certificate
of Bank as to the amount of such compensation, prepared in good faith and in
reasonable detail by Bank and submitted by Bank to Borrower, shall be conclusive
and binding for all purposes absent manifest error.

 

9. Legal Effect. Except as specifically modified hereby, all of the terms and
conditions of the Agreement remain in full force and effect.

 

10. Conflicts. As to the matters specifically the subject of this Addendum, in
the event of any conflict between this Addendum and the Agreement, the terms of
this Addendum shall control.

 

49

 

 

IN WITNESS WHEREOF, the parties have agreed to the foregoing as of the date
first set forth above.

 

COMERICA BANK   AUGMEDIX, INC.       By: /s/ Kevin Zeidan   By: /s/ Ian shakil
Name:   Kevin Zeidan   Name:   Ian shakil Title: SVP   Title: CEO & Co-Founder

 

[Signature Page to Amended and Restated Prime Referenced Rate Addendum]

 

50

 

 

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This Second Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of April 11, 2017, by and between COMERICA BANK (“Bank”) and
AUGMEDIX., INC. (“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of June 11, 2015 (as amended from time to time, including by that certain
First Amendment to Loan and Security Agreement dated as of February 14, 2017,
the “Agreement”). The parties desire to amend the Agreement in accordance with
the terms of this Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1. Section 2.1(b)(ii) of the Agreement is hereby amended and restated in its
entirety as follows:

 

“(ii) Interest shall accrue from the date of each Growth Capital Advance at the
rate specified in the Pricing Addendum, and shall be payable in accordance with
Section 2.3(b) and on the terms set forth in the Pricing Addendum. The Growth
Capital Advances shall be payable in [twenty seven (27)] equal monthly
installments of principal, plus all accrued interest, beginning on August 11,
2017, and continuing on the same day of each month thereafter through the Growth
Capital Maturity Date. Growth Capital Advances, once repaid, may not be
reborrowed. Borrower may prepay any Growth Capital Advances without penalty or
premium.”

 

2. No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right. Bank’s failure at any time to require strict
performance by Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Bank.

 

3. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remains in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof.

 

4. Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.

 

5. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

 

(a) this Amendment, duly executed by Borrower;

 

(b) all reasonable Bank Expenses incurred through the date of this Amendment,
which may be debited from any of Borrower’s accounts; and

 

(c) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

 

6. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

 

51

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

  AUGMEDIX, INC.         By: /s/ Ian Shakil   Title:   CEO

 

  COMERICA BANK         By: /s/ Kevin Zeidan   Title:   SVP

 

[Signature Page to Second Amendment to Loan & Security Agreement]

 

52

 

 

THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This Third Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of July 28, 2017, by and between COMERICA BANK (“Bank”) and
AUGMEDIX, INC. (“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of June 11, 2015 (as amended from time to time, including by that certain
First Amendment to Loan and Security Agreement dated as of February 14, 2017 and
by that certain Second Amendment to Loan and Security Agreement dated as of
April 11, 2017, the “Agreement”). The parties desire to amend the Agreement in
accordance with the terms of this Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1. The following defined terms in Section 1.1 of the Agreement hereby are added,
amended or restated as follows:

 

“Gross Margin” means gross margin determined in accordance with GAAP.

 

“Growth Capital Line” means a Credit Extension of up to Three Million Five
Hundred Thousand Dollars ($3,500,000); provided however, if Borrower provides
evidence to Bank that it has achieved (i) Net Revenue of at least One Million
Three Hundred Ninety Thousand Dollars ($1,390,000) for the quarter ending June
30, 2017 and (ii) either (a) Gross Margin of at least ten percent (10%) for any
calendar month ending on or prior to September 30,2017 or (b) trailing
three-month average Gross Margin over ten percent (10%) on or prior to December
11, 2017, the Growth Capital Line shall automatically be increased to Five
Million Dollars ($5,000,000) thereafter.

 

“Growth Capital Maturity Date” means December 11, 2019.

 

“Intercompany Payable” means any transfer of funds by Borrower to its
Subsidiaries as reimbursement for operational expenses incurred by such
Subsidiaries in the ordinary course of business.”

 

“Net Revenue” means net revenue determined in accordance with GAAP, excluding
returns and credits.

 

“Permitted Investments” mean:

 

(a) Investments existing on the Closing Date disclosed in the Schedule;

 

(b) (i) Marketable direct obligations issued or unconditionally guaranteed by
the United States or any agency or any State thereof maturing within one (1)
year from the date of acquisition thereof, (ii) commercial paper maturing no
more than one (1) year from the date of creation thereof and currently having
rating of at least A-2 or P-2 from either Standard & Poor’s Rating Service or
Moody’s Investors Service, Inc., (iii) Bank’s certificates of deposit maturing
no more than one (1) year from the date of investment therein, and (iv) Bank’s
money market accounts and deposit accounts;

 

(c) Repurchases of Equity Interests from former employees, directors, or
consultants of Borrower under the terms of applicable equity repurchase
agreements (i) in an aggregate amount not to exceed Two Hundred Thousand Dollars
($200,000) in any fiscal year, provided that no Event of Default has occurred,
is continuing or would exist after giving effect to the repurchases, or (ii) in
any amount where the consideration for the repurchase is the cancellation of
indebtedness owed by such former employees, directors or consultants to Borrower
regardless of whether an Event of Default exists;

 



53

 

 

(d) Investments accepted in connection with Permitted Transfers;

 

(e) Investments of Subsidiaries in or to other Subsidiaries or Borrower and
Investments by Borrower in Subsidiaries not to exceed Two Hundred Thousand
Dollars ($200,000) in the aggregate in any fiscal year, and which total shall
not include Intercompany Payables;

 

(f) Investments not to exceed Two Hundred Thousand Dollars ($200,000) in the
aggregate in any fiscal year consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of Equity Interests of Borrower or its Subsidiaries pursuant to
employee equity purchase agreements approved by Borrower’s Board of Directors;

 

(g) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business;

 

(h) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business, provided that this subparagraph (h) shall not
apply to Investments of Borrower in any Subsidiary;

 

(i) Joint ventures or strategic alliances in the ordinary course of Borrower’s
business consisting of the non-exclusive licensing of technology, the
development of technology or the providing of technical support, provided that
any cash Investments by Borrower do not exceed Two Hundred Thousand Dollars
($200,000) in the aggregate in any fiscal year;

 

(j) Investments pursuant to or arising under currency agreements or interest
rate agreements entered into in the ordinary course of business, not to exceed
One Hundred Thousand Dollars (100,000) at any given time; and

 

(k) Investments consisting of Intercompany Payables.

 

2. Clause (c) of the definition of “Permitted Indebtedness” in Section 1.1 of
the Agreement is hereby amended and restated as follows:

 

“(c) Indebtedness not to exceed Two Hundred Thousand Dollars ($200,000) in the
aggregate secured by a lien described in clause (c) of the defined term
“Permitted Liens,” provided such Indebtedness does not exceed the lesser of the
cost or fair market value of the equipment financed with such Indebtedness;”

 

3. Clause (c) of the definition of “Permitted Liens” in Section 1.1 of the
Agreement is hereby amended and restated as follows:

 

“(c) Liens securing Indebtedness not to exceed Two Hundred Thousand Dollars
($200,000) in the aggregate (i) upon or in any Equipment acquired or held by
Borrower or any of its Subsidiaries to secure the purchase price of such
Equipment or indebtedness incurred solely for the purpose of financing the
acquisition or lease of such Equipment, or (ii) existing on such Equipment at
the time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
Equipment;”

 

4. Clause (f) of the definition of “Permitted Transfer” in Section 1.1 of the
Agreement is hereby amended and restated as follows:

 

“(f) Other assets of Borrower or its Subsidiaries that do not in the aggregate
exceed Two Hundred Thousand Dollars ($200,000) during any fiscal year.”

 

5. Sections 2.1(b)(i) and (ii) of the Agreement is hereby amended and restated
in its entirety as follows:

 

“(i) Subject to and upon the terms and conditions of this Agreement, Bank agrees
to make Growth Capital Advances to Borrower. Borrower may request Growth Capital
Advances from the Closing Date through December 11, 2017. The aggregate amount
of Growth Capital Advances shall not exceed the Growth Capital Line.

 

54

 

 

(ii) Interest shall accrue from the date of each Growth Capital Advance at the
rate specified in the Pricing Addendum, and shall be payable in accordance with
Section 2.3(b) and on the terms set forth in the Pricing Addendum. The Growth
Capital Advances shall be payable in twenty four (24) equal monthly installments
of principal, plus all accrued interest, beginning on January 11, 2018, and
continuing on the same day of each month thereafter through the Growth Capital
Maturity Date. Growth Capital Advances, once repaid, may not be reborrowed.
Borrower may prepay any Growth Capital Advances without penalty or premium.”

 

6. Section 6.2(ii) of the Agreement is hereby amended and restated in its
entirety as follows:

 

“(ii) as soon as available, but in any event within one hundred eighty (180)
days after the end of Borrower’s fiscal year (or two hundred ten (210) days
after the end of Borrower’s 2016 fiscal year), the audited consolidated and
consolidating financial statements of Borrower prepared in accordance with GAAP,
consistently applied, together with an opinion which is unqualified (including
no going concern comment or qualification) or otherwise consented to in writing
by Bank on such financial statements of an independent certified public
accounting firm reasonably acceptable to Bank; provided however, if Borrower’s
board of directors does not require such financial statements to be audited for
a certain year, such financial statements for that year may instead be Borrower
prepared and no opinion will be required; “

 

7. New Section 6.2(vii) is hereby added to the Agreement as follows, and
existing Section 6.2(vii) is hereby renumbered as Section 6.2(viii):

 

“(vii) within five (5) days of Bank’s request, a report of all Intercompany
Payables paid by Borrower for the preceding thirty (30) day period, along with
supporting documentation, if so requested.

 

8. New Section 6.2(d) is hereby added to the Agreement as follows:

 

“(d) within thirty (30) days of the last day of each fiscal quarter, a report
signed by Borrower, in form reasonably acceptable to Bank, listing any
applications or registrations that Borrower has made or filed in respect of any
Patents, Copyrights or Trademarks and the status of any outstanding applications
or registrations, as well as any material change in Borrower’s Intellectual
Property Collateral, including but not limited to any subsequent ownership right
of Borrower in or to any Trademark, Patent or Copyright not specified in
Exhibits A, B, and C of any Intellectual Property Security Agreement delivered
to Bank by Borrower in connection with this Agreement.”

 

9. Section 6.8 of the Agreement is hereby amended and restated in its entirety
as follows:

 

“6.8 Registration of Intellectual Property Rights.

 

(a) Borrower shall (i) give Bank written notice prior to the filing of any
applications or registrations of intellectual property rights with the United
States Copyright Office and/or with the United States Patent and Trademark
Office, including the date of such filing and the registration or application
numbers, if any, execute such documents as Bank may reasonably request for Bank
to maintain its perfection in such intellectual property rights to be registered
by Borrower; (ii) upon the request of Bank, either deliver to Bank or file such
documents simultaneously with the filing of any such applications or
registrations; (iii) upon filing any such applications or registrations,
promptly (unless alternative timing is specified in Section 6.2) provide Bank
with a copy of such applications or registrations together with any exhibits,
evidence of the filing of any documents requested by Bank to be filed for Bank
to maintain the perfection and priority of its security interest in such
intellectual property rights, and the date of such filing.

 

(b) Borrower shall execute and deliver such additional instruments and documents
from time to time as Bank shall reasonably request to perfect and maintain the
perfection and priority of Bank’s security interest in the Intellectual Property
Collateral.

 

(c) Borrower shall use commercially reasonable efforts to (i) protect, defend
and maintain the validity and enforceability of the Trademarks, Patents,
Copyrights, and trade secrets, (ii) detect infringements of the Trademarks,
Patents and Copyrights and promptly advise Bank in writing of material
infringements detected and (iii) not allow any material Trademarks, Patents or
Copyrights to be abandoned, forfeited or dedicated to the public without the
written consent of Bank, which shall not be unreasonably withheld.

 

(d) Bank may audit Borrower’s Intellectual Property Collateral to confirm
compliance with Section 6.2 and this Section 6.8, provided such audit may not
occur more often than twice per year, unless an Event of Default has occurred
and is continuing. Bank shall have the right, but not the obligation, to take,
at Borrower’s sole expense, any actions that Borrower is required under this
Section 6.8 to take but which Borrower fails to take, after fifteen (15) days’
notice to Borrower. Borrower shall reimburse and indemnify Bank for all
reasonable costs and reasonable expenses incurred in the reasonable exercise of
its rights under this Section 6.8.”

 

10. Section 8.8 of the Agreement is hereby amended and restated in its entirety
as follows:

 

“8.8 Judgements; Settlements. If one or more (a) judgements, orders decrees or
arbitration awards requiring the Borrower and /or its Subsidiaries to pay an
aggregate amount of One Hundred Fifty Thousand Dollars ($150,000) or greater
shall be rendered against Borrower and/or its Subsidiaries and the same shall
not have been vacated or stayed within ten (10) business days thereafter
(provided that no Credit Extensions will be made prior to such matter being
vacated or stayed); or (b) settlements is agreed upon by Borrower and/or its
Subsidiaries for the payment by Borrower and/or its Subsidiaries of an aggregate
amount of One Hundred Fifty Thousand Dollars ($150,000) or greater or that could
reasonably be expected to have a Material Adverse Effect.”

 

11. Exhibit B to the Agreement is hereby replaced with Exhibit B attached
hereto.

 

12. Exhibit D to the Agreement is hereby replaced with Exhibit D attached
hereto.

 



55

 

 

13. No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right. Bank’s failure at any time to require strict
performance by Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Bank.

 

14. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof.

 

15. Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct in all material respects as of
the date of this Amendment, except for those Representations and Warranties
which specifically refer to an earlier date or time period, in which case such
Representations and Warranties are true and correct in all material respects as
of such date or with respect to such time period, and that no Event of Default
has occurred and is continuing.

 

16. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

 

(a) this Amendment, duly executed by Borrower;

 

(b) a Certificate of the Secretary of Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Amendment;

 

(c) an Intellectual Property Security Agreement;

 

(d) a Warrant to Purchase Stock;

 

(e) an Affirmation of Subordination Agreement duly executed by each holder of
Subordinated Debt;

 

(f) all reasonable Bank Expenses incurred through the date of this Amendment;
and

 

(g) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

 

17. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

 

56

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

  AUGMEDIX, INC.       By: /s/ IAN SHAKIL   Title: CHIEF EXECUTIVE OFFICER      
COMERICA BANK       By: /s/ Kevin Zeidan   Title: SVP

 

[Signature Page to Third Amendment to Loan & Security Agreement]

 

57

 

 

DEBTOR AUGMEDIX, INC.     SECURED PARTY: COMERICA BANK

 

EXHIBIT B

 

COLLATERAL DESCRIPTION ATTACHMENT TO LOAN AND SECURITY AGREEMENT

 

All personal property of Debtor of every kind, whether presently existing or
hereafter created or acquired, and wherever located, including but not limited
to: (a) all accounts (including health-care-insurance receivables), chattel
paper (including tangible and electronic chattel paper), deposit accounts,
documents (including negotiable documents), equipment (including all accessions
and additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;
and (b) any and all cash proceeds and/or noncash proceeds thereof, including,
without limitation, insurance proceeds, and all supporting obligations and the
security therefor or for any right to payment. All terms above have the meanings
given to them in the California Uniform Commercial Code, as amended or
supplemented from time to time.

 

Notwithstanding the foregoing, the Collateral shall not include (a) more than
65% of the presently existing and hereafter arising issued and outstanding
shares of capital stock owned by Debtor of any Foreign Subsidiary which shares
entitle the holder thereof to vote for directors or any other matter; or (b)
rights held under a lease or license that are not assignable by their terms
without the consent of the lessor or licensor thereof (but only to the extent
such restriction on assignment is enforceable under applicable law).

 

58

 

 

EXHIBIT D

 

COMPLIANCE CERTIFICATE

 

Please send all Required Reporting to: Comerica Bank   Technology & Life
Sciences Division   Loan Analysis Department   250 Lytton Ave, 3rd Floor   Palo
Alto, CA 94301   Attn: [*]   FAX: [*]   Email: [*]

 

FROM: AUGMEDIX, INC.

 

The undersigned authorized Officer of AUGMEDIX, INC. (“Borrower”), hereby
certifies that in accordance with the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is
in complete compliance for the period ending _______________________________with
all required covenants, including without limitation the ongoing registration of
intellectual property rights in accordance with Section 6.8, except as noted
below and (ii) all representations and warranties of Borrower stated in the
Agreement are true and correct in all material respects as of the date hereof.
Attached herewith are the required documents supporting the above certification.
The Officer further certifies that these are prepared in accordance with
Generally Accepted Accounting Principles (GAAP) and are consistently applied
from one period to the next except as explained in an accompanying letter or
footnotes.

 

Please indicate compliance status by circling Yes/No under “Complies” or
“Applicable” column.

 

REPORTING COVENANTS   REQUIRED   COMPLIES               Company Prepared Monthly
F/S   Monthly, within 30 days   YES   NO Compliance Certificate   Monthly,
within 30 days   YES   NO CPA Audited, Unqualified F/S   Annually, within 180
days of FYE1   YES   NO Annual Business Plan (on a monthly basis, incl.
operating budget)   Annually, within 30 days of board approval   YES   NO Audit
  annual   YES   NO               If Public:             10-Q   Quarterly,
within 5 days of SEC filing (50 days)   YES   NO 10-K   Annually, within 5 days
of SEC filing (95 days)   YES   NO               Total amount of Borrower’s cash
and investments   Amount: $______________________   YES   NO Total amount of
Borrower’s cash and investments maintained with Bank   Amount:
$______________________   YES   NO

 

    DESCRIPTION   APPLICABLE               Legal Action > $150,000   Notify
promptly upon notice___________   YES   NO Inventory Disputes > $100,000  
Notify promptly upon notice___________   YES   NO Mergers & Acquisitions >
$100,000   Notify promptly upon notice___________   YES   NO Cross default with
other agreements >$100,000   Notify promptly upon notice___________   YES   NO
Judgment > $150,000   Notify promptly upon notice___________   YES   NO

 

 



1Other than for FYE 2016, within 210 days of FYE.

 

59

 

 

OTHER COVENANTS   REQUIRED   ACTUAL   COMPLIES Permitted Indebtedness for
equipment leases   <$200,000   ___________   YES   NO Permitted Investments for
stock repurchase   <$200,000   ___________   YES   NO Permitted Investments for
subsidiaries   <$200,000   ___________   YES   NO Permitted Investments for
employee loans   <$200,000   ___________   YES   NO Permitted Investments for
joint ventures   <$200,000   ___________   YES   NO Permitted Liens for
equipment leases   <$200,000   ___________   YES   NO Permitted Transfers  
<$200,000   ___________   YES   NO

 

Please Enter Below Comments Regarding Violations:

 

The Officer further acknowledges that at any time Borrower is not in compliance
with all the terms set forth in the Agreement, including, without limitation,
the financial covenants, no credit extensions will be made.

 

Very truly yours,           Authorized Signer  

 

Name:           Title:    

 

60

 

 

[ex10-14_003.jpg] 

 

CORPORATION RESOLUTIONS AND INCUMBENCY CERTIFICATION

AUTHORITY TO PROCURE LOANS

 



 

 

I certify that I am the duly elected and qualified Secretary of Augmedix, Inc.
(the “Corporation”), and the keeper of the records of the Corporation; that the
following is a true and correct copy of resolutions duly adopted by the Board of
Directors of the Corporation in accordance with its bylaws and applicable
statutes.

 

Copy of Resolutions:

 

Be it Resolved, that:

 

1.Any (insert number required to sign) _______________________(__) of the
following (insert titles only)
________________________________________________of the Corporation (the
“Authorized Signer(s)”) are/is authorized, for, on behalf of, and in the name of
the Corporation to:

 

(a)Negotiate and procure loans, letters of credit and other credit or financial
accommodations from Comerica Bank (the “Bank”), up to an amount not exceeding
$___________, in aggregate (if left blank, then unlimited);

 

(b)Discount with the Bank, commercial or other business paper belonging to the
Corporation made or drawn by or upon third parties, without limit as to amount;

 

(c)Purchase, sell, exchange, assign, endorse for transfer and/or deliver
certificates and/or instruments representing stocks, bonds, evidences of
Indebtedness or other securities owned by the Corporation, whether or not
registered in the name of the Corporation;

 

(d)Give security for any liabilities of the Corporation to the Bank by grant,
security interest, assignment, lien, deed of trust or mortgage upon any real or
personal property, tangible or intangible of the Corporation;

 

(e)Issue and/or execute one or more warrants for the purchase of the
Corporation’s capital stock to Bank;

 

(f)Execute and deliver in form and content as may be required by the Bank any
and all notes, evidences of Indebtedness, applications for letters of credit,
guaranties, subordination agreements, loan and security agreements, financing
statements, assignments, liens, deeds of trust, mortgages, trust receipts and
other agreements, instruments or documents to carry out the purposes of these
Resolutions, any or all of which may relate to all or to substantially all of
the Corporation’s property and assets; and

 

(g)Appoint, delegate and authorize such other person(s) (the “Delegated
Person(s)”) as may be designated in writing from time to time by the above
referenced Authorized Signer(s), or any one or more of them, (i) to request
loans, advances and/or letters of credit under any line of credit, loan or other
credit or financial accommodation made available by Bank to or in favor of the
Corporation, and to execute and/or deliver unto Bank, in form and content as may
be required by the Bank, such agreements, instruments and documents as may be
necessary or required to carry out such purposes, (ii) make loan payments for
and on behalf of the Corporation, and (iii) execute and certify borrowing base
certificates, account agings, inventory reports and collateral reports (together
with any other documents, reports and certificates required to be delivered in
connection with any of the foregoing) for and on behalf of the Corporation.

 

2.Said Bank be and it is authorized and directed to pay the proceeds of any such
loans or discounts as directed by the Authorized Signer(s) or Delegated
Person(s) (if any), whether so payable to the order of any of said Authorized
Signer(s) or Delegated Person(s) (if any) in their individual capacities or not,
and whether such proceeds are deposited to the individual credit of any of said
Authorized Signer(s) or Delegated Person(s) (if any) or not.

 

3.Any and all agreements, instruments and documents previously executed and acts
and things previously done to carry out the purposes of these Resolutions are
ratified, confirmed and approved as the act or acts of the Corporation.

 

4.These Resolutions shall continue in force, and the Bank may consider the
holders of said offices and their signatures to be and continue to be as set
forth in a certified copy of these Resolutions delivered to the Bank, until
notice to the contrary in writing is duly served on the Bank (such notice to
have no effect on any action previously taken by the Bank in reliance on these
Resolutions).

 

61

 

 

5.Any person, corporation or other legal entity dealing with the Bank may rely
upon a certificate signed by an officer of the Bank to effect that these
Resolutions and any agreement, instrument or document executed pursuant to them
are still in full force and effect and binding upon the Corporation.

 

6.The Bank may consider the holders of the offices of the Corporation and their
signatures, respectively, to be and continue to be as set forth in the
Certificate of the Secretary of the Corporation until notice to the contrary in
writing is duly served on the Bank.

 

I further certify that the following named persons (“Authorized Persons”) have
been duly elected to the offices set opposite their respective names, that they
continue to hold these offices at the present time and that the signatures which
appear below are the genuine, original signatures of each respectively. I
acknowledge and agree that the Authorized Persons may sign this certificate in
multiple counterparts, each of which shall be deemed an original instrument, and
all of which shall constitute a single certificate, and that the signature of
any Authorized Signer to any counterpart shall be deemed certified by me in
accordance with this certification. I or the Bank may assemble the signatures
from one or more counterparts and attach them to any other counterpart for the
purpose of having a single document containing all the signatures of the
Authorized Signers. Delivery of an executed counterpart of a signature to this
certificate by telecopy, emailed portable document format (“pdf”), or tagged
image file format (“tiff”) or any other electronic means that reproduces an
image of the actual executed signature of the Authorized Signer shall be
effective as delivery of an original executed counterpart of this certificate. I
or the party sending an executed counterpart of his/her signature to this
certificate by telecopy, pdf, tiff or any other electronic means shall also send
the original thereof to Bank within five (5) days thereafter, but failure to do
so shall not affect my certification of such signature and incumbency of such
party.

 

(PLEASE SUPPLY GENUINE SIGNATURES OF AUTHORIZED SIGNERS BELOW)

 

NAME (Type or Print)   TITLE   SIGNATURE                                        
                                                                               

 

In Witness Whereof, I have affixed my name as Secretary on July 28, 2017.

 

      Secretary

 

The Above Statements are Correct.     SIGNATURE OF OFFICER OR DIRECTOR OR, IF
NONE, A SHAREHOLDER     OTHER THAN THE SECRETARY WHEN THE SECRETARY IS THE SOLE
    AUTHORIZED SIGNER SET FORTH ABOVE

 

Failure to complete the above when the Secretary is the sole Authorized Signer
set forth above, shall constitute a certification by the Secretary that the
Secretary is the sole Shareholder, Director and Officer of the Corporation.

 

62

 

 

FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This Fourth Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of August 20, 2018, by and between COMERICA BANK, a Texas
banking association (“Bank”) and AUGMEDIX, INC., a Delaware corporation
(“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of June 11, 2015 (as amended from time to time, including by that certain
First Amendment to Loan and Security Agreement dated as of February 14, 2017,
that certain Second Amendment to Loan and Security Agreement dated as of April
11, 2017, and that certain Third Amendment to Loan and Security Agreement dated
as of July 28, 2017, the “Agreement”). The parties desire to amend the Agreement
in accordance with the terms of this Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1. The following defined terms in Exhibit A of the Agreement hereby are added,
amended or restated as follows:

 

“Cash Burn” means an amount equal to the prior month’s ending Cash minus the
current month’s ending Cash that has been adjusted for any changes to Cash as a
result of borrowings and repayments of borrowings, proceeds from the sale of
Equity Interests and the exercise of any options or warrants, paid-in-capital
and minority interest, financial debt, equity and/or paid-in-capital and capital
expenditures financed under a capital lease.

 

“EBITDA Burn” means an amount, determined in accordance with GAAP, equal to (a)
Borrower’s trailing three (3) month EBITDA, divided by three (3).

 

The following definitions are utilized in calculating and determining the EBITDA
Burn:

 

“Consolidated Net Income (or Deficit)” means the consolidated net income (or
deficit) of any Person and its Subsidiaries, after deduction of all expenses,
taxes, and other proper charges, determined in accordance with GAAP, after
eliminating therefrom all extraordinary nonrecurring items of income.

 

“Consolidated Total Interest Expense” means with respect to any Person for any
period, the aggregate amount of interest required to be paid or accrued by a
Person and its Subsidiaries during such period on all Indebtedness of such
Person and its Subsidiaries outstanding during all or any part of such period,
whether such interest was or is required to be reflected as an item of expense
or capitalized, including payments consisting of interest in respect of any
capitalized lease or any synthetic lease, and including commitment fees, agency
fees, facility fees, balance deficiency fees and similar fees or expenses in
connection with the borrowing of money.

 

“EBITDA” means with respect to any fiscal period an amount equal to the sum of
(a) Consolidated Net Income of the Borrower and its Subsidiaries for such fiscal
period, plus (b) in each case to the extent deducted in the calculation of the
Borrower’s Consolidated Net Income and without duplication, (i) depreciation and
amortization for such period, plus (ii) income tax expense for such period, plus
(iii) Consolidated Total Interest Expense paid or accrued during such period,
plus (iv) non-cash expense associated with granting stock options, and minus, to
the extent added in computing Consolidated Net Income, and without duplication,
all extraordinary and non-recurring revenue and gains (including income tax
benefits) for such period, all as determined in accordance with GAAP.

 



63

 

 

“Fourth Amendment Effective Date” means August 20, 2018.

 

“Growth Capital Maturity Date” means December 31, 2020.

 

“Trinity” means TRINITY CAPITAL FUND III, L.P., subordinated creditor under that
certain Subordination Agreement, dated as of May 31, 2017.

 

2. Section 2.1(b)(ii) of the Agreement hereby is amended and restated in its
entirety as follows:

 

“(ii) Interest shall accrue from the date of each Growth Capital Advance at the
rate specified in the Pricing Addendum, and shall be payable in accordance with
Section 2.3(b) and on the terms set forth in the Pricing Addendum. The Growth
Capital Advances shall be payable in eight (8) equal monthly installments of
principal in the amount of Thirty Thousand Dollars ($30,000), plus all accrued
interest beginning on May 11, 2018 and continuing on the same the same day of
each month thereafter through December 11, 2018. The Growth Capital Advances
outstanding on December 12, 2018 shall be payable in twenty-four (24) equal
monthly installments of principal, plus all accrued interest beginning on
January 11, 2019 and continuing on the same day of each month thereafter through
the Growth Capital Maturity Date, at which time all Growth Capital Advances
under this Section 2.1(b) shall be immediately due and payable. Growth Capital
Advances, once repaid, may not be reborrowed. Borrower may prepay any Growth
Capital Advances without penalty or premium. Bank hereby agrees that (x) on the
Fourth Amendment Effective Date Bank shall refund previously debited principal
payments in an amount equal to Two Hundred Fifty-Two Thousand Dollars ($252,000)
and (y) on the date Borrower achieves Equity Milestone I Bank shall refund
previously debited principal payments in an amount equal to Two Hundred
Fifty-Two Thousand Dollars ($252,000).”

 

3. Section 6.7 of the Agreement hereby is amended and restated in its entirety
as follows:

 

“6.7 Financial Covenants. Borrower shall at all times maintain the following
financial ratios and covenants:

 

(a) Minimum Cash. A balance of unrestricted cash at Bank of not less than the
greatest of (i) (x) from the Fourth Amendment Effective Date through March 30,
2019, One Million Dollars ($1,000,000) and (y) at all times after March 30,
2019, Two Million Dollars ($2,000,000), (ii) the amount of cash required for
Borrower to fulfill its payroll requirements for two consecutive pay periods, as
determined by Bank in its sole discretion, or (iii) an amount equal to one half
of the Cash Burn measured as of the most recently ended month, each as
determined by Bank in its sole but reasonable discretion.

 

(b) EBITDA. EBITDA, measured on a monthly basis, which shall not exceed the
amounts set forth below for the corresponding measuring dates, which are based
on Borrower’s approved financial projections delivered to Bank:

 

Measuring Period End Date   Maximum EBITDA (in thousands of dollars) August 31,
2018   (1,854) September 30, 2018   (1,914) October 31, 2018   (1,832) November
30, 2018   (1,840) December 31, 2018   (2,321) January 31, 2019   (2,089)
February 28, 2019   (1,886) March 31, 2019   (2,044) April 30, 2019   (1,936)
May 31, 2019   (2,023) June 30, 2019   (2,056) July 31, 2019   (1,997) August
31, 2019   (1,803) September 30, 2019   (1,902) October 31, 2019   (1,594)
November 30, 2019   (1,541) December 31, 2019   (2,278)

 



64

 

 

The required EBITDA levels for the measuring periods ending after December 31,
2019, shall be reset upon mutual agreement of the parties based on the Board
approved projections delivered to Bank in accordance with Section 6.2(vi)
hereof. The new covenant levels shall be documented in an amendment to this
Agreement to be entered into on or prior to January 15, 2020. Borrowers’ failure
to enter into the amendment to this Agreement to reset such covenant levels
shall be an immediate and non-curable Event of Default hereunder.

 

(c) Equity Milestones. Borrower deliver evidence, satisfactory to Bank in its
sole discretion, that Borrower has, (i) after the Fourth Amendment Effective
Date, but on or prior to August 31, 2018, received at least Two Million Nine
Hundred Thousand Dollars ($2,900,000) of net cash proceeds from the sale of
Borrower’s equity securities to investors and on terms and conditions reasonably
acceptable to Bank (“Equity Milestone I”), and (ii) after the Fourth Amendment
Effective Date, but on or prior to October 15, 2018, received at least Seven
Million One Thousand Dollars ($7,100,000) of net cash proceeds from the sale of
Borrower’s equity securities to investors and on terms and conditions reasonably
acceptable to Bank (“Equity Milestone II”), which shall be in addition to, and
not including, the Two Million Nine Hundred Thousand Dollars ($2,900,000)
received in in connection with Equity Milestone I.”

 

4. Exhibit D to the Agreement is hereby replaced in its entirety by Exhibit D
attached hereto.

 

5. No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right. Bank’s failure at any time to require strict
performance by Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Bank.

 

6. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof.

 

7. Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct in all material respects as of
the date of this Amendment, and that no Event of Default has occurred and is
continuing.

 

8. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

 

(a) this Amendment, duly executed by Borrower;

 

(b) a Certificate of the Secretary of Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Amendment;

 

65

 

 

(c) an amendment fee in the amount of Twenty-Five Thousand Dollars ($25,000),
which may be debited from any of Borrower’s accounts;

 

(d) all reasonable Bank Expenses incurred through the date of this Amendment,
which may be debited from any of Borrower’s accounts;

 

(e) Borrower’s delivery of evidence, satisfactory to Bank in its reasonable
discretion, that Trinity has extended the interest-only period on Borrower’s
Subordinated Debt held with Trinity and subject to that certain Subordination
Agreement, dated as of May 31, 2017;

 

(f) an Affirmation of Subordination Agreement duly executed by Trinity; and

 

(g) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

 

9. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

 

[Balance of Page Intentionally Left Blank]

 

66

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

  AUGMEDIX, INC.       By: /s/ Manny Krakaris   Name:  Manny Krakaris   Title:
CEO       COMERICA BANK       By:                   Name:     Title:  

 

[Signature Page to Fourth Amendment to Loan & Security Agreement]

 



67

 



 

EXHIBIT D

 

COMPLIANCE CERTIFICATE

 

Please send all Required Reporting to: Comerica Bank   Loan Analysis Department
  333 W. Santa Clara Street   San Jose, CA 95113-1713   [*]   [*]   [*]   [*]

 

FROM: AUGMEDIX, INC.

 

The undersigned authorized Officer of AUGMEDIX, INC. (“Borrower”), hereby
certifies that in accordance with the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is
in complete compliance for the period ending ____________________ with all
required covenants, including without limitation the ongoing registration of
intellectual property rights in accordance with Section 6.8, except as noted
below and (ii) all representations and warranties of Borrower stated in the
Agreement are true and correct in all material respects as of the date hereof.
Attached herewith are the required documents supporting the above certification.
The Officer further certifies that these are prepared in accordance with
Generally Accepted Accounting Principles (GAAP) and are consistently applied
from one period to the next except as explained in an accompanying letter or
footnotes.

 

Please indicate compliance status by circling Yes/No under “Complies” or
“Applicable” column.

 

MONTHLY REPORTING COVENANTS   REQUIRED               Company Prepared Monthly
F/S   Monthly, within 30 days   ☐ YES    ☐ NO           Compliance Certificate  
Monthly, within 30 days   ☐ YES    ☐ NO

 

PERIODIC REPORTING COVENANTS   REQUIRED                       Annual Business
Plan (incl. operating budget)   Annually, within 30 days of board approval   ☐
NOT IN EFFECT THIS PERIOD   ☐ YES    ☐ NO CPA Audited, Unqualified F/S  
Annually, within 180 days of FYE   ☐ NOT IN EFFECT THIS PERIOD   ☐ YES    ☐ NO
Audit   Annually   ☐ NOT IN EFFECT THIS PERIOD   ☐ YES    ☐ NO

 

This section only to be required and filled out if Public:     10-Q   Quarterly,
within 5 days of SEC filing (50 days)   ☐ YES    ☐ NO 10-K   Annually, within 5
days of SEC filing (95 days)   ☐ YES    ☐ NO

 

ACCOUNTS 6.6   REQUIRED   ACTUAL VALUES TO BE ENTERED BELOW Total amount of
Borrower’s cash and investments   See Loan Agreement   Amount: $ _____________  
☐ YES    ☐ NO Total amount of Borrower’s cash and investments maintained with
Bank   See Loan Agreement   Amount: $ _____________   ☐ YES    ☐ NO            
          DESCRIPTION   APPLICABLE Legal Action > $150,000   Notify promptly
upon notice   ________________________   ☐ YES    ☐ NO Inventory Disputes >
$100,000   Notify promptly upon notice   ________________________   ☐ YES    ☐
NO Mergers & Acquisitions > $100,000   Notify promptly upon notice  
________________________   ☐ YES    ☐ NO Cross default with other agreements
>$100,000   Notify promptly upon notice   ________________________   ☐ YES    ☐
NO Judgments; Settlements > $150,000   Notify promptly upon notice  
________________________   ☐ YES    ☐ NO

 

68

 

 

FINANCIAL COVENANTS   REQUIRED   ACTUAL   COMPLIES               TO BE TESTED
MONTHLY, UNLESS OTHERWISE NOTED:                       Minimum Cash   (i) (x)
through March 30, 2019, $1,000,000 and (y) after March 30, 2019, $2,000,000,
(ii) 2 weeks of payroll, or (iii) half of monthly   $____________   ☐ YES    ☐
NO     Cash Burn         EBITDA Burn   See Section 6.7(b)   $____________   ☐
YES    ☐ NO Equity Milestone I   $2,900,000 in raised equity on or prior to
8/31/2018   $____________   ☐ YES    ☐ NO Equity Milestone II   $7,100,000 in
raised equity on or prior to 10/15/2018   $____________   ☐ YES    ☐ NO

 

OTHER COVENANTS   REQUIRED   ACTUAL   COMPLIES               Permitted
Indebtedness for equipment leases   <$200,000   _______________________   ☐
YES    ☐ NO Permitted Investments for stock repurchase   <$200,000  
_______________________   ☐ YES    ☐ NO Permitted Investments for subsidiaries  
<$200,000   _______________________   ☐ YES    ☐ NO Permitted Investments for
employee loans   <$200,000   _______________________   ☐ YES    ☐ NO Permitted
Investments for joint ventures   <$200,000   _______________________   ☐
YES    ☐ NO Permitted Liens for equipment leases   <$200,000  
_______________________   ☐ YES    ☐ NO Permitted Transfers   <$200,000  
_______________________   ☐ YES    ☐ NO

 

Please Enter Below Comments Regarding Violations:

 

The Officer further acknowledges that at any time Borrower is not in compliance
with all the terms set forth in the Agreement, including, without limitation,
the financial covenants, no credit extensions will be made.

 

Very truly yours,

 

    Authorized Signer              Name:            Title:    

 

69

 

 

[ex10-14_003.jpg] 

 

CORPORATION RESOLUTIONS AND INCUMBENCY CERTIFICATION

AUTHORITY TO PROCURE LOANS

 



 

 

I certify that I am the duly elected and qualified Secretary of AUGMEDIX, INC.
(the “Corporation”), and the keeper of the records of the Corporation; that the
following is a true and correct copy of resolutions duly adopted by the Board of
Directors of the Corporation in accordance with its bylaws and applicable
statutes.

 

Copy of Resolutions:

 

Be it Resolved, that:

 

1.Any (insert number required to sign)________________________ (___) of the
following (insert titles only) ______________________________________________ of
the Corporation (the “Authorized Signer(s)”) are/is authorized, for, on behalf
of, and in the name of the Corporation to:

 

(a)Negotiate and procure loans, letters of credit and other credit or financial
accommodations from Comerica Bank (the “Bank”), up to an amount not exceeding
$______________, in aggregate (if left blank, then unlimited);

 

(b)Discount with the Bank, commercial or other business paper belonging to the
Corporation made or drawn by or upon third parties, without limit as to amount;

 

(c)Purchase, sell, exchange, assign, endorse for transfer and/or deliver
certificates and/or instruments representing stocks, bonds, evidences of
Indebtedness or other securities owned by the Corporation, whether or not
registered in the name of the Corporation;

 

(d)Give security for any liabilities of the Corporation to the Bank by grant,
security interest, assignment, lien, deed of trust or mortgage upon any real or
personal property, tangible or intangible of the Corporation;

 

(e)Issue and/or execute one or more warrants for the purchase of the
Corporation’s capital stock to Bank;

 

(f)Execute and deliver in form and content as may be required by the Bank any
and all notes, evidences of Indebtedness, applications for letters of credit,
guaranties, subordination agreements, loan and security agreements, financing
statements, assignments, liens, deeds of trust, mortgages, trust receipts and
other agreements, instruments or documents to carry out the purposes of these
Resolutions, any or all of which may relate to all or to substantially all of
the Corporation’s property and assets; and

 

(g)Appoint, delegate and authorize such other person(s) (the “Delegated
Person(s)”) as may be designated in writing from time to time by the above
referenced Authorized Signer(s), or any one or more of them, (i) to request
loans, advances and/or letters of credit under any line of credit, loan or other
credit or financial accommodation made available by Bank to or in favor of the
Corporation, and to execute and/or deliver unto Bank, in form and content as may
be required by the Bank, such agreements, instruments and documents as may be
necessary or required to carry out such purposes, (ii) make loan payments for
and on behalf of the Corporation, and (iii) execute and certify borrowing base
certificates, account agings, inventory reports and collateral reports (together
with any other documents, reports and certificates required to be delivered in
connection with any of the foregoing) for and on behalf of the Corporation.

 

2.Said Bank be and it is authorized and directed to pay the proceeds of any such
loans or discounts as directed by the Authorized Signer(s) or Delegated
Person(s) (if any), whether so payable to the order of any of said Authorized
Signer(s) or Delegated Person(s) (if any) in their individual capacities or not,
and whether such proceeds are deposited to the individual credit of any of said
Authorized Signer(s) or Delegated Person(s) (if any) or not.

 

3.Any and all agreements, instruments and documents previously executed and acts
and things previously done to carry out the purposes of these Resolutions are
ratified, confirmed and approved as the act or acts of the Corporation.

 

4.These Resolutions shall continue in force, and the Bank may consider the
holders of said offices and their signatures to be and continue to be as set
forth in a certified copy of these Resolutions delivered to the Bank, until
notice to the contrary in writing is duly served on the Bank (such notice to
have no effect on any action previously taken by the Bank in reliance on these
Resolutions).

 



70

 

 

5.Any person, corporation or other legal entity dealing with the Bank may rely
upon a certificate signed by an officer of the Bank to effect that these
Resolutions and any agreement, instrument or document executed pursuant to them
are still in full force and effect and binding upon the Corporation.

 

6.The Bank may consider the holders of the offices of the Corporation and their
signatures, respectively, to be and continue to be as set forth in the
Certificate of the Secretary of the Corporation until notice to the contrary in
writing is duly served on the Bank.

 

I further certify that the following named persons (“Authorized Persons”) have
been duly elected to the offices set opposite their respective names, that they
continue to hold these offices at the present time and that the signatures which
appear below are the genuine, original signatures of each respectively. I
acknowledge and agree that the Authorized Persons may sign this certificate in
multiple counterparts, each of which shall be deemed an original instrument, and
all of which shall constitute a single certificate, and that the signature of
any Authorized Signer to any counterpart shall be deemed certified by me in
accordance with this certification. I or the Bank may assemble the signatures
from one or more counterparts and attach them to any other counterpart for the
purpose of having a single document containing all the signatures of the
Authorized Signers. Delivery of an executed counterpart of a signature to this
certificate by telecopy, emailed portable document format (“pdf”), or tagged
image file format (“tiff”) or any other electronic means that reproduces an
image of the actual executed signature of the Authorized Signer shall be
effective as delivery of an original executed counterpart of this certificate. I
or the party sending an executed counterpart of his/her signature to this
certificate by telecopy, pdf, tiff or any other electronic means shall also send
the original thereof to Bank within five (5) days thereafter, but failure to do
so shall not affect my certification of such signature and incumbency of such
party.

 

(PLEASE SUPPLY GENUINE SIGNATURES OF AUTHORIZED SIGNERS BELOW)

 

NAME (Type or Print)   TITLE   SIGNATURE                                        
                                                           

 

In Witness Whereof, I have affixed my name as Secretary on August 20, 2018.

 

      Secretary

 

The Above Statements are Correct.

      SIGNATURE OF OFFICER OR DIRECTOR OR, IF NONE, A SHAREHOLDER OTHER THAN THE
SECRETARY WHEN THE SECRETARY IS THE SOLE AUTHORIZED SIGNER SET FORTH ABOVE

 

Failure to complete the above when the Secretary is the sole Authorized Signer
set forth above, shall constitute a certification by the Secretary that the
Secretary is the sole Shareholder, Director and Officer of the Corporation.

 

71

 

 

DEFAULT WAIVER AND FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This Default Waiver and Fifth Amendment to Loan and Security Agreement (this
“Amendment”) is entered into as of September 6, 2018 (the “Fifth Amendment
Effective Date”), by and between COMERICA BANK, a Texas banking association
(“Bank”) and AUGMEDIX, INC., a Delaware corporation (“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of June 11, 2015 (as amended from time to time, including by that certain
First Amendment to Loan and Security Agreement dated as of February 14, 2017,
that certain Second Amendment to Loan and Security Agreement dated as of April
11, 2017, that certain Third Amendment to Loan and Security Agreement dated as
of July 28, 2017, and that certain Fourth Amendment to Loan and Security
Agreement dated as of August 20, 2018, the “Agreement”). The parties desire to
amend the Agreement in accordance with the terms of this Amendment.

 

Additionally, Borrower is currently in default under Section 6.7(c) of the
Agreement (as in effect prior to the date hereof) due to Borrower’s failure to
consummate Equity Milestone I (as defined in the Agreement prior to the date
hereof) (the “Existing Default”).

 

NOW, THEREFORE, the parties agree as follows:

 

1. Subsection (y) of Section 2.1(b)(ii) of the Agreement hereby is amended and
restated in its entirety as follows:

 

“(y) on the date Borrower achieves the Equity Milestone, Bank shall return
previously debited principal payments in an amount equal to Two Hundred
Fifty-Two Thousand Dollars ($252,000).”

 

2. Section 6.7(c) of the Agreement is hereby amended and restated in its
entirety as follows:

 

“(c) Equity Milestone. Borrower shall deliver evidence, satisfactory to Bank in
its sole discretion, that Borrower has, after the Fifth Amendment Effective
Date, but on or prior to October 15, 2018, received at least Seven Million Five
Hundred Fifty Thousand Dollars ($7,550,000) of net cash proceeds from the sale
of Borrower’s equity securities to investors and on terms and conditions
reasonably acceptable to Bank (the “Equity Milestone”). For the avoidance of
doubt cash proceeds received by Borrower from the sale of its equity securities
to Orbimed on or about the Fifth Amendment Effective Date shall not be included
as part of the Equity Milestone.”

 

3. Exhibit D to the Agreement is hereby replaced in its entirety by Exhibit D
attached hereto.

 

4. Borrower hereby acknowledges and Bank hereby waives the Existing Default (the
“Default Waiver”).

 

5. Waiver of Notice and Cure. Borrower acknowledges that an Event of Default has
occurred under the Agreement that, but for the Default Waiver, would have
entitled Bank to exercise all the remedies available to Bank under the Agreement
and applicable law. Borrower waives all notices of default and rights to cure
that are otherwise provided in the Agreement or applicable law, including, but
not limited to, rights to notice and redemption under California Uniform
Commercial Code sections 9611, 9620 and 9623. Borrower further waives any claim
that a sale or other disposition by Bank of the Collateral is not commercially
reasonable because Bank disclaims any warranties with respect to such sale or
other disposition, including, without limitation, disclaimers of warranties
relating to title, possession, quiet enjoyment, or the like.

 



72

 

 

6. Release.

 

6.1 Borrower acknowledges that Bank would not enter into this Agreement,
including the Default Waiver, without Borrower’s assurance hereunder. Except for
the obligations arising hereafter under the Agreement, Borrower hereby
absolutely discharges and releases Bank, any person or entity that has obtained
any interest from Bank under the Agreement and each of Bank’s and such entity’s
former and present partners, stockholders, officers, directors, employees,
successors, assignees, agents and attorneys from any known or unknown claims
which Borrower now has against Bank of any nature, including any claims that
Borrower, its successors, counsel, and advisors may in the future discover they
would have now had if they had known facts not now known to them, whether
founded in contract, in tort or pursuant to any other theory of liability,
including but not limited to any claims arising out of or related to the
Agreement or the transactions contemplated thereby.

 

6.2 Borrower waives the provisions of California Civil Code Section 1542, which
states:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

6.3 The provisions, waivers and releases set forth in this section are binding
upon Borrower and Borrower’s shareholders, agents, employees, assigns and
successors in interest. The provisions, waivers and releases of this section
shall inure to the benefit of Bank and its agents, employees, officers,
directors, assigns and successors in interest.

 

6.4 Borrower warrants and represents that Borrower is the sole and lawful owner
of all right, title and interest in and to all of the claims released hereby and
Borrower has not heretofore voluntarily, by operation of law or otherwise,
assigned or transferred or purported to assign or transfer to any person any
such claim or any portion thereof. Borrower shall indemnify and hold harmless
Bank from and against any claim, demand, damage, debt, liability (including
payment of attorneys’ fees and costs actually incurred whether or not litigation
is commenced) based on or arising out of any assignment or transfer.

 

6.5 The provisions of this section shall survive payment in full of the
Obligations, full performance of all the terms of this Amendment and the
Agreement, and/or Bank’s actions to exercise any remedy available under the
Agreement or otherwise.

 

7. No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right. Bank’s failure at any time to require strict
performance by Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Bank.

 

8. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof.

 

9. Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default (other than the Existing Default) has
occurred and is continuing.

 

10. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

 

(a) this Amendment, duly executed by Borrower;

 

(b) an Affirmation of Subordination Agreement, duly executed by each holder of
Subordinated Debt;

 

73

 

 

(c) a Certificate of the Secretary of Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Amendment;

 

(d) evidence that Orbimed has funded at least Seven Hundred Ninety Three
Thousand Dollars ($793,000) of cash proceeds into Borrower’s accounts at Bank
from the sale of Borrower’s equity securities to Orbimed;

 

(e) all reasonable Bank Expenses incurred through the date of this Amendment,
which may be debited from any of Borrower’s accounts; and

 

(f) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

 

11. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

 

[Balance of Page Intentionally Left Blank]

 

74

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

  AUGMEDIX, INC.       By: /s/ Manny Krakaris   Name:   Manny Krakaris   Title:
CEO       COMERICA BANK       By: /s/ John Beretti   Name: John Beretti   Title:
SVP

 

[Signature Page to Default Waiver and Fifth Amendment to Loan & Security
Agreement]

 

75

 

 

EXHIBIT D

 

COMPLIANCE CERTIFICATE

 

Please send all Required Reporting to: Comerica Bank
Loan Analysis Department
333 W. Santa Clara Street
San Jose, CA 95113-1713
[*]
[*]
[*]
[*]

 

FROM:AUGMEDIX, INC.

 

The undersigned authorized Officer of AUGMEDIX, INC, (“Borrower”), hereby
certifies that in accordance with the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is
in complete compliance for the period ending __________________ with all
required covenants, including without limitation the ongoing registration of
intellectual property rights in accordance with Section 6.8, except as noted
below and (ii) all representations and warranties of Borrower stated in the
Agreement are true and correct in all material respects as of the date hereof.
Attached herewith are the required documents supporting the above certification.
The Officer further certifies that these are prepared in accordance with
Generally Accepted Accounting Principles (GAAP) and are consistently applied
from one period to the next except as explained in an accompanying letter or
footnotes.

 

Please indicate compliance status by circling Yes/No under “Complies” or
“Applicable” column.

 

MONTHLY REPORTING COVENANTS   REQUIRED               Company Prepared Monthly
F/S   Monthly, within 30 days   ☐ YES    ☐ NO           Compliance Certificate  
Monthly, within 30 days   ☐ YES    ☐ NO

 

PERIODIC REPORTING COVENANTS   REQUIRED                       Annual Business
Plan (incl. operating budget)   Annually, within 30 days of board approval   ☐
NOT IN EFFECT THIS PERIOD   ☐ YES    ☐ NO CPA Audited, Unqualified F/S  
Annually, within 180 days of FYE   ☐ NOT IN EFFECT THIS PERIOD   ☐ YES    ☐ NO
Audit   Annually   ☐ NOT IN EFFECT THIS PERIOD   ☐ YES    ☐ NO

 

This section only to be required and filled out if Public:     10-Q   Quarterly,
within 5 days of SEC filing (50 days)   ☐ YES    ☐ NO 10-K   Annually, within 5
days of SEC filing (95 days)   ☐ YES    ☐ NO

 

ACCOUNTS 6.6   REQUIRED   ACTUAL VALUES TO BE ENTERED BELOW Total amount of
Borrower’s cash and investments   See Loan Agreement   Amount: $ _____________  
☐ YES    ☐ NO Total amount of Borrower’s cash and investments maintained with
Bank   See Loan Agreement   Amount: $ _____________   ☐ YES    ☐ NO            
          DESCRIPTION   APPLICABLE Legal Action > $150,000   Notify promptly
upon notice   ________________________   ☐ YES    ☐ NO Inventory Disputes >
$100,000   Notify promptly upon notice   ________________________   ☐ YES    ☐
NO Mergers & Acquisitions > $100,000   Notify promptly upon notice  
________________________   ☐ YES    ☐ NO Cross default with other agreements
>$100,000   Notify promptly upon notice   ________________________   ☐ YES    ☐
NO Judgments; Settlements > $150,000   Notify promptly upon notice  
________________________   ☐ YES    ☐ NO

 

76

 

 

FINANCIAL COVENANTS   REQUIRED   ACTUAL   COMPLIES               TO BE TESTED
MONTHLY, UNLESS OTHERWISE NOTED:                       Minimum Cash   (i) (x)
through March 30, 2019, $1,000,000 and (y) after March 30, 2019, $2,000,000,
(ii) 2 weeks of payroll, or (iii) half of monthly   $____________   ☐ YES    ☐
NO     Cash Burn         EBITDA Burn   See Section 6.7(b)   $____________   ☐
YES    ☐ NO Equity Milestone I   $2,900,000 in raised equity on or prior to
8/31/2018   $____________   ☐ YES    ☐ NO Equity Milestone II   $7,100,000 in
raised equity on or prior to 10/15/2018   $____________   ☐ YES    ☐ NO

 

OTHER COVENANTS   REQUIRED   ACTUAL   COMPLIES               Permitted
Indebtedness for equipment leases   <$200,000   _______________________   ☐
YES    ☐ NO Permitted Investments for stock repurchase   <$200,000  
_______________________   ☐ YES    ☐ NO Permitted Investments for subsidiaries  
<$200,000   _______________________   ☐ YES    ☐ NO Permitted Investments for
employee loans   <$200,000   _______________________   ☐ YES    ☐ NO Permitted
Investments for joint ventures   <$200,000   _______________________   ☐
YES    ☐ NO Permitted Liens for equipment leases   <$200,000  
_______________________   ☐ YES    ☐ NO Permitted Transfers   <$200,000  
_______________________   ☐ YES    ☐ NO

 

Please Enter Below Comments Regarding Violations:

 

The Officer further acknowledges that at any time Borrower is not in compliance
with all the terms set forth in the Agreement, including, without limitation,
the financial covenants, no credit extensions will be made.

 

Very truly yours,

 

    Authorized Signer                    Name:            Title:    

 

77

 

 

[ex10-14_003.jpg]

 

CORPORATION RESOLUTIONS AND INCUMBENCY CERTIFICATION

AUTHORITY TO PROCURE LOANS

 

 

 

I certify that I am the duly elected and qualified Secretary of AUGMEDIX, INC.
(the “Corporation”), and the keeper of the records of the Corporation; that the
following is a true and correct copy of resolutions duly adopted by the Board of
Directors of the Corporation in accordance with its bylaws and applicable
statutes.

 

Copy of Resolutions:

 

Be it Resolved, that:

 

1.Any (insert number required to sign) ONE (1) of the following (insert titles
only) ____________________________________________ of the Corporation (the
“Authorized Signer(s)”) are/is authorized, for, on behalf of, and in the name of
the Corporation to:

 

(a)Negotiate and procure loans, letters of credit and other credit or financial
accommodations from Comerica Bank (the “Bank”), up to an amount not exceeding
$___________, in aggregate (if left blank, then unlimited);

 

(b)Discount with the Bank, commercial or other business paper belonging to the
Corporation made or drawn by or upon third parties, without limit as to amount;

 

(c)Purchase, sell, exchange, assign, endorse for transfer and/or deliver
certificates and/or Instruments representing stocks, bonds, evidences of
indebtedness or other securities owned by the Corporation, whether or not
registered in the name of the Corporation;

 

(d)Give security for any liabilities of the Corporation to the Bank by grant,
security interest, assignment, lien, deed of trust or mortgage upon any real or
personal property, tangible or intangible of the Corporation;

 

(d)Issue and/or execute one or more warrants for the purchase of the
Corporation’s capital stock to Bank;

 

(f)Execute and deliver In form and content as may be required by the Bank any
and all notes, evidences of Indebtedness, applications for letters of credit,
guaranties, subordination agreements, loan and security agreements, financing
statements, assignments, liens, deeds of trust, mortgages, trust receipts and
other agreements, instruments or documents to carry out the purposes of these
Resolutions, any or all of which may relate to all or to substantially all of
the Corporation’s property and assets; and

 

(g)Appoint, delegate and authorize such other person(s) (the “Delegated
Person(s)”) as may be designated in writing from time to time by the above
referenced Authorized Signer(s), or any one or more of them, (i) to request
loans, advances and/or letters of credit under any line of credit, loan or other
credit or financial accommodation made available by Bank to or In favor of the
Corporation, and to execute and/or deliver unto Bank, in form and content as may
be required by the Bank, such agreements, instruments and documents as may be
necessary or required to carry out such purposes, (ii) make loan payments for
and on behalf of the Corporation, and (iii) execute and certify borrowing base
certificates, account agings, inventory reports and collateral reports (together
with any other documents, reports and certificates required to be delivered in
connection with any of the foregoing) for and on behalf of the Corporation.

 

2.Said Bank be and it is authorized and directed to pay the proceeds of any such
loans or discounts as directed by the Authorized Signer(s) or Delegated
Person(s) (if any), whether so payable to the order of any of said Authorized
Signer(s) or Delegated Person(s) (if any) in their individual capacities or not,
and whether such proceeds are deposited to the individual credit of any of said
Authorized Signer(s) or Delegated Person(s) (if any) or not.

 

3.Any and all agreements, instruments and documents previously executed and acts
and things previously done to carry out the purposes of these Resolutions are
ratified, confirmed and approved as the act or acts of the Corporation.

 

4.These Resolutions shall continue in force, and the Bank may consider the
holders of said offices and their signatures to be and continue to be as set
forth in a certified copy of these Resolutions delivered to the Bank, until
notice to the contrary in writing is duly served on the Bank (such notice to
have no effect on any action previously taken by the Bank in reliance on these
Resolutions).

 

78

 

 

5.Any person, corporation or other legal entity dealing with the Bank may rely
upon a certificate signed by an officer of the Bank to effect that these
Resolutions and any agreement, instrument or document executed pursuant to them
are still in full force and affect and binding upon the Corporation.

 

6,The Bank may consider the holders of the offices of the Corporation and their
signatures, respectively, to be and continue to be as set forth in the
Certificate of the Secretary of the Corporation until notice to the contrary in
writing is duly served on the Bank.

 

I further certify that the following named persons (“Authorized Persons”) have
been duly elected to the offices set opposite their respective names, that they
continue to hold these offices at the present time and that the signatures which
appear below are the genuine, original signatures of each respectively. I
acknowledge and agree that the Authorized Persons may sign this certificate in
multiple counterparts, each of which shall be deemed an original instrument, and
all of which shall constitute a single certificate, and that the signature of
any Authorized Signer to any counterpart shall be deemed certified by me in
accordance with this certification. I or the Bank may assemble the signatures
from one or more counterparts and attach them to any other counterpart for the
purpose of having a single document containing all the signatures of the
Authorized Signers. Delivery of an executed counterpart of a signature to this
certificate by telecopy, emailed portable document format ("pdf"), or tagged
image file format ("tiff") or any other electronic means that reproduces an
image of the actual executed signature of the Authorized Signer shall be
effective as delivery of an original executed counterpart of this certificate. I
or the party sending an executed counterpart of his/her signature to this
certificate by telecopy, pdf, tiff or any other electronic means shall also send
the original thereof to Bank within five (5) days thereafter, but failure to do
so shall not affect my certification of such signature and incumbency of such
party.

 

(PLEASE SUPPLY GENUINE SIGNATURES OF AUTHORIZED SIGNERS BELOW

 

NAME (Type or Print)   TITLE   SIGNATURE           Manny krakaris   CEO   /s/
Manny Krakaris                                                                  
                                 

 

In Witness Whereof, I have affixed my name as Secretary on September 6, 2018.

 

  /s/ illegible   Secretary

 

The Above Statements are Correct.

 

      SIGNATURE OF OFFICER OR DIRECTOR OR, IF NONE, A SHAREHOLDER OTHER THAN THE
SECRETARY WHEN THE SECRETARY IS THE SOLE AUTHORIZED SIGNER SET FORTH ABOVE

 

Failure to complete the above when the Secretary is the sole Authorized Signer
set forth above, shall constitute a certification by the Secretary that the
Secretary is the sole Shareholder, Director and Officer of the Corporation.

 

79

 

 

DEFAULT WAIVER AND SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This Default Waiver and Sixth Amendment to Loan and Security Agreement (this
“Amendment”) is entered into as of October 12, 2018 (the “Sixth Amendment
Effective Date”), by and between COMERICA BANK, a Texas banking association
(“Bank”) and AUGMEDIX, INC., a Delaware corporation (“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of June 11, 2015 (as amended from time to time, including by that certain
First Amendment to Loan and Security Agreement dated as of February 14, 2017,
that certain Second Amendment to Loan and Security Agreement dated as of April
11, 2017, that certain Third Amendment to Loan and Security Agreement dated as
of July 28, 2017, that certain Fourth Amendment to Loan and Security Agreement
dated as of August 20, 2018, and that certain Default Waiver and Fifth Amendment
to Loan and Security Agreement dated as of September 6, 2018, the “Agreement”).
The parties desire to amend the Agreement in accordance with the terms of this
Amendment.

 

Additionally, Borrower is currently in default under Section 6.7(c) of the
Agreement (as in effect prior to the date hereof) due to Borrower’s failure to
consummate Equity Milestone I (as defined in the Agreement prior to the date
hereof) (the “Existing Default”).

 

NOW, THEREFORE, the parties agree as follows:

 

1, The following defined term in Exhibit A of the Agreement hereby is added in
its entirety as follows:

 

“Decreased Principal Payment End Date” means (i) December 11, 2018, or (ii)
April 11, 2019 if Borrower achieves the Equity Milestone I, or (ii) June 11,
2019 if Borrower achieves the Equity Milestone I and Equity Milestone II.

 

“Increased Principal Payment Start Date” means the eleventh (11th) day of month
immediately following the Decreased Principal Payment End Date.

 

2. Section 2.1(b)(ii) of the Agreement hereby is amended and restated in its
entirety as follows:

 

“(ii) Interest shall accrue from the date of each Growth Capital Advance at the
rate specified in the Pricing Addendum, and shall be payable in accordance with
Section 2.3(b) and on the terms set forth in the Pricing Addendum. The Growth
Capital Advances shall be payable in equal monthly installments of principal in
the amount of Thirty Thousand Dollars ($30,000), plus all accrued interest
beginning on May 11, 2018 and continuing on the same the same day of each month
thereafter through the Decreased Principal Payment End Date. The Growth Capital
Advances outstanding on the Increased Principal Payment Start Date shall be
payable in equal monthly installments of principal in the amount of One Hundred
Sixty-Five Thousand Dollars ($165,000), beginning on the Increased Principal
Payment Start Date and continuing on the eleventh (11th) day of each month
thereafter through the Growth Capital Maturity Date, at which time all Growth
Capital Advances and accrued and unpaid interest under this Section 2.1(b) shall
be ‘immediately due and payable. Growth Capital Advances, once repaid. may not
be reborrowed. Borrower may prepay any Growth Capital Advances without penalty
or premium. Subsections (x) and (y) of the foregoing as in effect prior to the
Sixth Amendment Effective Date have been intentionally omitted,”

 



80

 

 

3. Section 6.7(c) of the Agreement is hereby amended and restated in its
entirety as follows:

 

“(c) Equity Milestones.

 

(i) Equity Milestone I. Borrower shall deliver evidence, satisfactory to Bank in
its sole discretion, that Borrower has, after the Sixth Amendment Effective
Date, but on or prior to October 15, 2018, received at least Eleven Million
Dollars ($11,000,000) of net cash proceeds from the sale of Borrower’s equity
securities to investors and on terms and conditions reasonably acceptable to
Bank (“Equity Milestone I”).

 

(ii) Equity Milestone II. Borrower shall deliver evidence, satisfactory to Bank
in its sole discretion, that Borrower has, after the Sixth Amendment Effective
Date, but on or prior to April 11, 2019, received at least Four Million Dollars
($4,000,000) of net cash proceeds (in addition to and not including amounts
received in connection with Equity Milestone I) from the sale of Borrower’s
equity securities to investors and on terms and conditions reasonably acceptable
to Bank (“Equity Milestone II”).”

 

4. Exhibit D to the Agreement is hereby replaced in its entirety by Exhibit D
attached hereto.

 

5. Borrower hereby acknowledges and Bank hereby waives the Existing Default upon
Borrower’s achievement of Equity Milestone I (the “Default Waiver”).

 

6. Waiver of Notice and Cure. Borrower acknowledges that an Event of Default has
occurred under the Agreement that, but for the Default Waiver, would have
entitled Bank to exercise all the remedies available to Bank under the Agreement
and applicable law, Borrower waives all notices of default and rights to cure
that are otherwise provided in the Agreement or applicable law, including, but
not limited to, rights to notice and redemption under California Uniform
Commercial Code sections 9611, 9620 and 9623. Borrower further waives any claim
that a sale or other disposition by Bank of the Collateral is not commercially
reasonable because Bank disclaims any warranties with respect to such sale or
other disposition, including, without limitation, disclaimers of warranties
relating to title, possession, quiet enjoyment, or the like.

 

7. Release.

 

7.1 Borrower acknowledges that Bank would not enter into this Agreement,
including the Default Waiver, without Borrower’s assurance hereunder. Except for
the obligations arising hereafter under the Agreement, Borrower hereby
absolutely discharges and releases Bank, any person or entity that has obtained
any interest from Bank under the Agreement and each of Bank’s and such entity’s
former and present partners, stockholders, officers, directors, employees,
successors, assignees, agents and attorneys from any known or unknown claims
which Borrower now has against Bank of any nature, including any claims that
Borrower, its successors, counsel, and advisors may in the future discover they
would have now had if they had known facts not now known to them, whether
founded in contract, in tort or pursuant to any other theory of liability,
including but not limited to any claims arising out of or related to the
Agreement or the transactions contemplated thereby.

 

7.2 Borrower waives the provisions of California Civil Code Section 1542, which
states:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

7.3 The provisions, waivers and releases set forth in this section are binding
upon Borrower and Borrower’s shareholders, agents, employees, assigns and
successors in interest. The provisions, waivers and releases of this section
shall inure to the benefit of Bank and its agents, employees, officers,
directors, assigns and successors in interest.

 

7.4 Borrower warrants and represents that Borrower is the sole and lawful owner
of all right, title and interest in and to all of the claims released hereby and
Borrower has not heretofore voluntarily, by operation of law or otherwise,
assigned or transferred or purported to assign or transfer to any person any
such claim or any portion thereof. Borrower shall indemnify and hold harmless
Bank from and against any claim, demand, damage, debt, liability (including
payment of attorneys’ fees and costs actually incurred whether or not litigation
is commenced) based on or arising out of any assignment or transfer.

 



81

 

 

7.5 The provisions of this section shall survive payment in full of the
Obligations, full performance of all the terms of this Amendment and the
Agreement, and/or Bank’s actions to exercise any remedy available under the
Agreement or otherwise.

 

8. No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right. Bank’s failure at any time to require strict
performance by Borrower of any, provision shall not affect any right of Bank
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Bank.

 

9. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof.

 

10. Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default (other than the Existing Default) has
occurred and is continuing.

 

11. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

 

(a) this Amendment, duly executed by Borrower;

 

(b) an Affirmation of Subordination Agreement, duly executed by each holder of
Subordinated Debt;

 

(c) a Certificate of the Secretary of Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Amendment;

 

(d) evidence, satisfactory to Bank in its sole discretion, that Trinity has
extended the interest-only period for the Subordinated Debt until July 1, 2019;

 

(e) all reasonable Bank Expenses incurred through the date of this Amendment,
which may be debited from any of Borrower’s accounts;

 

(f) and such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

 

12. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

 

[Balance of Page Intentionally Left Blank]

 



82

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

  AUGMEDIX, INC.         By: /s/ Manny Krakaris   Name: Manny Krakaris   Title:
CEO       COMERICA BANK         By: /s/ John Beretti   Name: John Beretti  
Title: SVP

 

[Signature Page to Default Waiver and Sixth Amendment to Loan & Security
Agreement]

 

83

 

 



[ex10-14_003.jpg]

 

CORPORATION RESOLUTIONS AND INCUMBENCY CERTIFICATION

AUTHORITY TO PROCURE LOANS

 

 

 

I certify that I am the duly elected and qualified Secretary of AUGMEDIX, INC.
(the “Corporation”), and the keeper of the records of the Corporation; that the
following is a true and correct copy of resolutions duly adopted by the Board of
Directors of the Corporation in accordance with its bylaws and applicable
statutes.

 

Copy of Resolutions:

 

Be it Resolved, that:

 

1.Any (insert number required to sign) ONE (1) of the following (insert titles
only) CEO of the Corporation (the “Authorized Signer(s)”) are/is authorized,
for, on behalf of, and in the name of the Corporation to:

 

(a)Negotiate and procure loans, letters of credit and other credit or financial
accommodations from Comercia Bank (the “Bank”), up to an amount not exceeding
$___________, in aggregate (if left blank, then unlimited);

 

(b)Discount with the Bank, commercial or other business paper belonging to the
Corporation made or drawn by or upon third parties, without limit as to amount;

 

(c)Purchase, sell, exchange, assign, endorse for transfer and/or deliver
certificates and/or Instruments representing stocks, bonds, evidences of
indebtedness or other securities owned by the Corporation, whether or not
registered in the name of the Corporation;

 

(d)Give security for any liabilities of the Corporation to the Bank by grant,
security interest, assignment, lien, deed of trust or mortgage upon any real or
personal property, tangible or intangible of the Corporation;

 

(d)Issue and/or execute one or more warrants for the purchase of the
Corporation’s capital stock to Bank;

 

(f)Execute and deliver In form and content as may be required by the Bank any
and all notes, evidences of Indebtedness, applications for letters of credit,
guaranties, subordination agreements, loan and security agreements, financing
statements, assignments, liens, deeds of trust, mortgages, trust receipts and
other agreements, instruments or documents to carry out the purposes of these
Resolutions, any or all of which may relate to all or to substantially all of
the Corporation’s property and assets; and

 

(g)Appoint, delegate and authorize such other person(s) (the “Delegated
Person(s)”) as may be designated in writing from time to time by the above
referenced Authorized Signer(s), or any one or more of them, to (i) request
loans, advances and/or letters of credit under any line of credit, loan or other
credit or financial accommodation made available by Bank to or In favor of the
Corporation, and to execute and/or deliver unto Bank, In form and content as may
be required by the Bank, such agreements, instruments and documents as may be
necessary or required to carry out such purposes, (II) make loan payments for
and on behalf of the Corporation, and OD execute and certify borrowing base
certificates, account agings, inventory reports and collateral reports (together
with any other documents, reports and certificates required to be delivered in
connection with any of the foregoing) for and on behalf of the Corporation.

 

2.Said Bank be and It is authorized and directed to pay the proceeds of any such
loans or discounts as directed by the Authorized Signer(s) or Delegated
Person(s) (if any), whether so payable to the order of any of said Authorized
Signer(s) or Delegated Person(s) (if any) in their individual capacities or not,
and whether such proceeds are deposited to the individual credit of any of said
Authorized Signer(s) or Delegated Person(s) (if any) or not.

 

3.Any and all agreements, instruments and documents previously executed and acts
and things previously done to carry out the purposes of these Resolutions are
ratified, confirmed and approved as the act or acts of the Corporation.

 

4.These Resolutions shall continue in force, and the Bank may consider the
holders of said offices and their signatures to be and continue to be as set
forth in a certified copy of these Resolutions delivered to the Bank, until
notice to the contrary in writing is duly served on the Bank (such notice to
have no effect on any action previously taken by the Bank in reliance on these
Resolutions).

 

84

 

 

5.Any person, corporation or other legal entity dealing with the Bank may rely
upon a certificate signed by an officer of the Bank to effect that these
Resolutions and any agreement, instrument or document executed pursuant to them
are still in full force and affect and binding upon the Corporation.

 

6,The Bank may consider the holders of the offices of the Corporation and their
signatures, respectively, to be and continue to be as set forth in the
Certificate of the Secretary of the Corporation until notice to the contrary in
writing is duly served on the Bank.

 

I further certify that the following named persons (“Authorized Persons”) have
been duly elected to the offices set opposite their respective names, that they
continue to hold these offices at the present time and that the signatures which
appear below are the genuine, original signatures of each respectively. I
acknowledge and agree that the Authorized Persons may sign this certificate in
multiple counterparts, each of which shall be deemed an original instrument, and
all of which shall constitute a single certificate, and that the signature of
any Authorized Signer to any counterpart shall be deemed certified by me in
accordance with this certification. I or the Bank may assemble the signatures
from one or more counterparts and attach them to any other counterpart for the
purpose of having a single document containing all the signatures of the
Authorized Signers. Delivery of an executed counterpart of a signature to this
certificate by telecopy, emailed portable document format ("pdf"), or tagged
image file format ("tiff") or any other electronic means that reproduces an
image of the actual executed signature of the Authorized Signer shall be
effective as delivery of an original executed counterpart of this certificate. I
or the party sending an executed counterpart of his/her signature to this
certificate by telecopy, pdf, tiff or any other electronic means shall also send
the original thereof to Bank within five (5) days thereafter, but failure to do
so shall not affect my certification of such signature and incumbency of such
party.

 

(PLEASE SUPPLY GENUINE SIGNATURES OF AUTHORIZED SIGNERS BELOW)

 

NAME (Type or Print)   TITLE   SIGNATURE           Manny Krakaris   CEO   /s/
Manny Krakaris                                                                  
                                 

  

In Witness Whereof, I have affixed my name as Secretary on October 12, 2018.

 

  /s/ illegible   Secretary

 

The Above Statements are Correct.

 

      SIGNATURE OF OFFICER OR DIRECTOR OR, IF NONE, A SHAREHOLDER OTHER THAN THE
SECRETARY WHEN THE SECRETARY IS THE SOLE AUTHORIZED SIGNER SET FORTH ABOVE

 

Failure to complete the above when the Secretary is the sole Authorized Signer
set forth above, shall constitute a certification by the Secretary that the
Secretary is the sole Shareholder, Director and Officer of the Corporation.

 

85

 

 

EXHIBIT D

 

COMPLIANCE CERTIFICATE

 

Please send all Required Reporting to: Comerica Bank
Loan Analysis Department
333 W. Santa Clara Street
San Jose, CA 95113-1713
[*]
[*]
[*]
[*]

 

FROM:AUGMEDIX, INC.

 

The undersigned authorized Officer of AUGMEDIX, INC, (“Borrower”), hereby
certifies that in accordance with the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is
in complete compliance for the period ending __________________ with all
required covenants, including without limitation the ongoing registration of
intellectual property rights in accordance with Section 6.8, except as noted
below and (ii) all representations and warranties of Borrower stated in the
Agreement are true and correct in all material respects as of the date hereof.
Attached herewith are the required documents supporting the above certification.
The Officer further certifies that these are prepared in accordance with
Generally Accepted Accounting Principles (GAAP) and are consistently applied
from one period to the next except as explained in an accompanying letter or
footnotes.

 

Please indicate compliance status by circling Yes/No under “Complies” or
“Applicable” column.

 

MONTHLY REPORTING COVENANTS   REQUIRED               Company Prepared Monthly
F/S   Monthly, within 30 days   ☐ YES    ☐ NO           Compliance Certificate  
Monthly, within 30 days   ☐ YES    ☐ NO

 

PERIODIC REPORTING COVENANTS   REQUIRED                       Annual Business
Plan (incl. operating budget)   Annually, within 30 days of board approval   ☐
NOT IN EFFECT THIS PERIOD   ☐ YES    ☐ NO CPA Audited, Unqualified F/S  
Annually, within 180 days of FYE   ☐ NOT IN EFFECT THIS PERIOD   ☐ YES    ☐ NO
Audit   Annually   ☐ NOT IN EFFECT THIS PERIOD   ☐ YES    ☐ NO

 

This section only to be required and filled out if Public:     10-Q   Quarterly,
within 5 days of SEC filing (50 days)   ☐ YES    ☐ NO 10-K   Annually, within 5
days of SEC filing (95 days)   ☐ YES    ☐ NO

 

ACCOUNTS 6.6   REQUIRED   ACTUAL VALUES TO BE ENTERED BELOW Total amount of
Borrower’s cash and investments   See Loan Agreement   Amount: $ _____________  
☐ YES    ☐ NO Total amount of Borrower’s cash and investments maintained with
Bank   See Loan Agreement   Amount: $ _____________   ☐ YES    ☐ NO            
          DESCRIPTION   APPLICABLE Legal Action > $150,000   Notify promptly
upon notice   ________________________   ☐ YES    ☐ NO Inventory Disputes >
$100,000   Notify promptly upon notice   ________________________   ☐ YES    ☐
NO Mergers & Acquisitions > $100,000   Notify promptly upon notice  
________________________   ☐ YES    ☐ NO Cross default with other agreements
>$100,000   Notify promptly upon notice   ________________________   ☐ YES    ☐
NO Judgments; Settlements > $150,000   Notify promptly upon notice  
________________________   ☐ YES    ☐ NO

 

86

 

 

FINANCIAL COVENANTS   REQUIRED   ACTUAL   COMPLIES               TO BE TESTED
MONTHLY, UNLESS OTHERWISE NOTED:                       Minimum Cash   (i) (x)
through March 30, 2019, $1,000,000 and (y) after March 30, 2019, $2,000,000,
(ii) 2 weeks of payroll, or (iii) half of monthly   $____________   ☐ YES    ☐
NO     Cash Burn         EBITDA Burn   See Section 6.7(b)   $____________   ☐
YES    ☐ NO Equity Milestone I   $11,000,000 in raised equity on or prior to
10/15/2018   $____________   ☐ YES    ☐ NO Equity Milestone II   $4,000,000 in
raised equity on or prior to 4/11/2019   $____________   ☐ YES    ☐ NO

 

OTHER COVENANTS   REQUIRED   ACTUAL   COMPLIES               Permitted
Indebtedness for equipment leases   <$200,000   _______________________   ☐
YES    ☐ NO Permitted Investments for stock repurchase   <$200,000  
_______________________   ☐ YES    ☐ NO Permitted Investments for subsidiaries  
<$200,000   _______________________   ☐ YES    ☐ NO Permitted Investments for
employee loans   <$200,000   _______________________   ☐ YES    ☐ NO Permitted
Investments for joint ventures   <$200,000   _______________________   ☐
YES    ☐ NO Permitted Liens for equipment leases   <$200,000  
_______________________   ☐ YES    ☐ NO Permitted Transfers   <$200,000  
_______________________   ☐ YES    ☐ NO

 

Please Enter Below Comments Regarding Violations:

 

The Officer further acknowledges that at any time Borrower is not in compliance
with all the terms set forth in the Agreement, including, without limitation,
the financial covenants, no credit extensions will be made.

 

Very truly yours,

 

    Authorized Signer                    Name:            Title:    

 

87

 

 

DEFAULT WAIVER AND SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This Default Waiver and Seventh Amendment to Loan and Security Agreement (this
“Amendment”) is entered into as of August 5, 2019 (the “Seventh Amendment
Effective Date”), by and between COMERICA BANK, a Texas banking association
(“Bank”) and AUGMEDIX, INC., a Delaware corporation (“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of June 11, 2015 (as amended from time to time, including by that certain
First Amendment to Loan and Security Agreement dated as of February 14, 2017,
that certain Second Amendment to Loan and Security Agreement dated as of April
11, 2017, that certain Third Amendment to Loan and Security Agreement dated as
of July 28, 2017, that certain Fourth Amendment to Loan and Security Agreement
dated as of August 20, 2018, that certain Default Waiver and Fifth Amendment to
Loan and Security Agreement dated as of September 6, 2018, and that certain
Default Waiver and Sixth Amendment to Loan and Security Agreement dated as of
October 12, 2018, the “Agreement”). The parties desire to amend the Agreement in
accordance with the terms of this Amendment.

 

Additionally, Borrower is currently in default under Section 6.7(a) of the
Agreement (as in effect prior to the date hereof) due to Borrower’s failure to
maintain at least Two Million Dollars ($2,000,000) in unrestricted cash at Bank
(the “Existing Default”).

 

NOW, THEREFORE, the parties agree as follows:

 

1. Section 6.7(a) of the Agreement is hereby amended and restated in its
entirety as follows:

 

“(a) Minimum Cash. A balance of unrestricted cash at Bank of not less than the
greater of (i) (x) from the Seventh Amendment Effective Date through August 9,
2019, One Million Dollars ($1,000,000) and (y) at all times after August 9,
2019, Two Million Dollars ($2,000,000), (ii) the amount of cash required for
Borrower to fulfill its payroll requirements for two consecutive pay periods, as
determined by Bank in its sole but reasonable discretion, or (iii) an amount
equal to one half of the Cash Burn measured as of the most recently ended month,
each as determined by Bank in its sole but reasonable discretion.”

 

2. Section 6.7(c) of the Agreement is hereby amended and restated in its
entirety as follows:

 

“(c) Equity Milestone. Borrower shall deliver evidence, satisfactory to Bank in
its sole but reasonable discretion, that Borrower has, after the Seventh
Amendment Effective Date, but on or prior to August 9, 2019, received at least
Three Million Three Hundred Thousand Dollars ($3,300,000) of net cash proceeds
from the sale and issuance of Borrower’s equity securities, or of debt
instruments convertible into equity securities of Borrower (the “Equity
Milestone”).”

 

3. Exhibit D to the Agreement is hereby replaced in its entirety by Exhibit D
attached hereto.

 

4. Borrower hereby acknowledges and Bank hereby waives the Existing Default upon
Borrower’s achievement of the Equity Milestone (the “Default Waiver”).

 

5. Waiver of Notice and Cure. Borrower acknowledges that an Event of Default has
occurred under the Agreement that, but for the Default Waiver, would have
entitled Bank to exercise all the remedies available to Bank under the Agreement
and applicable law. Borrower waives, with respect to the Existing Default, all
notices of default and rights to cure that are otherwise provided in the
Agreement or applicable law, including, but not limited to, rights to notice and
redemption under California Uniform Commercial Code sections 9611, 9620 and
9623. Borrower further waives any claim that a sale or other disposition by Bank
of the Collateral is not commercially reasonable because Bank disclaims any
warranties with respect to such sale or other disposition, including, without
limitation, disclaimers of warranties relating to title, possession, quiet
enjoyment, or the like.

 



88

 

 

6. Release.

 

6.1 Borrower acknowledges that Bank would not enter into this Agreement,
including the Default Waiver, without Borrower’s assurance hereunder. Except for
the obligations arising hereafter under the Agreement, Borrower hereby
absolutely discharges and releases Bank, any person or entity that has obtained
any interest from Bank under the Agreement and each of Bank’s and such entity’s
former and present partners, stockholders, officers, directors, employees,
successors, assignees, agents and attorneys from any known or unknown claims
which Borrower now has against Bank of any nature, including any claims that
Borrower, its successors, counsel, and advisors may in the future discover they
would have now had if they had known facts not now known to them, whether
founded in contract, in tort or pursuant to any other theory of liability,
including but not limited to any claims arising out of or related to the
Agreement or the transactions contemplated thereby.

 

6.2 Borrower waives the provisions of California Civil Code Section 1542, which
states:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

 

6.3 The provisions, waivers and releases set forth in this section are binding
upon Borrower and Borrower’s shareholders, agents, employees, assigns and
successors in interest. The provisions, waivers and releases of this section
shall inure to the benefit of Bank and its agents, employees, officers,
directors, assigns and successors in interest.

 

6.4 Borrower warrants and represents that Borrower is the sole and lawful owner
of all right, title and interest in and to all of the claims released hereby and
Borrower has not heretofore voluntarily, by operation of law or otherwise,
assigned or transferred or purported to assign or transfer to any person any
such claim or any portion thereof. Borrower shall indemnify and hold harmless
Bank from and against any claim, demand, damage, debt, liability (including
payment of attorneys’ fees and costs actually incurred whether or not litigation
is commenced) based on or arising out of any assignment or transfer.

 

6.5 The provisions of this section shall survive payment in full of the
Obligations, full performance of all the terms of this Amendment and the
Agreement, and/or Bank’s actions to exercise any remedy available under the
Agreement or otherwise.

 

7. No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right. Bank’s failure at any time to require strict
performance by Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Bank.

 

8. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof.

 

9. Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct in all material respects as of
the date of this Amendment (except for any Representations and Warranties which
expressly refer to an earlier date or time period, which shall be true and
correct as of such date or with respect to such time period), and that no Event
of Default (other than the Existing Default) has occurred and is continuing.

 



89

 

 

10. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance reasonably satisfactory to Bank, the following:

 

(a) this Amendment, duly executed by Borrower;

 

(b) an Affirmation of Subordination Agreement, duly executed by each holder of
Subordinated Debt;

 

(c) a Certificate of the Secretary of Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Amendment;

 

(d) a Subordination Agreement, duly executed by each new subordinated creditor;

 

(e) evidence that Trinity has waived any defaults, including but not limited to
any cross-defaults arising from the Events of Default described in the foregoing
Amendment;

 

(f) all reasonable Bank Expenses incurred through the date of this Amendment,
which may be debited from any of Borrower’s accounts; and

 

(g) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

 

11. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

 

[Balance of Page Intentionally Left Blank]

 

90

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

  AUGMEDIX, INC.         By: /s/ Manny Krakaris   Name: Manny Krakaris   Title:
CEO       COMERICA BANK         By:     Name:     Title:  

 

[Signature Page to Default Waiver and Seventh Amendment to Loan & Security
Agreement]

 

91

 

 

EXHIBIT D

 

COMPLIANCE CERTIFICATE

 

Please send all Required Reporting to: Comerica Bank   Loan Analysis Department
  333 W. Santa Clara Street   San Jose, CA 95113-1713   [*]   [*]   [*]   [*]

 

FROM: AUGMEDIX, INC.

 

The undersigned authorized Officer of AUGMEDIX, INC. (“Borrower”), hereby
certifies that in accordance with the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is
in complete compliance for the period ending ________________________with all
required covenants, including without limitation the ongoing registration of
intellectual property rights in accordance with Section 6.8, except as noted
below and (ii) all representations and warranties of Borrower stated in the
Agreement are true and correct in all material respects as of the date hereof.
Attached herewith are the required documents supporting the above certification.
The Officer further certifies that these are prepared in accordance with
Generally Accepted Accounting Principles (GAAP) and are consistently applied
from one period to the next except as explained in an accompanying letter or
footnotes.

 

Please indicate compliance status by circling Yes/No under “Complies” or
“Applicable” column.

 

 

MONTHLY REPORTING COVENANTS   REQUIRED               Company Prepared Monthly
F/S   Monthly, within 30 days   ☐ YES    ☐ NO           Compliance Certificate  
Monthly, within 30 days   ☐ YES    ☐ NO

 

PERIODIC REPORTING COVENANTS   REQUIRED                       Annual Business
Plan (incl. operating budget)   Annually, within 30 days of board approval   ☐
NOT IN EFFECT THIS PERIOD   ☐ YES    ☐ NO CPA Audited, Unqualified F/S  
Annually, within 180 days of FYE   ☐ NOT IN EFFECT THIS PERIOD   ☐ YES    ☐ NO
Audit   Annually   ☐ NOT IN EFFECT THIS PERIOD   ☐ YES    ☐ NO

 

This section only to be required and filled out if Public:           10-Q  
Quarterly, within 5 days of SEC filing (50 days)   ☐ YES    ☐ NO 10-K  
Annually, within 5 days of SEC filing (95 days)   ☐ YES    ☐ NO

 

ACCOUNTS 6.6   REQUIRED   ACTUAL VALUES TO BE ENTERED BELOW Total amount of
Borrower’s cash and investments   See Loan Agreement   Amount: $ _____________  
☐ YES    ☐ NO Total amount of Borrower’s cash and investments maintained with
Bank   See Loan Agreement   Amount: $ _____________   ☐ YES    ☐ NO            
          DESCRIPTION   APPLICABLE Legal Action > $150,000   Notify promptly
upon notice   ________________________   ☐ YES    ☐ NO Inventory Disputes >
$100,000   Notify promptly upon notice   ________________________   ☐ YES    ☐
NO Mergers & Acquisitions > $100,000   Notify promptly upon notice  
________________________   ☐ YES    ☐ NO Cross default with other agreements
>$100,000   Notify promptly upon notice   ________________________   ☐ YES    ☐
NO Judgments; Settlements > $150,000   Notify promptly upon notice  
________________________   ☐ YES    ☐ NO

 



92

 

 

 

FINANCIAL COVENANTS   REQUIRED   ACTUAL   COMPLIES               TO BE TESTED
MONTHLY, UNLESS OTHERWISE NOTED:                       Minimum Cash   (i) (x)
through August 9, 2019, $1,000,000 and (y) after August 9, 2019, $2,000,000,
(ii) 2 weeks of payroll, or (iii) half of monthly   $____________   ☐ YES    ☐
NO     Cash Burn         EBITDA Burn   See Section 6.7(b)   $____________   ☐
YES    ☐ NO Equity Milestone   $3,300,000 in raised equity on or prior to
8/9/2019   $____________   ☐ YES    ☐ NO

 

OTHER COVENANTS   REQUIRED   ACTUAL   COMPLIES               Permitted
Indebtedness for equipment leases   <$200,000   _______________________   ☐
YES    ☐ NO Permitted Investments for stock repurchase   <$200,000  
_______________________   ☐ YES    ☐ NO Permitted Investments for subsidiaries  
<$200,000   _______________________   ☐ YES    ☐ NO Permitted Investments for
employee loans   <$200,000   _______________________   ☐ YES    ☐ NO Permitted
Investments for joint ventures   <$200,000   _______________________   ☐
YES    ☐ NO Permitted Liens for equipment leases   <$200,000  
_______________________   ☐ YES    ☐ NO Permitted Transfers   <$200,000  
_______________________   ☐ YES    ☐ NO

 

Please Enter Below Comments Regarding Violations:

 

The Officer further acknowledges that at any time Borrower is not in compliance
with all the terms set forth in the Agreement, including, without limitation,
the financial covenants. no credit extensions will be made.

 

Very truly yours,

 

    Authorized Signer                    Name:            Title:    

 

93

 

 



[ex10-14_003.jpg]

 

CORPORATION RESOLUTIONS AND INCUMBENCY CERTIFICATION

AUTHORITY TO PROCURE LOANS

 

 

 

I certify that I am the duly elected and qualified Secretary of AUGMEDIX, INC.
(the “Corporation”), and the keeper of the records of the Corporation; that the
following is a true and correct copy of resolutions duly adopted by the Board of
Directors of the Corporation in accordance with its bylaws and applicable
statutes.

 

Copy of Resolutions:

 

Be it Resolved, that:

 

1.Any (insert number required to sign) ONE (1) of the following (insert titles
only) ______________________________ of the Corporation (the “Authorized
Signer(s)”) are/is authorized, for, on behalf of, and in the name of the
Corporation to:

 

(a)Negotiate and procure loans, letters of credit and other credit or financial
accommodations from Comerica Bank (the “Bank”), up to an amount not exceeding
$_____________, in aggregate (if left blank, then unlimited);

 

(b)Discount with the Bank, commercial or other business paper belonging to the
Corporation made or drawn by or upon third parties, without limit as to amount;

 

(c)Purchase, sell, exchange, assign, endorse for transfer and/or deliver
certificates and/or instruments representing stocks, bonds, evidences of
Indebtedness or other securities owned by the Corporation, whether or not
registered in the name of the Corporation;

 

(d)Give security for any liabilities of the Corporation to the Bank by grant,
security interest, assignment, lien, deed of trust or mortgage upon any real or
personal property, tangible or intangible of the Corporation;

 

(e)Issue and/or execute one or more warrants for the purchase of the
Corporation’s capital stock to Bank;

 

(f)Execute and deliver in form and content as may be required by the Bank any
and all notes, evidences of Indebtedness, applications for letters of credit,
guaranties, subordination agreements, loan and security agreements, financing
statements, assignments, liens, deeds of trust, mortgages, trust receipts and
other agreements, instruments or documents to carry out the purposes of these
Resolutions, any or all of which may relate to all or to substantially all of
the Corporation’s property and assets; and

 

(g)Appoint, delegate and authorize such other person(s) (the “Delegated
Person(s)”) as may be designated in writing from time to time by the above
referenced Authorized Signer(s), or any one or more of them, (i) to request
loans, advances and/or letters of credit under any line of credit, loan or other
credit or financial accommodation made available by Bank to or in favor of the
Corporation, and to execute and/or deliver unto Bank, in form and content as may
be required by the Bank, such agreements, instruments and documents as may be
necessary or required to carry out such purposes, (ii) make loan payments for
and on behalf of the Corporation, and (iii) execute and certify borrowing base
certificates, account agings, inventory reports and collateral reports (together
with any other documents, reports and certificates required to be delivered in
connection with any of the foregoing) for and on behalf of the Corporation.

 

2.Said Bank be and it is authorized and directed to pay the proceeds of any such
loans or discounts as directed by the Authorized Signer(s) or Delegated
Person(s) (if any), whether so payable to the order of any of said Authorized
Signer(s) or Delegated Person(s) (if any) in their individual capacities or not,
and whether such proceeds are deposited to the individual credit of any of said
Authorized Signer(s) or Delegated Person(s) (if any) or not.

 

3.Any and all agreements, instruments and documents previously executed and acts
and things previously done to carry out the purposes of these Resolutions are
ratified, confirmed and approved as the act or acts of the Corporation.

 

4.These Resolutions shall continue in force, and the Bank may consider the
holders of said offices and their signatures to be and continue to be as set
forth in a certified copy of these Resolutions delivered to the Bank, until
notice to the contrary in writing is duly served on the Bank (such notice to
have no effect on any action previously taken by the Bank in reliance on these
Resolutions).

 



94

 

 

5.Any person, corporation or other legal entity dealing with the Bank may rely
upon a certificate signed by an officer of the Bank to effect that these
Resolutions and any agreement, instrument or document executed pursuant to them
are still in full force and effect and binding upon the Corporation.

 

6.The Bank may consider the holders of the offices of the Corporation and their
signatures, respectively, to be and continue to be as set forth in the
Certificate of the Secretary of the Corporation until notice to the contrary in
writing is duly served on the Bank.

 

I further certify that the following named persons (“Authorized Persons”) have
been duly elected to the offices set opposite their respective names, that they
continue to hold these offices at the present time and that the signatures which
appear below are the genuine, original signatures of each respectively. I
acknowledge and agree that the Authorized Persons may sign this certificate in
multiple counterparts, each of which shall be deemed an original instrument, and
all of which shall constitute a single certificate, and that the signature of
any Authorized Signer to any counterpart shall be deemed certified by me in
accordance with this certification. I or the Bank may assemble the signatures
from one or more counterparts and attach them to any other counterpart for the
purpose of having a single document containing all the signatures of the
Authorized Signers. Delivery of an executed counterpart of a signature to this
certificate by telecopy, emailed portable document format (“pdf”), or tagged
image file format (“tiff”) or any other electronic means that reproduces an
image of the actual executed signature of the Authorized Signer shall be
effective as delivery of an original executed counterpart of this certificate. I
or the party sending an executed counterpart of his/her signature to this
certificate by telecopy, pdf, tiff or any other electronic means shall also send
the original thereof to Bank within five (5) days thereafter, but failure to do
so shall not affect my certification of such signature and incumbency of such
party.

 

(PLEASE SUPPLY GENUINE SIGNATURES OF AUTHORIZED SIGNERS BELOW)

 

NAME (Type or Print)   TITLE   SIGNATURE           Manny Krakaris   CEO   /s/
Manny Krakaris                                                                  
                                 

 

 

In Witness Whereof, I have affixed my name as Secretary on August 5, 2019.

 

  /s/ illegible   Secretary

 

The Above Statements are Correct.

 

      SIGNATURE OF OFFICER OR DIRECTOR OR, IF NONE, A SHAREHOLDER OTHER THAN THE
SECRETARY WHEN THE SECRETARY IS THE SOLE AUTHORIZED SIGNER SET FORTH ABOVE

 

Failure to complete the above when the Secretary is the sole Authorized Signer
set forth above, shall constitute a certification by the Secretary that the
Secretary is the sole Shareholder, Director and Officer of the Corporation.

 

95

 

 

EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This Eighth Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of August 28, 2019, by and between COMERICA BANK, a Texas
banking association (“Bank”) and AUGMEDIX, INC., a Delaware corporation
(“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of June 11, 2015 (as amended from time to time, including by that certain
First Amendment to Loan and Security Agreement dated as of February 14, 2017,
that certain Second Amendment to Loan and Security Agreement dated as of April
11, 2017, that certain Third Amendment to Loan and Security Agreement dated as
of July 28, 2017, that certain Fourth Amendment to Loan and Security Agreement
dated as of August 20, 2018, that certain Default Waiver and Fifth Amendment to
Loan and Security Agreement dated as of September 6, 2018, that certain Default
Waiver and Sixth Amendment to Loan and Security Agreement dated as of October
12, 2018, and that certain Default Waiver and Seventh Amendment to Loan and
Security Agreement dated as of August 5, 2019, the “Agreement”). The parties
desire to amend the Agreement in accordance with the terms of this Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1. The following defined terms in Exhibit A of the Agreement hereby are added as
follows:

 

“Eighth Amendment Effective Date” means August 28, 2019.

 

“Pledged Account” means Borrower’s account number 1895278446 held at Bank.

 

2. The following defined terms in Exhibit A of the Agreement hereby are deleted
as follows:

 

“Decreased Principal Payment End Date”, “Increased Principal Payment Start Date”

 

3. Section 2.1(b)(ii) of the Agreement hereby is amended and restated in its
entirety as follows:

 

“(ii) Interest shall accrue from the date of each Growth Capital Advance at the
rate specified in the Pricing Addendum, and shall be payable in accordance with
Section 2.3(b) and on the terms set forth in the Pricing Addendum. On the Growth
Capital Maturity Date all Growth Capital Advances and accrued and unpaid
interest under this Section 2.1(b) shall be immediately due and payable. Growth
Capital Advances, once repaid, may not be reborrowed. Borrower may prepay any
Growth Capital Advances without penalty or premium.”

 

4. Section 2.5 of the Agreement hereby is amended and restated in its entirety
as follows:

 

“2.5 Fees and Bank Expenses. Borrower shall pay to Bank the following:

 

(a) Final Payment Fee. On the earliest to occur of (i) the Growth Capital
Maturity Date, (ii) the early termination of this Agreement, or (iii) the
acceleration of the Obligations upon an Event of Default, a final payment fee
equal to Thirty Thousand Dollars ($30,000); and

 

(b) Banking Expenses. On the Closing Date, all Bank Expenses incurred through
the Closing Date, and, after the Closing Date, all reasonable Bank Expenses, as
and when they become due.”

 

5. New Section 4.4 hereby is added to the Agreement to read as follows:

 

“4.4 Pledge of Account. Borrower hereby assigns, pledges, delivers, and
transfers to Bank, and hereby grants to Bank, a continuing first priority
security interest in and against all right, title and interest of the following,
whether now or hereafter existing or acquired by Borrower, (i) the Pledged
Account and general intangibles arising therefrom or relating thereto; and all
documents, instruments and agreements evidencing the same; and all extensions,
renewals, modifications and replacements of the foregoing; and any interest or
other amounts payable in connection therewith, and (ii) all proceeds of the
foregoing (including whatever is receivable or received when the Pledged Account
or proceeds are invested, sold, collected, exchanged, returned, substituted or
otherwise disposed of, whether such disposition is voluntary or involuntary,
including rights to payment and return premiums and insurance proceeds under
insurance with respect to the Pledged Account, and all rights to payment with
respect to any cause of action affecting or relating to the Pledged Account. The
Pledged Account shall be under the sole control of Bank and Borrower shall not
have access to funds in the Pledged Account. Borrower shall at all times cause
the balance in the Pledged Account to be not less than Two Million Dollars
($2,000,000).”

 

96

 

 

6. Section 6.6 of the Agreement hereby is amended and restated in its entirety
as follows:

 

“6.6 Accounts/Pledged Accounts. Borrower shall maintain its primary operating
and investment accounts with Bank or Bank’s Affiliates (covered by satisfactory
control agreements). Borrower shall maintain a balance of cash in the Pledged
Account of at least Two Million Dollars ($2,000,000) at all times.”

 

7. Section 6.7(b) of the Agreement hereby is amended and restated in its
entirety as follows:

 

“(b) EBITDA. EBITDA, measured on a quarterly basis, which shall not exceed the
amounts set forth below for the corresponding measuring dates, which are based
on Borrower’s approved financial projections delivered to Bank:

 

Measuring Period End Date  Minimum EBITDA (in thousands of dollars)  September
30, 2019   (4,355) December 31, 2019   (4,069) March 31, 2020   (3,746) June 30,
2020   (3,390) September 30, 2020   (2,960) December 31, 2020   (2,120)”

 

8. No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right. Bank’s failure at any time to require strict
performance by Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Bank.

 

9. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof.

 

10. Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct in all material respects as of
the date of this Amendment, except for any Representations and Warranties which
expressly refer to an earlier date or time period (in which case such
Representations and Warranties are true and correct in all material respects as
of such date or time period), and that no Event of Default has occurred and is
continuing.

 

11. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

 

(a) this Amendment, duly executed by Borrower;

 

97

 

 

(b) a Certificate of the Secretary of Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Amendment;

 

(c) an Affirmation of Subordination Agreement, duly executed by each holder of
Subordinated Debt;

 

(d) delivery of evidence, satisfactory to Bank in its sole reasonable
discretion, that Borrower has, after the Eighth Amendment Effective Date,
received at least Fifteen Million Dollars ($14,700,000) of net cash proceeds
from the sale and issuance of Borrower’s equity securities;

 

(e) delivery of evidence, satisfactory to Bank in its sole reasonable
discretion, that the Pledged Account has a balance not less than Two Million
Dollars ($2,000,000);

 

(f) delivery of evidence, satisfactory to Bank in its sole reasonable
discretion, that Trinity has deferred all principal payments under the
Subordinated Loan Agreement through December 31, 2020;

 

(g) an amendment fee in the amount of Ten Thousand Dollars ($10,000), which may
be debited from any of Borrower’s accounts;

 

(h) all reasonable Bank Expenses incurred through the date of this Amendment,
which may be debited from any of Borrower’s accounts; and

 

(i) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

 

12. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

 

[Balance of Page Intentionally Left Blank]

 

98

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

  AUGMEDIX, INC.         By: /s/ MATTEO MARCHETTA   Name:  MATTEO MARCHETTA  
Title: CFO       COMERICA BANK         By: /s/ Bradley Kiley   Name: Bradley
Kiley   Title: Vice President

 

[Signature Page to Eighth Amendment to Loan & Security Agreement]

 

99

 

 



[ex10-14_003.jpg]

 

CORPORATION RESOLUTIONS AND INCUMBENCY CERTIFICATION

 

AUTHORITY TO PROCURE LOANS

 

 

 

I certify that I am the duly elected and qualified Secretary of AUGMEDIX, INC.
(the “Corporation”), and the keeper of the records of the Corporation; that the
following is a true and correct copy of resolutions duly adopted by the Board of
Directors of the Corporation in accordance with its bylaws and applicable
statutes.

 

Copy of Resolutions:

 

Be it Resolved, that:

 

1.Any (insert number required to sign)(1) of the following (insert titles only)
CEO of the Corporation (the “Authorized Signer(s)”) are/is authorized, for, on
behalf of, and in the name of the Corporation to:

 

(a)Negotiate and procure loans, letters of credit and other credit or financial
accommodations from Comerica Bank (the “Bank”), up to an amount not exceeding
$______________, in aggregate (if left blank, then unlimited);

 

(b)Discount with the Bank, commercial or other business paper belonging to the
Corporation made or drawn by or upon third parties, without limit as to amount;

 

(c)Purchase, sell, exchange, assign, endorse for transfer and/or deliver
certificates and/or instruments representing stocks, bonds, evidences of
Indebtedness or other securities owned by the Corporation, whether or not
registered in the name of the Corporation;

 

(d)Give security for any liabilities of the Corporation to the Bank by grant,
security interest, assignment, lien, deed of trust or mortgage upon any real or
personal property, tangible or intangible of the Corporation;

 

(e)Issue and/or execute one or more warrants for the purchase of the
Corporation’s capital stock to Bank;

 

(f)Execute and deliver in form and content as may be required by the Bank any
and all notes, evidences of Indebtedness, applications for letters of credit,
guaranties, subordination agreements, loan and security agreements, financing
statements, assignments, liens, deeds of trust, mortgages, trust receipts and
other agreements, instruments or documents to carry out the purposes of these
Resolutions, any or all of which may relate to all or to substantially all of
the Corporation’s property and assets; and

 

(g)Appoint, delegate and authorize such other person(s) (the “Delegated
Person(s)”) as may be designated in writing from time to time by the above
referenced Authorized Signer(s), or any one or more of them, (i) to request
loans, advances and/or letters of credit under any line of credit, loan or other
credit or financial accommodation made available by Bank to or in favor of the
Corporation, and to execute and/or deliver unto Bank, in form and content as may
be required by the Bank, such agreements, instruments and documents as may be
necessary or required to carry out such purposes, (ii) make loan payments for
and on behalf of the Corporation, and (iii) execute and certify borrowing base
certificates, account agings, inventory reports and collateral reports (together
with any other documents, reports and certificates required to be delivered in
connection with any of the foregoing) for and on behalf of the Corporation.

 

2.Said Bank be and it is authorized and directed to pay the proceeds of any such
loans or discounts as directed by the Authorized Signer(s) or Delegated
Person(s) (if any), whether so payable to the order of any of said Authorized
Signer(s) or Delegated Person(s) (if any) in their individual capacities or not,
and whether such proceeds are deposited to the individual credit of any of said
Authorized Signer(s) or Delegated Person(s) (if any) or not.

 

3.Any and all agreements, instruments and documents previously executed and acts
and things previously done to carry out the purposes of these Resolutions are
ratified, confirmed and approved as the act or acts of the Corporation.

 

4.These Resolutions shall continue in force, and the Bank may consider the
holders of said offices and their signatures to be and continue to be as set
forth in a certified copy of these Resolutions delivered to the Bank, until
notice to the contrary in writing is duly served on the Bank (such notice to
have no effect on any action previously taken by the Bank in reliance on these
Resolutions).

 

100

 

 

5.Any person, corporation or other legal entity dealing with the Bank may rely
upon a certificate signed by an officer of the Bank to effect that these
Resolutions and any agreement, instrument or document executed pursuant to them
are still in full force and effect and binding upon the Corporation.

 

6.The Bank may consider the holders of the offices of the Corporation and their
signatures, respectively, to be and continue to be as set forth in the
Certificate of the Secretary of the Corporation until notice to the contrary in
writing is duly served on the Bank.

 

I further certify that the following named persons (“Authorized Persons”) have
been duly elected to the offices set opposite their respective names, that they
continue to hold these offices at the present time and that the signatures which
appear below are the genuine, original signatures of each respectively. I
acknowledge and agree that the Authorized Persons may sign this certificate in
multiple counterparts, each of which shall be deemed an original instrument, and
all of which shall constitute a single certificate, and that the signature of
any Authorized Signer to any counterpart shall be deemed certified by me in
accordance with this certification. I or the Bank may assemble the signatures
from one or more counterparts and attach them to any other counterpart for the
purpose of having a single document containing all the signatures of the
Authorized Signers. Delivery of an executed counterpart of a signature to this
certificate by telecopy, emailed portable document format (“pdf’), or tagged
image file format (“tiff”) or any other electronic means that reproduces an
image of the actual executed signature of the Authorized Signer shall be
effective as delivery of an original executed counterpart of this certificate. I
or the party sending an executed counterpart of his/her signature to this
certificate by telecopy, pdf, tiff or any other electronic means shall also send
the original thereof to Bank within five (5) days thereafter, but failure to do
so shall not affect my certification of such signature and incumbency of such
party.

 

(PLEASE SUPPLY GENUINE SIGNATURES OF AUTHORIZED SIGNERS BELOW)

 

NAME (Type or Print)   TITLE   SIGNATURE           Matteo Marchetta   CFO   /s/
Matteo Marchetta                                                                
                                   

 

In Witness Whereof, I have affixed my name as Secretary on August 28, 2019.

 

  /s/ illegible   Secretary

 

The Above Statements are Correct.

 

    SIGNATURE OF OFFICER OR DIRECTOR OR, IF NONE, A SHAREHOLDER OTHER THAN THE
SECRETARY WHEN THE SECRETARY IS THE SOLE AUTHORIZED SIGNER SET FORTH ABOVE

 

Failure to complete the above when the Secretary is the sole Authorized Signer
set forth above, shall constitute a certification by the Secretary that the
Secretary is the sole Shareholder, Director and Officer of the Corporation.

 

 

101



 

 